Exhibit 10.1

EXECUTION VERSION

AMENDMENT AGREEMENT NO. 6

AMENDMENT AGREEMENT NO. 6, dated as of November 9, 2018 (this “Amendment”), by
and among POLYONE CORPORATION, an Ohio corporation (the “Borrower”), the other
Loan Parties party hereto, the existing Lenders (the “Existing Lenders”) under,
and as defined in, the Credit Agreement (as hereinafter defined) party hereto,
CITIBANK, N.A. as Administrative Agent (in such capacity, the “Administrative
Agent”), and the Additional Term B-5 Lender (as defined in Exhibit B hereto).

RECITALS:

WHEREAS, reference is hereby made to the Credit Agreement, dated as of
November 12, 2015 (as amended by Amendment Agreement No. 1, dated as of June 15,
2016, Amendment Agreement No. 2, dated as of August 3, 2016, Amendment Agreement
No. 3, dated as of January 24, 2017 and Amendment Agreement No. 4, dated as of
August 15, 2017, Amendment Agreement No. 5, dated as of April 11, 2018, and as
the same may be otherwise amended, restated, amended and restated, supplemented,
extended, refinanced or otherwise modified from time to time, the “Credit
Agreement”), by and among the Borrower, the Lenders from time to time party
thereto and the Administrative Agent under the Credit Agreement (capitalized
terms used in this Amendment but not defined herein shall have the meaning
assigned to such terms in the Credit Agreement as amended hereby);

WHEREAS, on the date hereof, the Borrower, the Administrative Agent and the
Lenders party hereto desire to amend the Credit Agreement pursuant to amendments
authorized by Section 2.15 of the Credit Agreement to create the Term B-5 Loans
(each as defined in the amended Credit Agreement attached hereto as Exhibit B),
the proceeds of which will be used to repay in full the outstanding principal
amount of the Term B-4 Loans in accordance with Section 2.03(b)(ii) of the
Credit Agreement;

WHEREAS, upon the effectiveness of this Amendment, each Lender that shall have
executed and delivered a consent to this Amendment substantially in the form of
Exhibit A hereto (an “Amendment No. 6 Consent”) indicating the “Cashless
Settlement Option” (each, an “Amendment No. 6 Cashless Option Lender”) shall be
deemed to have exchanged all of its Term B-4 Loans for Term B-5 Loans in the
same aggregate principal amount as such Lender’s Term B-4 Loans as of the
Amendment No. 6 Effective Date and prior to giving effect to this Amendment, and
such Lenders shall thereafter become Term B-5 Lenders in accordance with the
provisions hereof;

WHEREAS, upon the effectiveness of this Amendment, the Additional Term B-5
Lender will make Additional Term B-5 Loans (each as defined in the amended
Credit Agreement attached hereto as Exhibit B) to the Borrower, the proceeds of
which will be used by the Borrower to repay in full the outstanding principal
amount of Term B-4 Loans that are not exchanged for Term B-5 Loans, as well as
to prepay Term B-4 Loans from Lenders that execute and deliver an Amendment
No. 6 Consent indicating the “Post-Closing Settlement Option” (each, an
“Amendment No. 6 Post-Closing Option Lender”), and the Borrower shall pay to
each Lender all accrued and unpaid interest through, but not including, the
Amendment No. 6 Effective Date with respect to such Term B-4 Loans;

 

-1-



--------------------------------------------------------------------------------

WHEREAS, the Lenders that have executed Amendment No. 6 Consents hereto
constitute the Required Lenders and hereby consent to the amendments and
consents set forth in this Amendment, including without limitation, the amended
Credit Agreement attached hereto as Exhibit B; and

NOW, THEREFORE, in consideration of the premises, agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

Section 1.    Amendment. Effective on the Amendment No. 6 Effective Date and
subject to the satisfaction of the terms and conditions set forth herein, the
Credit Agreement is hereby amended in the form attached hereto as Exhibit B.

Section 2.    Waiver of Breakage Reimbursement. The Lenders party hereto waive
the payment of any breakage loss or expense under Section 3.05 of the Credit
Agreement in connection with the exchange of Term B-4 Loans into Term B-5 Loans.

Section 3.    Credit Agreement Governs. Except as set forth in this Amendment,
the Term B-5 Loans shall otherwise be subject to the provisions, including any
provisions restricting the rights, or regarding the obligations, of the Loan
Parties or any provisions regarding the rights of the Lenders, of the Credit
Agreement and the other Loan Documents and, from and after the Amendment No. 6
Effective Date, each reference to a “Loan” or “Loans” in the Credit Agreement,
as in effect on the Amendment No. 6 Effective Date, shall be deemed to include
the Term B-5 Loans, each reference to a “Commitment” shall be deemed to include
the “Term B-5 Commitment” and each reference to a “Lender” or “Lenders” in the
Credit Agreement shall be deemed to include the Term B-5 Lenders, and other
related terms will have correlative meanings mutatis mutandis.

Section 4.    Conditions to Effectiveness. The effectiveness of this Amendment
and the obligations of the Term B-5 Lenders to make the Term B-5 Loans shall
become effective on the Amendment No. 6 Effective Date, which shall be the first
Business Day on which the following conditions are satisfied or waived:

(i)    the Administrative Agent (or its counsel) shall have received
counterparts of this Amendment or Amendment No. 6 Consents that, when taken
together, bear the signatures of (A) each Amendment No. 6 Cashless Option Lender
and each Amendment No. 6 Post-Closing Option Lender, (B) the Administrative
Agent, (C) the Additional Term B-5 Lender, (D) the Borrower and (E) each
Guarantor;

(ii)    the Administrative Agent shall have received a notice of Borrowing for
the Additional Term B-5 Loans (whether in writing or by telephone) in accordance
with the Credit Agreement;

(iii)    the Administrative Agent’s receipt of the following, each of which
shall be originals or facsimiles or electronic copies (followed promptly by
originals) unless otherwise specified:

 

-2-



--------------------------------------------------------------------------------

(A)    a favorable opinion of Jones Day, counsel for the Loan Parties, in a form
and substance reasonably satisfactory to the Administrative Agent;

(B)    a certificate from a Responsible Officer of each Loan Party dated as of
the Amendment No. 6 Effective Date, and attaching the documents referred to in
clause (C) below;

(C)    (1) resolutions of the Board of Directors and/or similar governing bodies
of each Loan Party approving and authorizing (a) the execution, delivery and
performance of the Amendment (and any agreements relating thereto) to which it
is a party and (b) in the case of the Borrower, the extensions of credit
contemplated hereunder, certified as of the Amendment No. 6 Effective Date by
its secretary, an assistant secretary or a Responsible Officer as being in full
force and effect without modification or amendment and (2) a good standing
certificate as of a recent date from the applicable Governmental Authority of
each Loan Party’s jurisdiction of incorporation, organization or formation; and

(D)    an Officer’s Certificate from a Responsible Officer of the Borrower
certifying as to compliance with clause (iv) below;

(iv)    immediately before and immediately after giving effect to this Amendment
and the borrowing of or exchange into the Term B-5 Loans and to the application
of any proceeds therefrom (i) no Default or Event of Default shall exist and
(ii) all of the representations and warranties contained in the Credit Agreement
and in the other Loan Documents shall be true and correct in all material
respects (or in all respects where qualified by materiality or material adverse
effect) at such time (unless stated to relate to a specific earlier date, in
which case such representations and warranties shall be true and correct in all
material respects (or in all respects where qualified by materiality or material
adverse effect) as of such earlier date);

(v)    the representations and warranties of each Loan Party set forth in
Section 5 below shall be true and correct in all material respects (or in all
respects where qualified by materiality or material adverse effect); and

(vi)    the fees in the amounts previously agreed in writing by Wells Fargo
Securities, LLC to be received on the Amendment No. 6 Effective Date and all
reasonable and documented or invoiced out-of-pocket costs and expenses
(including the reasonable fees, charges and disbursements of McGuireWoods, LLP,
as counsel to the Amendment No. 6 Arrangers and the Administrative Agent)
incurred in connection with the transactions contemplated hereby for which
invoices have been presented at least one (1) Business Day prior to the
Amendment No. 6 Effective Date shall, upon the Borrowing of the Term B-5 Loans,
have been, or will be substantially simultaneously, paid in full.

Section 5.    Representations and Warranties. By its execution of this
Amendment, each Loan Party hereby represents and warrants to the Administrative
Agent, the Term B-5 Lenders and the Lenders that the representations and
warranties of each Loan Party set forth in Article V of the Credit Agreement or
in any other Loan Documents are, after giving effect to this

 

-3-



--------------------------------------------------------------------------------

Amendment, true and correct in all material respects (or in all respects where
qualified by materiality or material adverse effect) on and as of the Amendment
No. 6 Effective Date (unless stated to relate to a specific earlier date, in
which case such representations and warranties shall be true and correct in all
material respects (or in all respects where qualified by materiality or material
adverse effect) as of such earlier date).

Section 6.    Release of Existing Mortgage. Subject to the terms and conditions
of this Amendment, each Lender hereby consents to the release of the existing
Mortgage on the Mortgaged Property located at Avon Lake, County of Lorain, Ohio
(the “Avon Lake Property”). At the Loan Parties’ sole expense, the
Administrative Agent, the Collateral Agent or both, as applicable, is hereby
authorized to execute and deliver any release of, or amendment to, the existing
Mortgage and any other documents reasonably required to effect or evidence the
release of the Avon Lake Property.

Section 7.    Amendments to ABL Intercreditor Agreement. Notwithstanding
anything to the contrary in the Credit Agreement or any other Loan Document,
each Lender hereby agrees and acknowledges that the Administrative Agent may,
without the consent of the Lenders or the Required Lenders, enter into
amendments or modifications to the ABL Intercreditor Agreement in order to make
the following modifications:

(a)    replace the definition of “Revolving Loan Cap” with the following:

““Revolving Loan Cap” means (a) the greater of (i) the sum of (A) $450,000,000
and (B) the Incremental Cap and (ii) the sum of (A) 50% of the book value of the
inventory of the Borrower and its Restricted Subsidiaries (as defined in the
Term Loan Agreement) and (B) 75% of the accounts receivable of the Borrower and
its Restricted Subsidiaries, minus (b) any amounts Incurred (as defined in the
Term Loan Agreement) and outstanding pursuant to a Qualified Receivables
Transaction (as defined in the Term Loan Agreement on the Amendment No. 6
Effective Date (as defined in the Term Loan Agreement)) permitted under
Section 7.02(b)(xvi) of the Term Loan Agreement as in effect on the Amendment
No. 6 Effective Date (as defined in the Term Loan Agreement).”;

(b)    replace the definition of “Term Loan Cap” with the following:

““Term Loan Cap” shall mean, on any date of determination, 110% of the sum of
(a) $632,617,132.97 plus (b) the amount able to be incurred under the
Incremental Cap (as defined in the Term Loan Agreement on the Amendment No. 6
Effective Date (as defined in the Term Loan Agreement)).”; and

(c)    such other changes as the Administrative Agent reasonably deems
appropriate in order to implement or otherwise effectuate the foregoing.

Section 8.    Acknowledgments and Affirmations of the Loan Parties. Each Loan
Party hereby expressly acknowledges the terms of this Amendment and confirms and
reaffirms, as of the date hereof, (i) the covenants and agreements contained in
each Loan Document to which it is a party, including, in each case, such
covenants and agreements as in effect immediately after giving effect to this
Amendment and the transactions contemplated hereby and thereby, (ii) its

 

-4-



--------------------------------------------------------------------------------

guarantee of the Guaranteed Obligations (including, without limitation, the Term
B-5 Loans) under the Guaranty and (iii) its grant of Liens on the Collateral to
secure the Obligations (including, without limitation, the Obligations with
respect to the Term B-5 Loans) pursuant to the Collateral Documents; provided
that, on and after the effectiveness of this Amendment, each reference in the
Guaranty and in each of the other Loan Documents to “the Credit Agreement”,
“thereunder”, “thereof” or words of like import shall mean and be a reference to
the Credit Agreement, as amended by this Amendment. Without limiting the
generality of the foregoing, the Collateral Documents to which such Loan Party
is a party and all of the Collateral described therein do, and shall continue to
secure, payment of all of the Obligations.

Section 9.    Amendment, Modification and Waiver. This Amendment may not be
amended, modified or waived except in accordance with Section 10.01 of the
Credit Agreement.

Section 10.    Effectiveness of This Amendment. The provisions of this Amendment
shall be subject to the satisfaction or waiver of the conditions to
effectiveness set forth in Section 4 of this Amendment.

Section 11.    Liens Unimpaired. After giving effect to this Amendment, except
as expressly provided in Section 6 above, neither the modification of the Credit
Agreement effected pursuant to this Amendment nor the execution, delivery,
performance or effectiveness of this Amendment impairs the validity,
effectiveness or priority of the Liens granted pursuant to any Loan Document.
This Amendment shall not constitute a novation of the Credit Agreement or any of
the Loan Documents.

Section 12.    ABL Intercreditor Agreement. Each Lender hereby agrees to and
acknowledges the terms of the ABL Intercreditor Agreement, as amended, restated,
or otherwise modified prior to the Amendment No. 6 Effective Date, and in
connection with the terms of this Amendment, and confirms it is bound thereby.

Section 13.    Other.

(a)    This Amendment, the Credit Agreement and the other Loan Documents
constitute the entire agreement among the parties hereto with respect to the
subject matter hereof and thereof and supersede all other prior agreements and
understandings, both written and verbal, among the parties hereto with respect
to the subject matter hereof. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of any party under, the
Credit Agreement, nor alter, modify, amend or in any way affect any of the
terms, conditions, obligations, covenants or agreements contained in the Credit
Agreement, all of which are ratified and affirmed in all respects and shall
continue in full force and effect. It is understood and agreed that each
reference in each Loan Document to the Credit Agreement, whether direct or
indirect, shall hereafter be deemed to be a reference to the Credit Agreement as
amended by this Amendment and that this Amendment constitutes a “Loan Document”
for all purposes of the Credit Agreement and other Loan Documents.

(b)    THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY, CONSTRUED AND INTERPRETED

 

-5-



--------------------------------------------------------------------------------

IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK. SECTIONS 10.13 AND 10.14
OF THE CREDIT AGREEMENT ARE HEREBY INCORPORATED BY REFERENCE INTO THIS AMENDMENT
AND SHALL APPLY MUTATIS MUTANDIS HERETO. SECTION 10.07 OF THE CREDIT AGREEMENT
IS HEREBY INCORPORATED BY REFERENCE INTO THIS AMENDMENT AND SHALL APPLY MUTATIS
MUTANDIS HERETO AND BE BINDING UPON THE AMENDMENT NO. 6 ARRANGERS.

(c)    Any term or provision of this Amendment which is invalid or unenforceable
in any jurisdiction shall, as to that jurisdiction, be ineffective to the extent
of such invalidity or unenforceability without rendering invalid or
unenforceable the remaining terms and provisions of this Amendment or affecting
the validity or enforceability of any of the terms or provisions of this
Amendment in any other jurisdiction. If any provision of this Amendment is so
broad as to be unenforceable, the provision shall be interpreted to be only so
broad as would be enforceable.

(d)    This Amendment may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original
but all of which when taken together shall constitute a single contract.
Delivery of an executed counterpart of a signature page of this Amendment by
telecopy or e-mail (including in a “.pdf” format) shall be effective as delivery
of a manually executed counterpart of this Amendment.

[signature pages follow]

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Amendment as of the date first written
above.

 

POLYONE CORPORATION BY:   /s/ James N. Sloan  

Name: James N. Sloan

Title: Vice President and Treasurer

 

CONEXUS, LLC

NEU SPECIALTY ENGINEERED

MATERIALS, LLC

POLYMER DIAGNOSTICS, INC.

COLORMATRIX GROUP, INC.

COLORMATRIX HOLDINGS, INC.

THE COLORMATRIX CORPORATION CHROMATICS, INC.

GSDI SPECIALTY DISPERSIONS, INC.

SILCOTEC, INC.

RUTLAND HOLDING COMPANY

RUTLAND INTERMEDIATE HOLDING COMPANY

RUTLAND PLASTICS, INC.

RUTLAND GROUP, INC.

BY:   /s/ James N. Sloan  

Name: James N. Sloan

Title: Treasurer

 

POLYONE LLC BY:   /s/ James N. Sloan  

Name: James N. Sloan

Title: Manager

 

PolyOne Corporation

Amendment Agreement No. 6

Signature Page



--------------------------------------------------------------------------------

GLASFORMS, INC.

POLYONE INTERNATIONAL REAL ESTATE CORPORATION

BY:   /s/ James N. Sloan  

Name: James N. Sloan

Title: President and Assistant

Treasurer

 

PLASTICOMP, INC. BY:   /s/ James N. Sloan  

Name: James N. Sloan

Title: Chief Financial Officer and

Treasurer

 

PolyOne Corporation

Amendment Agreement No. 6

Signature Page



--------------------------------------------------------------------------------

Consented to by:

 

CITIBANK, N.A., as Administrative Agent

By:   /s/ Kirkwood Roland  

Name: Kirkwood Roland

Title: Managing Director & Vice President

 

PolyOne Corporation

Amendment Agreement No. 6

Signature Page



--------------------------------------------------------------------------------

Consented to by:

 

WELLS FARGO BANK,

NATIONAL ASSOCIATION, as Additional Term B-5 Lender

By:   /s/ Matthew Schnabel  

Name: Matthew Schnabel

Title: Director

 

PolyOne Corporation

Amendment Agreement No. 6

Signature Page



--------------------------------------------------------------------------------

EXHIBIT A

CONSENT TO AMENDMENT NO. 6

CONSENT (this “Consent”) to Amendment Agreement No. 6 (“Amendment”) to the
Credit Agreement, dated as of November 12, 2015 (as amended by Amendment
Agreement No. 1, dated as of June 15, 2016, Amendment Agreement No. 2, dated as
of August 3, 2016, Amendment Agreement No. 3, dated as of January 24, 2017,
Amendment Agreement No. 4, dated as of August 15, 2017 and Amendment Agreement
No. 5, dated as of April 11, 2018, and as the same may be otherwise amended,
restated, amended and restated, supplemented, extended, refinanced or otherwise
modified from time to time, the “Credit Agreement”), by and among PolyOne
Corporation, an Ohio corporation (the “Borrower”), the lending institutions from
time to time parties thereto (each a “Lender” and, collectively, the “Lenders”),
Citibank, N.A., as Administrative Agent (in such capacity, the “Administrative
Agent”), and the Additional Term B-5 Lender (as defined therein). Capitalized
terms used in this Consent but not defined in this Consent have the meanings
assigned to such terms in the Credit Agreement (as amended by the Amendment).

Existing Lenders of Term B-4 Loans. The undersigned Lender hereby irrevocably
and unconditionally approves the Amendment and consents as follows (check ONE
option):

 

Cashless Settlement Option

☐   to convert 100% of the outstanding principal amount of the Term B-4 Loans
held by such Lender (or such lesser amount allocated to such Lender by the
Amendment No. 6 Arrangers) into a Term B-5 Loan in a like principal amount.

  

Post-Closing Settlement Option

☐   to have 100% of the outstanding principal amount of the Term B-4 Loans held
by such Lender prepaid on the Amendment No. 6 Effective Date and purchase by
assignment the principal amount of Term B-5 Loans committed to separately by the
undersigned (or such lesser amount allocated to such Lender by the Amendment
No. 6 Arrangers).

IN WITNESS WHEREOF, the undersigned has caused this Consent to be executed and
delivered by a duly authorized officer as of the      of November, 2018.

 

                                                                    
                 ,

as a Lender (type name of the legal entity)

By:      

Name:

Title:

 

If a second signature is necessary: By:      

Name:

Title:

Name of Fund Manager (if any):                                              



--------------------------------------------------------------------------------

EXHIBIT B TO

AMENDMENT NO. 6

 

 

 

Published CUSIP Number: 73179YAK3

CREDIT AGREEMENT

Dated as of November 12, 2015

(as amended by Amendment Agreement No. 1, dated as of June 15, 2016, Amendment
Agreement No. 2, dated as of August 3, 2016, Amendment Agreement No. 3, dated as
of January 24, 2017, Amendment Agreement No. 4, dated as of August 15, 2017,
Amendment Agreement No. 5, dated as of April 11, 2018, and Amendment Agreement
No. 6, dated as of November 9, 2018)

among

POLYONE CORPORATION,

as the Borrower,

CITIBANK, N.A.,

as Administrative Agent,

and

The Lenders Party Hereto

CITIGROUP GLOBAL MARKETS INC.

WELLS FARGO SECURITIES LLC

GOLDMAN SACHS BANK USA

HSBC SECURITIES (USA) INC.

MORGAN STANLEY & CO. LLC,

as Joint-Lead Arrangers and Joint-Book Managers

JEFFERIES FINANCE LLC

KEYBANC CAPITAL MARKETS INC.

SUNTRUST ROBINSON HUMPHREY, INC.,

as Co-Managers

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

          Page     ARTICLE I DEFINITIONS AND ACCOUNTING TERMS      1    
                1.01      Defined Terms      1     1.02      Other Interpretive
Provisions      47     1.03      Accounting Terms      48     1.04      Rounding
     48     1.05      Times of Day      49     1.06      Currency Equivalents
Generally      49     1.07      Rates      49     ARTICLE II THE COMMITMENTS AND
CREDIT EXTENSIONS      49     2.01      The Loans      49     2.02     
Borrowings, Conversions and Continuations of Loans      50     2.03     
Prepayments      51     2.04      Termination or Reduction of Commitments     
53     2.05      Repayment of Loans      54     2.06      Interest      54    
2.07      Fees      54     2.08      Computation of Interest and Fees      55  
  2.09      Evidence of Debt      55     2.10      Payments Generally;
Administrative Agent’s Clawback      55     2.11      Sharing of Payments by
Lenders      57     2.12      Defaulting Lenders      58     2.13     
Extensions of Loans      59     2.14      Increase in Commitments      61    
2.15      Refinancing Term Loans      63     ARTICLE III TAXES, YIELD PROTECTION
AND ILLEGALITY      66     3.01      Taxes      66     3.02      Illegality     
69     3.03      Inability to Determine Rates      70     3.04      Increased
Costs      71     3.05      Compensation for Losses      72     3.06     
Mitigation Obligations; Replacement of Lenders; Designation of a Different
Lending Office      72     3.07      Survival      73  

 

-i-



--------------------------------------------------------------------------------

Section

          Page     ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSION      73  
                  4.01      Conditions of Credit Extension      73     ARTICLE V
REPRESENTATIONS AND WARRANTIES      76     5.01      Existence, Qualification
and Power      76     5.02      Authorization; No Conflict      76     5.03     
Governmental Authorization; Other Consents      77     5.04      Binding Effect
     77     5.05      Financial Statements; No Material Adverse Effect      77  
  5.06      Litigation      78     5.07      No Default      78     5.08     
Ownership of Property      78     5.09      Environmental Compliance      78    
5.10      Insurance      79     5.11      Taxes      79     5.12      ERISA
Compliance      79     5.13      Subsidiaries; Equity Interests; Loan Parties   
  80     5.14      Margin Regulations; Investment Company Act      80     5.15  
   Disclosure      80     5.16      Compliance with Laws      81     5.17     
Solvency      81     5.18      Patriot Act; Anti-Corruption Laws      81    
5.19      OFAC and Other Sanctions      81     ARTICLE VI AFFIRMATIVE COVENANTS
     82     6.01      Financial Statements      82     6.02      Certificates;
Other Information      82     6.03      Notices      84     6.04      Payment of
Obligations      84     6.05      Preservation of Existence, Etc      84    
6.06      Maintenance of Properties      84     6.07      Maintenance of
Insurance      84     6.08      Compliance with Laws      85     6.09      Books
and Records      85     6.10      Inspection Rights      85     6.11      Use of
Proceeds      85     6.12      Compliance with Environmental Laws      85    
6.13      Covenant to Guarantee Obligations and Give Security      86     6.14  
   [Reserved]      87     6.15      Further Assurances      87  

 

-ii-



--------------------------------------------------------------------------------

Section

          Page                     6.16      Designation as Senior Debt      87
    6.17      Rated Credit Facility; Corporate Ratings      87     6.18     
Post-Closing Matters      88     ARTICLE VII NEGATIVE COVENANTS      88     7.01
     Liens      88     7.02      Debt      91     7.03      [Reserved]      94  
  7.04      Fundamental Changes      95     7.05      Limitation on Asset Sales
     95     7.06      Restricted Payments      96     7.07      Change in Nature
of Business      100     7.08      Transactions with Affiliates      100    
7.09      Burdensome Agreements      102     7.10      Use of Proceeds      104
    7.11      [Reserved]      104     7.12      Limitation on Sale and Leaseback
Transactions      104     7.13      Amendments of Certain Documents      104    
7.14      Accounting Changes      104     ARTICLE VIII EVENTS OF DEFAULT AND
REMEDIES      104     8.01      Events of Default      104     8.02     
Remedies upon Event of Default      107     8.03      Application of Funds     
107     ARTICLE IX ADMINISTRATIVE AGENT      108     9.01      Appointment and
Authority      108     9.02      Rights as a Lender      108     9.03     
Exculpatory Provisions      108     9.04      Reliance by Administrative Agent
     109     9.05      Delegation of Duties      110     9.06      Resignation
of Administrative Agent      110     9.07      Non-Reliance on Administrative
Agent and Other Lenders      110     9.08      No Other Duties, Etc      111    
9.09      Administrative Agent May File Proofs of Claim      111     9.10     
Collateral and Guaranty Matters      111     9.11      Withholding Tax      112
    ARTICLE X MISCELLANEOUS      113     10.01      Amendments, Etc      113    
10.02      Notices; Effectiveness; Electronic Communications      114  

 

-iii-



--------------------------------------------------------------------------------

Section

          Page     10.03      No Waiver; Cumulative Remedies; Enforcement     
116     10.04      Expenses; Indemnity; Damage Waiver      116     10.05     
Payments Set Aside      118     10.06      Successors and Assigns      119    
10.07      Treatment of Certain Information; Confidentiality      123     10.08
     Right of Setoff      123     10.09      Interest Rate Limitation      124  
  10.10      Counterparts; Integration; Effectiveness      124     10.11     
Survival of Representations and Warranties      124     10.12      Severability
     124     10.13      Governing Law; Jurisdiction; Etc      125     10.14     
Waiver of Jury Trial      125     10.15      No Advisory or Fiduciary
Responsibility      126     10.16      Electronic Execution of Assignments and
Certain Other Documents      126     10.17      USA PATRIOT Act      126    
10.18      Judgment Currency      127     10.19      Intercreditor Agreements
and the Acknowledgment      127     10.20      Acknowledgment and Consent to
Bail-In of EEA Financial Institutions      128     10.21      ERISA Matters     
128     SIGNATURES      S-1     SCHEDULES           1.01(a)     

Closing Date Guarantors

     1.01(b)     

Mortgaged Properties

     2.01         

Commitments and Applicable Percentages

     5.09         

Environmental

     5.13         

Subsidiaries and Other Equity Investments; Loan Parties

     6.18         

Post-Closing Matters

     7.01(a)     

Existing Liens

     7.06         

Existing Investments

     10.02         

Administrative Agent’s Office, Certain Addresses for Notices

     EXHIBITS           Form of           A      Committed Loan Notice      B  
   Term Note      C      Compliance Certificate      D      Assignment and
Assumption      E      Perfection Certificate   

 

-iv-



--------------------------------------------------------------------------------

Section

          Page                     F-1      U.S. Tax Compliance Certificate (For
Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax Purposes)
     F-2      U.S. Tax Compliance Certificate (For Foreign Participants That Are
Not Partnerships For U.S. Federal Income Tax Purposes)      F-3      U.S. Tax
Compliance Certificate (For Foreign Participants That Are Partnerships For U.S.
Federal Income Tax Purposes)      F-4      U.S. Tax Compliance Certificate (For
Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)   

 

-v-



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (“Agreement”) is entered into as of November 12, 2015,
among POLYONE CORPORATION, an Ohio corporation (the “Borrower”), each lender
from time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”), and CITIBANK, N.A., as Administrative Agent.

PRELIMINARY STATEMENTS:

The Borrower has requested that the Lenders extend credit to the Borrower in the
form of Initial Loans (as defined below) on the Closing Date (as defined below),
the proceeds of which will be used to, among other things, finance an offer (the
“Offer”) to purchase for cash any and all of the 2020 Notes (as defined below)
and the redemption of any remaining 2020 Notes, to redeem the 2015 Notes (as
defined below), to repay certain indebtedness under the ABL Credit Agreement (as
defined below), to pay related fees and expenses incurred in connection with the
foregoing and for general corporate purposes, and the Lenders have indicated
their willingness to lend on the terms and subject to the conditions set forth
herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01    Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“2015 Notes” means the 7.50% Debentures due 2015 issued by the Borrower.

“2020 Notes” means the 7.375% Senior Notes due 2020 issued by the Borrower.

“2023 Notes” means the 5.25% Senior Notes due 2023 issued by the Borrower.

“ABL Agent” means the administrative agent under the ABL Facility.

“ABL Credit Agreement” means the Credit Agreement dated as of December 21, 2011
among the Borrower, PolyOne Canada Inc., a federally incorporated Canadian
corporation, the Subsidiaries of the Borrower from time to time party thereto,
Wells Fargo Capital Finance, LLC, as administrative agent thereunder, and the
other agents and lenders party thereto as it may be amended, restated, amended
and restated, supplemented, modified, renewed, replaced or refinanced on or
prior to the date hereof and thereafter, in accordance with the terms of the ABL
Intercreditor Agreement.

“ABL Facility” means the commitments, secured loans made and letters of credit
issued under the ABL Loan Documents.

“ABL Intercreditor Agreement” means the Intercreditor Agreement dated as of
November 12, 2015 between the Administrative Agent and the ABL Agent and
acknowledged by the Borrower, as amended, restated, modified, supplemented or
replaced from time to time in accordance with this Agreement and the terms of
such ABL Intercreditor Agreement.

“ABL Lender” means a lender under the ABL Credit Agreement.

 

-1-



--------------------------------------------------------------------------------

“ABL Loan Documents” means the “Loan Documents” (as defined in the ABL Credit
Agreement).

“Acquired Debt” means Debt of a Restricted Subsidiary acquired after the Closing
Date and Debt assumed in connection with the acquisition of assets, in each case
pursuant to a Permitted Acquisition, which Debt existed at the time of such
Permitted Acquisition and was not created in contemplation of such event.

“Acquisition” has the meaning specified in the definition of “Permitted
Acquisition.”

“Additional Commitments” has the meaning specified in Section 2.14(a).

“Additional Commitments Effective Date” has the meaning specified in
Section 2.14(b).

“Additional Credit Extension Amendment” means an amendment to this Agreement
(which may, at the option of the Administrative Agent in consultation with
Borrower, be in the form of an amendment and restatement of this Agreement)
providing for any Extension pursuant to Section 2.13, Additional Commitments
pursuant to Section 2.14 and/or Refinancing Term Loans pursuant to Section 2.15,
which shall be consistent with the applicable provisions of this Agreement and
otherwise reasonably satisfactory to the parties thereto; provided that at no
time shall there be more than five different Classes of Loans outstanding at any
time. Each Additional Credit Extension Amendment shall be executed by
Administrative Agent, Borrower and the other parties specified in the applicable
Section of this Agreement (but not any other Lender not specified in the
applicable Section of this Agreement), but shall not effect any amendments that
would require the consent of each affected Lender or all Lenders pursuant to the
proviso in Section 10.01.

Any Additional Credit Extension Amendment may include conditions for delivery of
opinions of counsel and other documentation consistent with the conditions in
Section 4.01 and certificates confirming the satisfaction of any applicable
conditions precedent, all to the extent reasonably requested by Administrative
Agent or the other parties to such Additional Credit Extension Amendment. In
addition, any Additional Credit Extension Amendment with respect to any
Additional Commitments pursuant to Section 2.14 and/or Refinancing Term Loans
pursuant to Section 2.15 shall require the satisfaction of each of the following
conditions prior to the establishment of such Additional Commitments or the
Incurrence of such Refinancing Term Loans:

(a)    (i) no Default or Event of Default then exists or would result therefrom
and (ii) all of the representations and warranties contained herein and in the
other Loan Documents are true and correct in all material respects at such time
(unless stated to relate to a specific earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date), in the case of each of clauses (i) and (ii),
assuming the relevant Additional Term Loans or Refinancing Term Loans in an
aggregate principal amount equal to the full amount of Additional Commitments or
Refinancing Term Loan Commitments, as applicable, then provided had been
incurred and after giving effect to the use of proceeds thereof; provided that,
with respect to any Additional Term Loans and Additional Commitments that are
established to finance a Permitted Acquisition that is not subject to a
financing condition, (x) no Default or Event of Default exists or would result
therefrom as of the time of the signing of the definitive documentation relating
to such Permitted Acquisition and no Event of Default under Section 8.01(a) or
(f) or (g) shall have occurred and be continuing at the time of Incurrence of
such Additional Term Loans and (y) clause (ii) above may, at the option of the
Borrower and the Lenders providing such Additional Commitments, be subject to
customary “SunGard” limitations;

 

-2-



--------------------------------------------------------------------------------

(b)    the delivery by the Borrower to the Administrative Agent of an Officer’s
Certificate certifying as to compliance with the preceding clause (a);

(c)    if requested by the Administrative Agent, the delivery by the Borrower to
the Administrative Agent of an acknowledgement in form and substance reasonably
satisfactory to the Administrative Agent and executed by each Guarantor (which
may be included as part of the Additional Credit Extension Amendment),
acknowledging that such Additional Commitments and Additional Term Loans or
Refinancing Term Loan Commitment and Refinancing Term Loans, as the case may be,
shall constitute (and be included in the definition of) “Guaranteed Obligations”
under the Guaranty;

(d)    if requested by the Administrative Agent, the delivery by the Borrower to
the Administrative Agent of an opinion or opinions, in form and substance
reasonably satisfactory to the Administrative Agent, and dated such date,
covering such of the matters set forth in the opinions of counsel delivered to
the Administrative Agent on the Closing Date pursuant to Section 4.01 as may be
reasonably requested by the Administrative Agent, and such other matters
incident to the transactions contemplated thereby as the Administrative Agent
may reasonably request; and

(e)    the delivery by the Borrower and the other Loan Party to the
Administrative Agent of such other Officer’s Certificates, board of director
resolutions and evidence of good standing as the Administrative Agent shall
reasonably request.

“Additional Term B-1 Commitment” means, with respect to the Additional Term B-1
Lender, the commitment of such Additional Term B-1 Lender to make Additional
Term B-1 Loans on the Amendment No. 1 Effective Date, in an amount equal to
$32,348,925.01.

“Additional Term B-1 Lender” means Citibank, N.A., in its capacity as a Lender
of Additional Term B-1 Loans.

“Additional Term B-1 Loan” means a Term Loan that is made pursuant to
Section 2.01(b)(ii) on the Amendment No. 1 Effective Date.

“Additional Term B-2 Commitment” means, with respect to the Additional Term B-2
Lender, the commitment of such Additional Term B-2 Lender to make Additional
Term B-2 Loans on the Amendment No. 3 Effective Date, in an amount equal to
$51,178,425.21.

“Additional Term B-2 Lender” means Citibank, N.A., in its capacity as a Lender
of Additional Term B-2 Loans.

“Additional Term B-2 Loan” means a Term Loan that is made pursuant to
Section 2.01(c)(ii) on the Amendment No. 3 Effective Date.

“Additional Term B-3 Commitment” means, with respect to the Additional Term B-3
Lender, the commitment of such Additional Term B-3 Lender to make Additional
Term B-3 Loans on the Amendment No. 4 Effective Date, in an amount equal to
$21,886,678.

“Additional Term B-3 Lender” means Citibank, N.A., in its capacity as a Lender
of Additional Term B-3 Loans.

 

-3-



--------------------------------------------------------------------------------

“Additional Term B-3 Loan” means a Term Loan that is made pursuant to
Section 2.01(d)(ii) on the Amendment No. 4 Effective Date.

“Additional Term B-4 Commitment” means, with respect to the Additional Term B-4
Lender, the commitment of such Additional Term B-4 Lender to make Additional
Term B-4 Loans on the Amendment No. 5 Effective Date, in an amount equal to
$25,018,458.96.

“Additional Term B-4 Lender” means SunTrust Bank, in its capacity as a Lender of
Additional Term B-4 Loans.

“Additional Term B-4 Loan” means a Term Loan that is made pursuant to
Section 2.01(e)(ii) on the Amendment No. 5 Effective Date.

“Additional Term B-5 Commitment” means, with respect to the Additional Term B-5
Lender, the commitment of such Additional Term B-5 Lender to make Additional
Term B-5 Loans on the Amendment No. 6 Effective Date, in an amount equal to
$175,441,063.84.

“Additional Term B-5 Lender” means Wells Fargo Bank, National Association, in
its capacity as a Lender of Additional Term B-5 Loans.

“Additional Term B-5 Loan” means a Term Loan that is made pursuant to
Section 2.01(f)(ii) on the Amendment No. 6 Effective Date.

“Additional Term Loans” has the meaning specified in Section 2.14(a).

“Administrative Agent” means Citibank, N.A. in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

“Administrative Questionnaire” means an administrative questionnaire to be
completed by each Lender in such form as approved by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Affiliate Transaction” has the meaning specified in Section 7.08.

“Agent Parties” has the meaning specified in Section 10.02(c).

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Credit Agreement.

“Agreement Currency” has the meaning specified in Section 10.18.

“Amendment No. 1” means Amendment No. 1 to this Agreement, dated as of June 15,
2016.

 

-4-



--------------------------------------------------------------------------------

“Amendment No. 1 Effective Date” means June 15, 2016, which is the first
Business Day on which all of the conditions precedent set forth in Section 4 of
Amendment No. 1 have been satisfied or waived and the Term B-1 Loans are funded
or deemed funded through a cashless settlement pursuant to Section 2.01(b)(i),
as applicable.

“Amendment No. 3” means Amendment No. 3 to this Agreement, dated as of
January 24, 2017.

“Amendment No. 3 Cashless Option Lender” means each Lender that has executed and
delivered an Amendment No. 3 Consent indicating the “Cashless Settlement
Option.”

“Amendment No. 3 Consent” means a consent to Amendment No. 3 substantially in
the form of Exhibit A attached thereto.

“Amendment No. 3 Effective Date” means January 24, 2017, which is the first
Business Day on which all of the conditions precedent set forth in Section 4 of
Amendment No. 3 have been satisfied or waived and the Term B-2 Loans are funded
or deemed funded through a cashless settlement pursuant to Section 2.01(c)(i),
as applicable.

“Amendment No. 3 Non-Exchanging Lender” means each Lender holding Term B-1 Loans
on the Amendment No. 3 Effective Date that (i) did not execute and deliver an
Amendment No. 3 Consent on or prior to the Amendment No. 3 Effective Date or
(ii) is an Amendment No. 3 Post-Closing Option Lender.

“Amendment No. 3 Post-Closing Option Lender” means each Lender that executed and
delivered an Amendment No. 3 Consent indicating the “Post-Closing Settlement
Option.”

“Amendment No. 4” means Amendment No. 4 to this Agreement, dated as of
August 15, 2017.

“Amendment No. 4 Cashless Option Lender” means each Lender that has executed and
delivered an Amendment No. 4 Consent indicating the “Cashless Settlement
Option.”

“Amendment No. 4 Consent” means a consent to Amendment No. 4 substantially in
the form of Exhibit A attached thereto.

“Amendment No. 4 Effective Date” means August 15, 2017, which is the first
Business Day on which all of the conditions precedent set forth in Section 4 of
Amendment No. 4 have been satisfied or waived and the Term B-3 Loans are funded
or deemed funded through a cashless settlement pursuant to Section 2.01(d)(i),
as applicable.

“Amendment No. 4 Non-Exchanging Lender” means each Lender holding Term B-2 Loans
on the Amendment No. 4 Effective Date that (i) did not execute and deliver an
Amendment No. 4 Consent on or prior to the Amendment No. 4 Effective Date or
(ii) is an Amendment No. 4 Post-Closing Option Lender.

“Amendment No. 4 Post-Closing Option Lender” means each Lender that executed and
delivered an Amendment No. 4 Consent indicating the “Post-Closing Settlement
Option.”

“Amendment No. 5” means Amendment No. 5 to this Agreement, dated as of April 11,
2018.

 

-5-



--------------------------------------------------------------------------------

“Amendment No. 5 Arrangers” means SunTrust Robinson Humphrey, Inc., Citibank,
N.A. and Goldman Sachs Lending Partners LLC, in their capacity as the joint lead
arrangers and joint bookrunning managers for Amendment No. 5.

“Amendment No. 5 Cashless Option Lender” means each Lender that has executed and
delivered an Amendment No. 5 Consent indicating the “Cashless Settlement
Option.”

“Amendment No. 5 Consent” means a consent to Amendment No. 5 substantially in
the form of Exhibit A attached thereto.

“Amendment No. 5 Effective Date” means April 11, 2018, which is the first
Business Day on which all of the conditions precedent set forth in Section 4 of
Amendment No. 5 have been satisfied or waived and the Term B-4 Loans are funded
or deemed funded through a cashless settlement pursuant to Section 2.01(e)(i),
as applicable.

“Amendment No. 5 Non-Exchanging Lender” means each Lender holding Term B-3 Loans
on the Amendment No. 5 Effective Date that (i) did not execute and deliver an
Amendment No. 5 Consent on or prior to the Amendment No. 5 Effective Date or
(ii) is an Amendment No. 5 Post-Closing Option Lender.

“Amendment No. 5 Post-Closing Option Lender” means each Lender that executed and
delivered an Amendment No. 5 Consent indicating the “Post-Closing Settlement
Option.”

“Amendment No. 6” means Amendment Agreement No. 6 to this Agreement, dated as of
November 9, 2018.

“Amendment No. 6 Arrangers” means Wells Fargo Securities, LLC and Citibank,
N.A., in their respective capacities as the joint lead arrangers and joint
bookrunners for Amendment No. 6.

“Amendment No. 6 Cashless Option Lender” means each Lender that has executed and
delivered an Amendment No. 6 Consent indicating the “Cashless Settlement
Option.”

“Amendment No. 6 Consent” means a consent to Amendment No. 6 substantially in
the form of Exhibit A attached thereto.

“Amendment No. 6 Effective Date” means November 9, 2018, which is the first
Business Day on which all of the conditions precedent set forth in Section 4 of
Amendment No. 6 have been satisfied or waived and the Term B-5 Loans are funded
or deemed funded through a cashless settlement pursuant to Section 2.01(f)(i),
as applicable.

“Amendment No. 6 Non-Exchanging Lender” means each Lender holding Term B-4 Loans
on the Amendment No. 6 Effective Date that (i) did not execute and deliver an
Amendment No. 6 Consent on or prior to the Amendment No. 6 Effective Date or
(ii) is an Amendment No. 6 Post-Closing Option Lender.

“Amendment No. 6 Post-Closing Option Lender” means each Lender that executed and
delivered an Amendment No. 6 Consent indicating the “Post-Closing Settlement
Option.”

“Applicable Percentage” means with respect to any Lender at any time, (x) with
respect to the Facility, the percentage (carried out to the ninth decimal place)
of the Facility represented by (i) on or prior to the Closing Date, such
Lender’s Commitment at such time and (ii) thereafter, the principal

 

-6-



--------------------------------------------------------------------------------

amount of such Lenders’ Loans at such time and (y) with respect to any Class of
Loans, the percentage (carried out to the ninth decimal place) of such
Class represented by (i) on or prior to the Closing Date, such Lender’s
Commitment at such time in respect of such Class and (ii) thereafter, the
principal amount of such Lenders’ Loans of such Class at such time. The initial
Applicable Percentage of each Lender in respect of the Facility and the Initial
Loans is set forth opposite the name of such Lender on Schedule 2.01 and such
Applicable Percentage shall be modified by the Applicable Percentage set forth
in the Assignment and Assumption pursuant to which such Lender becomes a party
hereto.

“Applicable Rate” means (x) with respect to the Term B-5 Loans, 0.75% per annum
for Base Rate Loans and 1.75% per annum for Eurodollar Rate Loans and (y) with
respect to any Additional Term Loans, the Extended Term Loans and any additional
Refinancing Term Loans, the applicable rates set forth in the Additional Credit
Extension Amendment establishing such Additional Term Loans, the Extended Term
Loans and the additional Refinancing Term Loans.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means the Lead Arrangers and the Co-Managers, collectively.

“Asset Acquisition” means:

(a)    an Investment by the Borrower or any Restricted Subsidiary in any other
Person pursuant to which such Person shall become a Restricted Subsidiary, or
shall be merged with or into the Borrower or any Restricted Subsidiary; or

(b)    the acquisition by the Borrower or any Restricted Subsidiary of the
assets of any Person which constitute all or substantially all of the assets of
such Person, any division or line of business of such Person or any other
properties or assets of such Person other than in the ordinary course of
business and consistent with past practices.

“Asset Sale” means any transfer, conveyance, sale, lease or other disposition
(including, without limitation, dispositions pursuant to any consolidation,
merger or division) by the Borrower or any of its Restricted Subsidiaries to any
Person (other than to the Borrower or one or more of its Restricted
Subsidiaries) in any single transaction or series of related transactions of:

(i)    Equity Interests in a Restricted Subsidiary (other than directors’
qualifying shares or shares or interests required to be held by foreign
nationals pursuant to local law); or

(ii)    any other property or assets (other than in the normal course of
business, including any sale or other disposition of obsolete or permanently
retired equipment);

provided, however, that the term “Asset Sale” shall exclude:

(a)    any asset disposition permitted by Section 7.04 that constitutes a
disposition of all or substantially all of the assets of the Borrower and its
Restricted Subsidiaries taken as a whole;

(b)    any transfer, conveyance, sale, lease or other disposition of property or
assets, the gross proceeds of which (exclusive of indemnities) do not exceed in
any one or related series of transactions $20.0 million;

 

-7-



--------------------------------------------------------------------------------

(c)    sales or other dispositions of cash or Cash Equivalents;

(d)    sales of interests in or assets of Unrestricted Subsidiaries;

(e)    the sale and leaseback of any assets within 90 days of the acquisition
thereof;

(f)    the disposition of assets that, in the good faith judgment of the
Borrower, are no longer used or useful in the business of such entity;

(g)    a Restricted Payment or Permitted Investment that is otherwise permitted
by this Agreement;

(h)    any trade-in of equipment in exchange for other equipment; provided that,
in the good faith judgment of the Borrower, the Borrower or such Restricted
Subsidiary receives equipment having a Fair Market Value equal to or greater
than the equipment being traded in;

(i)    the concurrent purchase and sale or exchange of Related Business Assets
or a combination of Related Business Assets between the Borrower or any of its
Restricted Subsidiaries and another Person to the extent that the Related
Business Assets received by the Borrower or its Restricted Subsidiaries are of
equivalent or greater Fair Market Value than the Related Business Assets
transferred;

(j)    the creation of a Lien (but not the sale or other disposition of the
property subject to such Lien);

(k)    leases or subleases in the ordinary course of business to third persons
not interfering in any material respect with the business of the Borrower or any
of its Restricted Subsidiaries and otherwise in accordance with the provisions
of this Agreement;

(l)    any disposition by a Subsidiary to the Borrower or by the Borrower or a
Subsidiary to a Restricted Subsidiary; provided that if the transferor of such
property is a Loan Party (i) the transferee thereof must be a Loan Party or
(ii) to the extent such transaction constitutes an Investment, such transaction
is a Permitted Investment or is otherwise permitted under Section 7.05;

(m)    dispositions of accounts receivable in connection with the collection or
compromise thereof in the ordinary course of business and consistent with past
practice;

(n)    licensing or sublicensing of intellectual property or other general
intangibles in accordance with industry practice in the ordinary course of
business;

(o)    any transfer of accounts receivable, or a fractional undivided interest
therein, by a Receivable Subsidiary in a Qualified Receivables Transaction;

(p)    any release of any intangible claims or rights in connection with a
lawsuit, dispute or other controversy;

(q)    sales of accounts receivable to a Receivable Subsidiary pursuant to a
Qualified Receivables Transaction for the Fair Market Value thereof; including
cash or other financial accommodation, such as the provision of letters of
credit by such Receivable Subsidiary on behalf of or for the benefit of the
transferor of such accounts receivable (for the purposes of this clause (q),
Purchase Money Notes will be deemed to be cash); or

 

-8-



--------------------------------------------------------------------------------

(r)    foreclosures on assets to the extent they would not otherwise result in a
Default or Event of Default.

For purposes of this definition, any series of related transactions that, if
effected as a single transaction, would constitute an Asset Sale shall be deemed
to be a single Asset Sale effected when the last such transaction which is a
part thereof is effected.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D or any other form approved by the
Administrative Agent.

“Attributable Debt” means, in respect of a Sale and Leaseback Transaction, at
the time of determination, the present value (discounted at the rate of interest
implicit in such transaction) of the total obligations of the lessee for rental
payments during the remaining term of the lease included in such Sale and
Leaseback Transaction (including any period for which such lease has been
extended).

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2014,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank Product” means any one or more of the following financial products or
accommodations extended to any Loan Party by a Bank Product Provider: (a) credit
cards, (b) credit card processing services, (c) debit cards, (d) stored value
cards, (e) purchase cards (including so-called “procurement cards” or
“P-cards”), (f) Cash Management Services, or (g) transactions under Hedge
Agreements.

“Bank Product Obligations” means all obligations of any Loan Party pursuant to
any Bank Product.

“Bank Product Provider” means any Person that is the Administrative Agent, any
Lender or any of their respective Affiliates in its capacity as a party to any
Bank Product or Hedge Agreement.

“Base Rate” shall mean, at any time, the highest of (i) the Prime Lending Rate
at such time, (ii) 1/2 of 1% per annum in excess of the overnight Federal Funds
Rate at such time and (iii) the Eurodollar Rate for a Eurodollar Rate Loan
denominated in dollars with a one-month interest period commencing on such day
plus 1.00% per annum; provided that, notwithstanding the foregoing, the “Base
Rate” shall in no

 

-9-



--------------------------------------------------------------------------------

event be less than zero. For purposes of this definition, the Eurodollar Rate
shall be determined using the Eurodollar Rate as otherwise determined by the
Administrative Agent in accordance with the definition of “Eurodollar Rate”,
except that (x) if a given day is a Business Day, such determination shall be
made on such day (rather than two (2) Business Days prior to the commencement of
an Interest Period) or (y) if a given day is not a Business Day, the Eurodollar
Rate for such day shall be the rate determined by the Administrative Agent
pursuant to the preceding clause (x) for the most recent Business Day preceding
such day. Any change in the Base Rate due to a change in the Prime Lending Rate,
the Federal Funds Rate or such Eurodollar Rate shall be effective as of the
opening of business on the day of such change in the Prime Lending Rate, the
Federal Funds Rate or such Eurodollar Rate, respectively.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Beneficial Ownership Certification” means any certification regarding
beneficial ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 CFR § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

“Board of Directors” means (i) with respect to the Borrower or any Restricted
Subsidiary, its board of directors or any duly authorized committee thereof;
(ii) with respect to a corporation, the board of directors of such corporation
or any duly authorized committee thereof; and (iii) with respect to any other
entity, the board of directors or similar body of the general partner or
managers of such entity or any duly authorized committee thereof.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period made
by each of the Lenders pursuant to Section 2.01.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, the state where the
Administrative Agent’s Office is located and, if such day relates to any
Eurodollar Rate Loan, means any such day that is also a London Banking Day.

“Capital Lease Obligations” means any obligation of a Person under a lease that
is required to be capitalized for financial reporting purposes in accordance
with GAAP; and the amount of Debt represented by such obligation shall be the
capitalized amount of such obligations determined in accordance with GAAP.

“Cash Equivalents” means any of the following Investments: (i) securities issued
or directly and fully guaranteed or insured by the United States or any agency
or instrumentality thereof (provided that the full faith and credit of the
United States is pledged in support thereof) maturing not more than one year
after the date of acquisition; (ii) time deposits in and certificates of deposit
of any Eligible Bank, provided that such Investments have a maturity date not
more than two years after date of acquisition and

 

-10-



--------------------------------------------------------------------------------

that the Weighted Average Life to Maturity of all such Investments is one year
or less from the respective dates of acquisition; (iii) repurchase obligations
with a term of not more than 180 days for underlying securities of the types
described in clause (i) above entered into with any Eligible Bank; (iv) direct
obligations issued by any state of the United States or any political
subdivision or public instrumentality thereof, provided that such Investments
mature, or are subject to tender at the option of the holder thereof, within 365
days after the date of acquisition and, at the time of acquisition, have a
rating of at least A from S&P or A-2 from Moody’s (or an equivalent rating by
any other nationally recognized rating agency); (v) commercial paper of any
Person other than an Affiliate of the Borrower and other than structured
investment vehicles, provided that such Investments have one of the two highest
ratings obtainable from either S&P or Moody’s and mature within 180 days after
the date of acquisition; (vi) overnight and demand deposits in and bankers’
acceptances of any Eligible Bank and demand deposits in any bank or trust
company to the extent insured by the Federal Deposit Insurance Corporation
against the Bank Insurance Fund; (vii) money market funds substantially all of
the assets of which comprise Investments of the types described in clauses
(i) through (vi); and (viii) instruments equivalent to those referred to in
clauses (i) through (vi) above or funds equivalent to those referred to in
clause (vii) above denominated in U.S. dollars, Euros or any other foreign
currency comparable in credit quality and tenor to those referred to in such
clauses and customarily used by corporations for cash management purposes in
jurisdictions outside the United States to the extent reasonably required in
connection with any business conducted by any Restricted Subsidiary organized in
such jurisdiction, all as determined in good faith by the Borrower. “Eligible
Bank” means a Lender or any Affiliate of a Lender or such other bank or trust
company that (i) is licensed, chartered or organized and existing under the laws
of the United States of America or Canada, or any state, territory, province or
possession thereof, (ii) as of the time of the making or acquisition of an
Investment in such bank or trust company, has combined capital and surplus in
excess of $500.0 million and (iii) the senior Debt of which is rated at least
“A-2” by Moody’s or at least “A” by S&P.

“Cashless Option Lender” means each Lender that has executed and delivered a
Consent to Amendment No. 1 indicating the “Cashless Settlement Option.”

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

“CFC Holdco” means any Subsidiary that holds no material assets other than
capital stock of one or more Subsidiaries that are CFCs or other CFC Holdcos.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law,” regardless of the date enacted, adopted or
issued.

 

-11-



--------------------------------------------------------------------------------

“Change of Control” means:

(1)    the Borrower becomes aware (by way of a report or any other filing
pursuant to Section 13(d) of the Exchange Act, proxy, vote, written notice or
otherwise) that any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
is or becomes the ultimate “beneficial owner” (as such term is used in
Rules 13d-3 and 13d-5 under the Exchange Act, except that for purposes of this
clause (1) such person or group shall be deemed to have “beneficial ownership”
of all shares that any such person or group has the right to acquire, whether
such right is exercisable immediately or only after the passage of time),
directly or indirectly, of more than 50% of the Voting Interests in the
Borrower, or

(2)    the Borrower sells, conveys, transfers or leases (either in one
transaction or a series of related transactions) all or substantially all of its
assets to, or merges or consolidates with, a Person other than a Restricted
Subsidiary of the Borrower, other than a merger or consolidation where (A) the
Voting Interests of the Borrower outstanding immediately prior to such
transaction are converted into or exchanged for Voting Interests of the
surviving or transferee Person constituting a majority of the outstanding Voting
Interests of such surviving or transferee Person (immediately after giving
effect to such issuance) and (B) immediately after such transaction, no “person”
or “group” (as such terms are used in Section 13(d) and 14(d) of the Exchange
Act) becomes, directly or indirectly, the beneficial owner of 50% or more of the
voting power of the Voting Interests of the surviving or transferee Person.

“Citi” means Citibank, N.A. and its successors.

“Class” means (i) with respect to any Commitment, its character as a commitment
to make or otherwise fund Initial Loans, Term B-1 Loans, Term B-2 Loans,
Term B-3 Loans, Term B-4 Loans, Term B-5 Loans, Additional Term Loans, Extended
Term Loans and/or additional Refinancing Term Loans (whether established by way
of new Commitments or by way of conversion or extension of existing Commitments
or Loans) designated as a “Class” in an Additional Credit Extension Amendment
and (ii) with respect to any Loans, its character as Initial Loans, Term B-1
Loans, Term B-2 Loans, Term B-3 Loans, Term B-4 Loans, Term B-5 Loans,
Additional Term Loans, Extended Term Loans and/or additional Refinancing Term
Loans (whether made pursuant to new Commitments or by way of conversion or
extension of existing Loans) designated as a “Class” in an Additional Credit
Extension Amendment. Commitments or Loans that have different Maturity Dates,
pricing (other than upfront fees) or other terms shall be designated separate
Classes; provided that at no time shall there be more than five different
Classes of Loans outstanding at any time.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

“Co-Managers” means Jefferies Finance LLC, KeyBank Capital Markets Inc. and
SunTrust Robinson Humphrey, Inc., in their capacity as co-managers.

“Code” means the Internal Revenue Code of 1986, as amended.

 

-12-



--------------------------------------------------------------------------------

“Collateral” means all of the “Collateral” and “Mortgaged Property” referred to
in the Collateral Documents and all of the other property that is or is intended
under the terms of the Collateral Documents to be subject to Liens in favor of
the Administrative Agent for the benefit of the Secured Parties.

“Collateral Documents” means, collectively, the Security Agreement, the
Intellectual Property Security Agreement, Security Agreement Supplements, the
Mortgages, any Intercreditor Agreement, each of the mortgages, collateral
assignments, intellectual property security agreement supplements, security
agreements, pledge agreements or other similar agreements delivered to the
Administrative Agent pursuant to Section 6.13, and each of the other agreements,
instruments or documents that creates or purports to create a Lien in favor of
the Administrative Agent for the benefit of the Secured Parties.

“Commitment” means, as to each Lender, its obligation to make Loans to the
Borrower pursuant to Section 2.01 or Section 2.13 through 2.15 in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Lender’s name on Schedule 2.01 under the caption “Commitment” or
opposite such caption in the Assignment and Assumption or Additional Credit
Extension Amendment pursuant to which such Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement.

“Common Interests” of any Person means Equity Interests in such Person that do
not rank prior, as to the payment of dividends or as to the distribution of
assets upon any voluntary or involuntary liquidation, dissolution or winding up
of such Person, to Equity Interests of any other class in such Person.

“Committed Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurodollar Rate
Loans, pursuant to Section 2.02(a), which, if in writing, shall be substantially
in the form of Exhibit A.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

“Consent” means a consent to Amendment No. 1 substantially in the form of
Exhibit A attached thereto.

“Consolidated Cash Flow Available for Fixed Charges” means, with respect to any
Person for any period:

(i)    the sum of, without duplication, the amounts for such period, taken as a
single accounting period, of:

(a)    Consolidated Net Income;

(b)    Consolidated Non-cash Charges;

(c)    Consolidated Interest Expense to the extent the same was deducted in
computing Consolidated Net Income;

(d)    Consolidated Income Tax Expense;

(e)    any expenses or charges related to any equity offering, Permitted
Investment, recapitalization or Incurrence of Debt permitted to be made under
this Agreement (whether or not successful) or related to the Transactions;

 

-13-



--------------------------------------------------------------------------------

(f)    the amount of any interest expense attributable to minority equity
interests of third parties in any non-wholly owned Subsidiary to the extent
deducted in such period in computing Consolidated Net Income;

(g)    any net loss from discontinued operations; and

(h)    any costs or expenses incurred by the Borrower or a Restricted Subsidiary
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement, any stock subscription or
shareholder agreement, to the extent that such costs or expenses are funded with
cash proceeds contributed to the capital of the Borrower or net cash proceeds of
an issuance of Equity Interests of the Borrower (other than Redeemable Equity
Interests); less

(ii)    (x) net income from discontinued operations and (y) non-cash items
increasing Consolidated Net Income for such period, other than the accrual of
revenue in the ordinary course of business.

“Consolidated Fixed Charge Coverage Ratio” means, with respect to any Person,
the ratio of the aggregate amount of Consolidated Cash Flow Available for Fixed
Charges of such Person for the four full fiscal quarters, treated as one period,
for which financial information in respect thereof is available immediately
preceding the date of the transaction (for purposes of this definition, the
“Transaction Date”) giving rise to the need to calculate the Consolidated Fixed
Charge Coverage Ratio (such four full fiscal quarter period being referred to
herein as the “Four Quarter Period”) to the aggregate amount of Consolidated
Fixed Charges of such Person for the Four Quarter Period. In addition to and
without limitation of the foregoing, for purposes of this definition,
“Consolidated Cash Flow Available for Fixed Charges” and “Consolidated Fixed
Charges” shall be calculated after giving effect (i) to the cost of any
compensation, remuneration or other benefit paid or provided to any employee,
consultant, Affiliate, equity owner of the entity involved in any Asset
Acquisition to the extent such costs are eliminated or reduced (or public
announcement has been made of the intent to eliminate or reduce such costs)
prior to the date of such calculation and not replaced; and (ii) on a pro forma
basis for the period of such calculation, to any Asset Sales or other
dispositions or Asset Acquisitions, Investments, mergers, consolidations,
discontinued operations (as determined in accordance with GAAP) or designations
of any Restricted Subsidiary as an Unrestricted Subsidiary or any Unrestricted
Subsidiary as a Restricted Subsidiary occurring during the Four Quarter Period
or any time subsequent to the last day of the Four Quarter Period and on or
prior to the Transaction Date, as if such Asset Sale or other disposition or
Asset Acquisition (including the Incurrence or assumption of any such Acquired
Debt), Investment, merger, consolidation, disposed operation or designation
occurred on the first day of the Four Quarter Period. For purposes of this
definition, pro forma calculations shall be made in accordance with Article 11
of Regulation S-X promulgated under the Securities Act, except that such pro
forma calculations may also include operating expense reductions for such period
resulting from the Asset Sale or other disposition or Asset Acquisition,
investment, merger, consolidation or discontinued operation (as determined in
accordance with GAAP) for which pro forma effect is being given (A) that have
been realized or (B) for which steps have been taken or are reasonably expected
to be taken within twelve (12) months of the date of such transaction and are
supportable and quantifiable and, in each case, including, but not limited to,
(a) reduction in personnel expenses, (b) reduction of costs related to
administrative functions, (c) reduction of costs related to leased or owned
properties and (d) reductions from the consolidation of operations and
streamlining of corporate overhead, provided that, in either case, such
adjustments are set forth in an Officer’s Certificate signed by the Borrower’s
chief financial or similar officer that states (i) the amount of such adjustment
or adjustments and (ii) that such adjustment or adjustments are based on the
reasonable good faith belief of the Officer executing such Officer’s Certificate
at the time of such execution.

 

-14-



--------------------------------------------------------------------------------

Furthermore, in calculating “Consolidated Fixed Charges” for purposes of
determining the denominator (but not the numerator) of this “Consolidated Fixed
Charge Coverage Ratio”:

(i)    interest on outstanding Debt determined on a fluctuating basis as of the
Transaction Date and which will continue to be so determined thereafter shall be
deemed to have accrued at a fixed rate per annum equal to the rate of interest
on such Debt in effect on the Transaction Date; and

(ii)    if interest on any Debt actually Incurred on the Transaction Date may
optionally be determined at an interest rate based upon a factor of a prime or
similar rate, a eurocurrency interbank offered rate, or other rates, then the
interest rate in effect on the Transaction Date will be deemed to have been in
effect during the Four Quarter Period.

If such Person or any of its Restricted Subsidiaries directly or indirectly
Guarantees Debt of a third Person, the above clause shall give effect to the
Incurrence of such Guaranteed Debt as if such Person or such Subsidiary had
directly Incurred or otherwise assumed such Guaranteed Debt

“Consolidated Fixed Charges” means, with respect to any Person for any period,
the sum of, without duplication, the amounts for such period of:

(i)    Consolidated Interest Expense; and

(ii)    the product of (a) all cash dividends and other distributions paid or
accrued during such period in respect of Redeemable Equity Interests of such
Person and its Restricted Subsidiaries (other than dividends paid in Qualified
Equity Interests), times (b) a fraction, the numerator of which is one and the
denominator of which is one minus the then current combined federal, state and
local statutory tax rate of such Person, expressed as a decimal.

“Consolidated Income Tax Expense” means, with respect to any Person for any
period the provision for federal, state, local and foreign income taxes of such
Person and its Restricted Subsidiaries for such period as determined on a
consolidated basis in accordance with GAAP paid or accrued during such period,
including any penalties and interest related to such taxes or arising from any
tax examinations, to the extent the same were deducted in computing Consolidated
Net Income

“Consolidated Interest Expense” means, with respect to any Person for any
period, without duplication, the sum of:

(i)    the total interest expense of such Person and its Restricted Subsidiaries
for such period as determined on a consolidated basis in accordance with GAAP,
including, without limitation:

(a)    any amortization of debt discount;

(b)    the net cost under any Hedging Obligation or Swap Contract in respect of
interest rate protection (including any amortization of discounts);

 

-15-



--------------------------------------------------------------------------------

(c)    the interest portion of any deferred payment obligation;

(d)    all commissions, discounts and other fees and charges owed with respect
to Qualified Receivables Transactions (to the extent payable by the Borrower and
its Restricted Subsidiaries to any Person other than the Borrower or a
Restricted Subsidiary) and letters of credit and bankers’ acceptance financings;
and

(e)    all accrued interest;

(ii)    the interest component of Capital Lease Obligations paid, accrued and/or
scheduled to be paid or accrued by such Person and its Restricted Subsidiaries
during such period determined on a consolidated basis in accordance with GAAP;
and

(iii)    all capitalized interest of such Person and its Restricted Subsidiaries
for such period; less interest income of such Person and its Restricted
Subsidiaries for such period; provided, however, that Consolidated Interest
Expense will exclude (I) the amortization or write-off of debt issuance costs
and deferred financing fees, commissions, fees and expenses, (II) any expensing
of interim loan commitment and other financing fees and (III) non-cash interest
on any convertible or exchangeable notes that exists by virtue of the
bifurcation of the debt and equity components of convertible or exchangeable
notes and the application FSP APB 14-1 or any similar provision.

“Consolidated Leverage Ratio” means, with respect to any Person, the ratio of
the aggregate amount of all Debt less unrestricted cash and Cash Equivalents of
such Person and its Restricted Subsidiaries at the end of the most recent fiscal
period for which financial information in respect thereof is available
immediately preceding the date of the transaction (for purposes of this
definition, the “Transaction Date”) giving rise to the need to calculate the
Consolidated Leverage Ratio to the aggregate amount of Consolidated Cash Flow
Available for Fixed Charges of such Person for the four full fiscal quarters,
treated as one period, for which financial information in respect thereof is
available immediately preceding the Transaction Date (such four full fiscal
quarter period being referred to herein as the “Four Quarter Period”).

“Consolidated Net Income” means, with respect to any Person for any period, the
consolidated net income (or loss) of such Person and its Restricted Subsidiaries
for such period as determined in accordance with GAAP, adjusted, to the extent
included in calculating such net income, by:

(A)    excluding, without duplication

(i)    all extraordinary gains or losses (net of fees and expenses relating to
the transaction giving rise thereto), income, expenses or charges;

(ii)    the portion of net income of such Person and its Restricted Subsidiaries
allocable to minority interest in unconsolidated Persons or Investments in
Unrestricted Subsidiaries to the extent that cash dividends or distributions
have not actually been received by such Person or one of its Restricted
Subsidiaries; provided that for the avoidance of doubt, Consolidated Net Income
shall be increased in amounts equal to the amounts of cash actually received;

 

-16-



--------------------------------------------------------------------------------

(iii)    gains or losses in respect of any Asset Sales by such Person or one of
its Restricted Subsidiaries (net of fees and expenses relating to the
transaction giving rise thereto), on an after-tax basis;

(iv)    the net income (loss) from any disposed or discontinued operations or
any net gains or losses on disposed or discontinued operations, on an after-tax
basis;

(v)    solely for purposes of determining the amount available for Restricted
Payments under Section 7.06(a)(iii), the net income of any Restricted Subsidiary
(other than a Guarantor) or such Person to the extent that the declaration of
dividends or similar distributions by that Restricted Subsidiary of that income
is not at the time permitted, directly or indirectly, by operation of the terms
of its charter or any agreement, instrument, judgment, decree, order, statute,
rule or governmental regulations applicable to that Restricted Subsidiary or its
stockholders; provided that for the avoidance of doubt, Consolidated Net Income
shall be increased in amounts equal to the amounts of cash actually received;

(vi)    any gain or loss realized as a result of the cumulative effect of a
change in accounting principles;

(vii)    any fees and expenses paid in connection with the Transactions;

(viii)    non-cash compensation expense Incurred with any issuance of equity
interests to an employee of such Person or any Restricted Subsidiary;

(ix)    any net after-tax gains or losses attributable to the early
extinguishment or conversion of Debt;

(x)    any non-cash impairment charges or asset write-off or write-down
resulting from the application of Statement of Financial Accounting Standards
No. 142 or Statement of Financial Accounting Standards No. 144, and the
amortization of intangibles arising pursuant to Statement of Financial
Accounting Standards No. 141 or any related subsequent Statement of Financial
Accounting Standards or Accounting Standards Codification;

(xi)    non-cash gains, losses, income and expenses resulting from fair value
accounting required by Statement of Financial Accounting Standards No. 133 or
any related subsequent Statement of Financial Accounting Standards or Accounting
Standards Codification;

(xii)    accruals and reserves that are established within twelve (12) months
after the closing of any acquisition that are so required to be established as a
result of such acquisition in accordance with GAAP not to exceed $10.0 million
in any calendar year;

(xiii)    any fees, expenses, charges or Integration Costs Incurred during such
period, or any amortization thereof for such period, in connection with any
acquisition, Investment, Asset Sale, disposition, Incurrence or repayment of
Debt, issuance of Equity Interests, refinancing transaction or amendment or
modification of any debt instrument, and including, in each case, any such
transaction undertaken but not completed, and any charges or non-recurring
merger or acquisition costs Incurred during such period as a result of any such
transaction, in each case whether or not successful;

(xiv)    any net unrealized gain or loss (after any offset) resulting from
currency translation gains or losses related to currency remeasurements of Debt
(including any net gain or loss resulting from obligations under Hedging
Obligations for currency exchange risk) and any foreign currency translation
gains or losses;

 

-17-



--------------------------------------------------------------------------------

(xv)    any accruals and reserves that are established for expenses and losses,
in respect of equity-based awards compensation expense (provided that if any
such non-cash charges represent an accrual or reserve for potential cash items
in any future period, the cash payment in respect thereof in such future period
shall reduce Consolidated Net Income to such extent, and excluding amortization
of a prepaid cash item that was paid in a prior period);

(xvi)    any expenses, charges or losses that are covered by indemnification or
other reimbursement provisions in connection with any Permitted Investment or
any sale, conveyance, transfer or other disposition of assets permitted under
this Agreement, to the extent actually reimbursed, or, so long as the Borrower
has made a determination that a reasonable basis exists for indemnification or
reimbursement and only to the extent that such amount is in fact indemnified or
reimbursed within 365 days of such determination (with a deduction in the
applicable future period for any amount so added back to the extent not so
indemnified or reimbursed within such 365 days); and

(xvii)    to the extent covered by insurance and actually reimbursed, or, so
long as the Borrower has made a determination that there exists reasonable
evidence that such amount will in fact be reimbursed by the insurer and only to
the extent that such amount is in fact reimbursed within 365 days of the date of
such determination (with a deduction in the applicable future period for any
amount so added back to the extent not so reimbursed within such 365 days),
expenses, charges or losses with respect to liability or casualty events or
business interruption; and

(A)    including, without duplication, dividends and distributions from joint
ventures actually received in cash by the Borrower.

“Consolidated Non-cash Charges” means, with respect to any Person for any
period, the aggregate depreciation, amortization (including amortization of
goodwill, other intangibles, deferred financing fees, debt issuance costs,
commissions, fees and expenses) and other non-cash expenses of such Person and
its Restricted Subsidiaries reducing Consolidated Net Income of such Person and
its Restricted Subsidiaries for such period, determined on a consolidated basis
in accordance with GAAP (excluding any such charges constituting an
extraordinary item or loss and excluding any such charges constituting an
extraordinary item or loss or any charge which requires an accrual of or a
reserve for cash charges for any future period).

“Consolidated Secured Leverage Ratio” means, with respect to any Person, the
ratio of the aggregate amount of all Debt secured by Liens less unrestricted
cash and Cash Equivalents of such Person and its Restricted Subsidiaries at the
end of the most recent fiscal period for which financial information in respect
thereof is available immediately preceding the date of the transaction (for
purposes of this definition, the “Transaction Date”) giving rise to the need to
calculate the Consolidated Secured Leverage Ratio to the aggregate amount of
Consolidated Cash Flow Available for Fixed Charges of such Person for the four
full fiscal quarters, treated as one period, for which financial information in
respect thereof is available immediately preceding the Transaction Date (such
four full fiscal quarter period being referred to herein as the “Four Quarter
Period”). In addition to and without limitation of the foregoing, this ratio
shall be calculated after giving effect (i) to the cost of any compensation,
remuneration or other benefit paid or provided to any employee, consultant,
Affiliate, equity owner of the entity involved in any Asset Acquisition to the
extent such costs are eliminated or reduced (or public announcement has been
made of the intent to eliminate or reduce such costs) prior to the date of such
calculation and not replaced; and

 

-18-



--------------------------------------------------------------------------------

(ii) on a pro forma basis for the period of such calculation, to any Asset Sales
or other dispositions or Asset Acquisitions, Investments, mergers,
consolidations, discontinued operations (as determined in accordance with GAAP)
or designations of any Restricted Subsidiary as an Unrestricted Subsidiary or
any Unrestricted Subsidiary as a Restricted Subsidiary occurring during the Four
Quarter Period or any time subsequent to the last day of the Four Quarter Period
and on or prior to the Transaction Date, as if such Asset Sale or other
disposition or Asset Acquisition (including the Incurrence or assumption of any
such Acquired Debt), Investment, merger, consolidation, disposed operation or
designation occurred on the first day of the Four Quarter Period. For purposes
of this definition, pro forma calculations shall be made in accordance with
Article 11 of Regulation S-X promulgated under the Securities Act, except that
such pro forma calculations may also include operating expense reductions for
such period resulting from the Asset Sale or other disposition or Asset
Acquisition, investment, merger, consolidation or discontinued operation (as
determined in accordance with GAAP) for which pro forma effect is being given
(A) that have been realized or (B) for which steps have been taken or are
reasonably expected to be taken within twelve (12) months of the date of such
transaction and are supportable and quantifiable and, in each case, including,
but not limited to, (a) reduction in personnel expenses, (b) reduction of costs
related to administrative functions, (c) reduction of costs related to leased or
owned properties and (d) reductions from the consolidation of operations and
streamlining of corporate overhead, provided that, in either case, such
adjustments are set forth in an Officer’s Certificate signed by the Borrower’s
chief financial or similar officer that states (i) the amount of such adjustment
or adjustments and (ii) that such adjustment or adjustments are based on the
reasonable good faith belief of the Officers executing such Officer’s
Certificate at the time of such execution.

“Consolidated Total Assets” of any Person as of any date means the total assets
of such Person and its Restricted Subsidiaries as of the most recent fiscal
quarter end for which an internal consolidated balance sheet of such Person and
its Subsidiaries is available, all calculated on a consolidated basis in
accordance with GAAP.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Date” means the date of a Credit Extension.

“Credit Extension” means a Borrowing.

“Debt” means at any time (without duplication), with respect to any Person,
whether recourse is to all or a portion of the assets of such Person, or
non-recourse, the following: (i) all indebtedness of such Person for money
borrowed or for the deferred purchase price of property, excluding (A) any trade
payables or other current liabilities incurred in the normal course of business
and (B) earnouts or similar obligations unless and until such amounts are
earned; (ii) all obligations of such Person evidenced by bonds, debentures,
notes, or other similar instruments; (iii) all reimbursement obligations of such
Person with respect to letters of credit (other than letters of credit that are
secured by cash or Cash Equivalents), bankers’ acceptances or similar facilities
(excluding obligations in respect of letters of credit or bankers’ acceptances
issued in respect of trade payables) issued for the account of such Person;
provided that such obligations shall not constitute Debt except to the extent
drawn and not repaid within five Business Days; (iv) all indebtedness created or
arising under any conditional sale or other title retention agreement with
respect to property or assets acquired by such Person; (v) all Capital Lease
Obligations of such Person; (vi) the maximum fixed redemption or repurchase
price of Redeemable Equity Interests in such Person at the time of
determination; (vii) any Swap Contracts and Hedging Obligations of such Person
at the time of determination; (viii) Attributable Debt with respect to any Sale
and Leaseback Transaction to which such Person is a party; and (ix) all
obligations of the types referred to in clauses (i) through (viii) of this

 

-19-



--------------------------------------------------------------------------------

definition of another Person, the payment of which, in either case, (A) such
Person has Guaranteed or (B) is secured by (or the holder of such Debt or the
recipient of such dividends or other distributions has an existing right,
whether contingent or otherwise, to be secured by) any Lien upon the property or
other assets of such Person, even though such Person has not assumed or become
liable for the payment of such Debt. For purposes of the foregoing: (a) the
maximum fixed repurchase price of any Redeemable Equity Interests that do not
have a fixed repurchase price shall be calculated in accordance with the terms
of such Redeemable Equity Interests as if such Redeemable Equity Interests were
repurchased on any date on which Debt shall be required to be determined
pursuant to this Agreement; provided, however, that, if such Redeemable Equity
Interests are not then permitted to be repurchased, the repurchase price shall
be the book value of such Redeemable Equity Interests; (b) the amount
outstanding at any time of any Debt issued with original issue discount shall be
the principal amount of such Debt less the remaining unamortized portion of the
original issue discount of such Debt at such time as determined in conformity
with GAAP, but such Debt shall be deemed Incurred only as of the date of
original issuance thereof; (c) the amount of any Debt described in clause (vii)
is the net amount payable (after giving effect to permitted set off) if such
Swap Contracts or Hedging Obligations are terminated at that time due to default
of such Person; (d) the amount of any Debt described in clause (ix)(A) above
shall be the maximum liability under any such Guarantee; (e) the amount of any
Debt described in clause (ix)(B) above shall be the lesser of (I) the maximum
amount of the obligations so secured and (II) the Fair Market Value of such
property or other assets; and (f) interest, fees, premium, and expenses and
additional payments, if any, will not constitute Debt. For purposes of
determining any particular amount of Debt, Guarantees, Liens, obligations with
respect to letters of credit and other obligations supporting Debt otherwise
included in the determination of a particular amount will not be included.

Notwithstanding the foregoing, the term “Debt” will exclude (a) any endorsements
for collection or deposits in the ordinary course of business, (b) any
realization of a Permitted Lien, (c) Debt that has been defeased or satisfied in
accordance with the terms of the documents governing such Debt, and (d) in
connection with the purchase by the Borrower or any Restricted Subsidiary of any
business, (x) customary indemnification obligations and (y) post-closing payment
adjustments to which the seller may become entitled to the extent such payment
is determined by a final closing balance sheet or such payment is otherwise
contingent; provided, however, that, at the time of closing, the amount of any
such payment is not determinable and, to the extent such payment thereafter
becomes fixed and determined, the amount is paid within 60 days thereafter.

The amount of Debt of any Person at any date shall be the outstanding balance at
such date of all unconditional obligations as described above and the maximum
liability, only upon the occurrence of the contingency giving rise to the
obligations, of any contingent obligations at such date; provided, however, that
in the case of Debt sold at a discount, the amount of such Debt at any time will
be the accreted value thereof at such time. If such Person or any of its
Restricted Subsidiaries directly or indirectly Guarantees Debt of a third
Person, the amount of Debt of such Person shall give effect to the Incurrence of
such Guaranteed Debt as if such Person or such Subsidiary had directly Incurred
or otherwise assumed such Guaranteed Debt.

“Debt Rating” means, as of any date of determination, the rating as determined
by either S&P or Moody’s of the Borrower’s non-credit-enhanced, senior unsecured
long-term debt.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

-20-



--------------------------------------------------------------------------------

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans under the Facility plus
(iii) 2% per annum; provided, however, that with respect to a Eurodollar Rate
Loan, the Default Rate shall be an interest rate equal to the interest rate
(including any Applicable Rate) otherwise applicable to such Loan plus 2% per
annum.

“Defaulting Lender” means, subject to Section 2.12(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Loans within one
Business Days of the date required to be funded by it hereunder, (b) has
notified the Borrower, or the Administrative Agent or any Lender that it does
not intend to comply with its funding obligations or has made a public statement
to that effect with respect to its funding obligations hereunder or generally
under other agreements in which it commits to extend credit, (c) has failed,
within one Business Days after request by the Administrative Agent, to confirm
in a manner satisfactory to the Administrative Agent that it will comply with
its funding obligations, or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law,
(ii) had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment or (iv) become the subject of
a Bail in Action; provided that a Lender shall not be a Defaulting Lender solely
by virtue of the ownership or acquisition of any equity interest in that Lender
or any direct or indirect parent company thereof by a Governmental Authority.

“Designated Non-cash Consideration” means the Fair Market Value of non-cash
consideration received by the Borrower or one of its Restricted Subsidiaries in
connection with an Asset Sale that is so designated as “Designated Non-cash
Consideration” pursuant to an Officer’s Certificate, setting forth the basis of
such valuation, less the amount of cash or Cash Equivalents received in
connection with a subsequent sale of such Designated Non-cash Consideration.

“Disposition” means any (x) Asset Sale or (y) Involuntary Disposition.

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Equity Interests which are not otherwise Disqualified Equity Interests),
pursuant to a sinking fund obligation or otherwise, (b) is redeemable at the
option of the holder thereof (other than solely for Equity Interests which are
not otherwise Disqualified Equity Interests), in whole or in part, (c) provides
for the scheduled payments of dividends in cash, or (d) is or becomes
convertible into or exchangeable for Debt or any other Equity Interests that
would constitute Disqualified Equity Interests, in each case, prior to the date
that is 91 days after the Latest Maturity Date.

“Disqualified Lenders” means (i) competitors of the Borrower and its
Subsidiaries that have been specified in writing to the Administrative Agent
from time to time by the Borrower and (ii) any of their Affiliates (other than
in the case of clause (i), Affiliates that are bona fide debt funds) that are
identified in writing from time to time to the Administrative Agent by the
Borrower; provided that no such updates to the list shall be deemed to
retroactively disqualify any parties that have previously acquired an assignment
or participation interest in respect of the Loans from continuing to hold or
vote such previously acquired assignments and participations on the terms set
forth herein for Lenders that are not Disqualified Lenders.

 

-21-



--------------------------------------------------------------------------------

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States, any state thereof or the District of Columbia.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 10.06(b)(iii), (v) and (vi) (subject to such consents,
if any, as may be required under Section 10.06(b)(iii)).

“Engagement Letter” means the letter agreement, dated October 27, 2015, among
the Borrower, the Administrative Agent and the Arrangers.

“Environment” shall mean ambient air, indoor air, surface water, groundwater,
drinking water, natural land surface, sediments, and subsurface strata & natural
resources such as wetlands, flora and fauna.

“Environmental Laws” means any and all Federal, state, local, and foreign Laws
relating to pollution and the protection of the Environment or the Release or
threatened Release of any Hazardous Materials into the Environment, including
those related to exposure to Hazardous Materials, or related to air emissions
and discharges to waste water or public sewer systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities) directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the Release or threatened Release
of any Hazardous Materials into the Environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” in any Person means any and all shares, interests (including
Preferred Interests), participations or other equivalents in the equity interest
(however designated) in such Person and any rights (other than Debt securities
convertible into an equity interest), warrants or options to acquire an equity
interest in such Person.

 

-22-



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification to the Borrower or any ERISA
Affiliate that a Multiemployer Plan is insolvent or in reorganization (within
the meaning of Title IV of ERISA); (d) the filing of a notice of intent to
terminate a Pension Plan, or the treatment of a plan amendment as a termination
under Section 4041 or 4041A of ERISA; (e) the institution by the PBGC of
proceedings to terminate a Pension Plan; (f) any event or condition which
constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan; (g) the determination
that any Pension Plan or Multiemployer Plan is considered an at-risk plan or a
plan in endangered or critical status within the meaning of Sections 430 or 432
of the Code or Sections 303 or 305 of ERISA; or (h) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Borrower or any ERISA
Affiliate.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Rate” means, for any Interest Period with respect to a Eurodollar
Rate Loan, (i) the rate per annum determined by the Administrative Agent at
approximately 11:00 a.m. (London time) on the date that is two (2) Business Days
prior to the commencement of such Interest Period to be the London interbank
offered rate administered by the ICE Benchmark Administration (or any other
Person which takes over the administration of that rate) for deposits in Dollars
by reference to the Reuters Screen LIBOR01 for deposits in Dollars (or such
other comparable page as may, in the opinion of the Administrative Agent,
replace such page for the purpose of displaying such rates; provided that to the
extent a comparable or successor rate or successor source is selected by the
Administrative Agent, the approved rate will be applied in a manner consistent
with market practice) for a period equal to such Interest Period; provided
further that to the extent that an interest rate is not ascertainable pursuant
to the foregoing provisions of this definition, the “Eurodollar Rate” shall be
the interest rate per annum (rounded upwards to the next 1/100th of 1.00%)
determined by the Administrative Agent to be the average of the rates per annum
at which deposits in Dollars are offered for such relevant Interest Period to
major banks in the London interbank market in London, England by the
Administrative Agent at approximately 11:00 a.m. (London time) on the date that
is two (2) Business Days prior to the beginning of such Interest Period, divided
by (ii) a percentage equal to 100% minus the then stated maximum rate of all
reserve requirements (including, without limitation, any marginal, emergency,
supplemental, special or other reserves required by applicable law) applicable
to any member bank of the Federal Reserve System in respect of Eurocurrency
funding or liabilities as defined in Regulation D; provided that,
notwithstanding the foregoing, in all cases, the “Eurodollar Rate” shall in no
event be less than zero.

Notwithstanding the foregoing, unless otherwise specified in any amendment to
this Agreement entered into in accordance with Section 3.03(b), in the event
that a Replacement Rate with respect to the Eurodollar Rate is implemented then
all references herein to Eurodollar Rate shall be deemed references to such
Replacement Rate.

 

-23-



--------------------------------------------------------------------------------

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.

“Event of Default” has the meaning specified in Section 8.01.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Subsidiary” means (a) any Subsidiary that is a CFC or CFC Holdco,
(b) any Subsidiary of a Subsidiary that is a CFC, and (c) each Immaterial
Subsidiary.

“Excluded Swap Obligation” has the meaning assigned to such term in the
Guaranty.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of any Loan Party under any Loan Document, (a) taxes imposed on or measured, by
such recipient’s net income (however denominated) and franchise taxes imposed on
it in lieu of net income taxes, by any jurisdiction (or any political
subdivision thereof) as a result of such recipient being organized or having its
principal office located in or, in the case of any Foreign Lender, having its
principal Lending Office located in such jurisdiction, or as a result of any
other present or former connection with such jurisdiction (other than
connections arising from such recipient having executed, delivered, become a
party to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced any Loan Document, or sold or assigned an interest in any Loan or
Loan Document), (b) any branch profits taxes imposed under Section 884(a) of the
Code, or any other branch profits tax, imposed on such recipient by any
jurisdiction described in clause (a), (c) any U.S. federal backup withholding
tax imposed under Section 3406 of the Code because such Lender has failed to
comply with clause (A) of Section 3.01(e)(ii), (d) in the case of a Lender, any
United States federal withholding tax that is imposed on amounts payable to such
Lender pursuant to the Laws in force at the time such Lender becomes a party
hereto or designates a new Lending Office, except to the extent that such Lender
(or its assignor, if any) was entitled, immediately prior to the designation of
a new Lending Office (or assignment), to receive additional amounts from any
Loan Party with respect to such withholding tax pursuant to Section 3.01(a)(ii)
or 3.01(c), (e) any U.S. federal withholding taxes imposed pursuant to FATCA,
and (f) any withholding Tax that is attributable to such recipient’s failure to
comply with Section 3.01(e).

“Extended Term Loans” has the meaning specified in Section 2.13(a).

“Extension” has the meaning specified in Section 2.13(a).

“Extension Offer” has the meaning specified in Section 2.13(a).

“Facility” means, at any time, (a) on or prior to the Closing Date, the
Aggregate Commitments at such time and (b) thereafter, the aggregate principal
amount of each Class of Loans and unused Commitments, if any, of all Lenders
outstanding at such time.

“Fair Market Value” means, with respect to the consideration received or paid in
any transaction or series of transactions, the fair market value thereof as
determined in good faith by the Borrower. In the case of a transaction between
the Borrower or a Restricted Subsidiary, on the one hand, and a Receivable
Subsidiary, on the other hand, if the Borrower determines in its sole discretion
that such determination is appropriate, a determination as to Fair Market Value
may be made at the commencement of the transaction and be applicable to all
dealings between the Receivable Subsidiary and the Borrower or such Restricted
Subsidiary during the course of such transaction.

 

-24-



--------------------------------------------------------------------------------

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means current Sections 1471-1474 of the Code (and any amended or
successor version that is substantively comparable and not materially more
onerous to comply with) and any regulations promulgated thereunder, published
administrative guidance issued pursuant thereto, any agreement entered into
pursuant to current Section 1471(b)(1) of the Code (or any amended or successor
version described above), and any applicable intergovernmental agreements
implementing the foregoing.

“FCPA” means the United States Foreign Corrupt Practices Act of 1977, as
amended.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Citi on such day on such transactions as determined
by the Administrative Agent.

“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto, (iv) the Flood
Insurance Reform Act of 2004 as now or hereafter in effect or any successor
statute thereto and (v) the Biggert-Waters Flood Insurance Reform Act of 2012 as
now or hereafter in effect or any successor statute thereto.

“Foreign Lender” means any Lender that is not a “United States person” as
defined in Section 7701(a)(30) of the Code.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Four Quarter Period” has the meaning specified in the definition of
“Consolidated Secured Leverage Ratio.”

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States,
consistently applied, as set forth in the opinions and pronouncements of the
Accounting Principles Board of the American Institute of Certified Public
Accountants and statements and pronouncements of the Financial Accounting
Standards Board, or in such other statements by such other entity as may be
approved by a significant segment of the accounting profession of the United
States, which are in effect as of the Closing Date; provided, that all
calculations relative to liabilities shall be made without giving effect to
Statement of Financial Accounting Standards No. 159.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state, local,
provincial or otherwise, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).

 

-25-



--------------------------------------------------------------------------------

“Guarantee” means, as applied to any Debt of another Person, (i) a guarantee
(other than by endorsement of negotiable instruments for collection in the
normal course of business), direct or indirect, in any manner, of any part or
all of such Debt, (ii) any direct or indirect obligation, contingent or
otherwise, of a Person guaranteeing or having the effect of guaranteeing the
Debt of any other Person in any manner and (iii) an agreement of a Person,
direct or indirect, contingent or otherwise, the practical effect of which is to
assure in any way the payment (or payment of damages in the event of
non-payment) of all or any part of such Debt of another Person (and “Guaranteed”
and “Guaranteeing” shall have meanings that correspond to the foregoing);
provided, however, that the term “Guarantee” shall not include a contractual
commitment by one Person to invest in another Person for so long as such
Investment is reasonably expected to constitute a Permitted Investment.

“Guarantors” means, collectively, the Subsidiaries of the Borrower listed on
Schedule 1.01(a) and each other Subsidiary of the Borrower that shall execute
and deliver a guaranty or guaranty supplement pursuant to Section 6.13.

“Guaranty” means, collectively, the Guaranty made by the Guarantors in favor of
the Secured Parties, together with each other guaranty and guaranty supplement
delivered pursuant to Section 6.13.

“Hazardous Materials” means all substances, materials or wastes of any nature
regulated pursuant to any Environmental Law, including petroleum or petroleum
distillates, asbestos or asbestos-containing materials, polychlorinated
biphenyls, radon gas, and infectious or medical wastes.

“Hedge Agreement” means any one or more of the following extended to any Loan
Party by a Bank Product Provider: (a) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement; sometimes being
collectively referred to herein as “Hedge Agreements.”

“Hedging Obligations” of any Person means the obligations of such Person
pursuant to any interest rate agreement, currency agreement or commodity
agreement, excluding commodity agreements relating to raw materials used in the
ordinary course of the Borrower’s business.

“Immaterial Subsidiary” means as of any date of determination, any Subsidiary
that (i) did not, as of the last day of the fiscal quarter of the Borrower most
recently ended, have assets with a value in excess of three percent (3%) of
total assets or revenues representing in excess of three percent (3%) of total
revenues of the Borrower and its Subsidiaries, in each case, on a consolidated
basis as of such date and (ii) taken together with all Immaterial Subsidiaries
as of the last day of the fiscal quarter of the Borrower most recently ended,
did not have assets with a value in excess of seven and one-half percent (7.5%)
of total assets or revenues representing in excess of seven and one-half percent
(7.5%) of total revenues of the Borrower and its Subsidiaries, in each case, on
a consolidated basis as of such date.

 

-26-



--------------------------------------------------------------------------------

“Incremental Cap” means, at any date of determination and with respect to the
proposed incurrence of any Incremental Debt, an amount equal to the sum of
(i) the greater of (x) $400,000,000 and (y) an amount equal to 100% of
Consolidated Cash Flow Available for Fixed Charges for the Four Quarter Period,
in each case minus any Incremental Debt and any increase in the commitments
under any Specified Credit Facilities previously Incurred in reliance on this
clause (i) after the Amendment No. 6 Effective Date plus (ii) an amount such
that on a pro forma basis, the Consolidated Secured Leverage Ratio as of the end
of the most recent fiscal quarter of the Borrower for which financial statements
have been or were required to have been delivered pursuant to Section 6.01 would
be less than or equal to 3.25 to 1.00 (provided that for purposes of calculating
the Consolidated Secured Leverage Ratio, (x) any Incremental Debt shall be
treated as if it were secured, regardless of whether such Debt is actually
secured and (y) the proceeds of such Incremental Debt shall not be netted from
Debt), plus (iii) the amount of any voluntary prepayments of the Loans
(excluding prepayments financed with the Incurrence of Debt); provided that for
purposes of determining the ability to Incur Debt under the Incremental Cap
(including Section 7.02(b) with respect to commitment increases after the
Amendment No. 6 Effective Date under any Specified Credit Facility), any
revolving commitments Incurred in reliance on the Incremental Cap shall be
deemed fully drawn on the date of determination of the Incremental Cap.

“Incremental Debt” means any Additional Term Loans or Incremental Equivalent
Debt.

“Incremental Equivalent Debt” means Debt issued in accordance with
Section 2.14(d) consisting of one or more series of pari passu notes or pari
passu loans, junior lien notes or junior lien loans, subordinated notes or
subordinated loans or unsecured notes or unsecured loans, in each case, issued
in a public offering, Rule 144A or other private placement transaction, a bridge
facility in lieu of the foregoing, or secured or unsecured mezzanine Debt or
debt securities, in each case, subject to the terms set forth in
Section 2.14(e).

“Incur” means, with respect to any Debt or other obligation of any Person, to
create, issue, incur (by conversion, exchange or otherwise), assume, Guarantee
or otherwise become liable in respect of such Debt or other obligation or the
recording, as required pursuant to GAAP or otherwise, of any such Debt or other
obligation on the balance sheet of such Person; provided, however, that a change
in GAAP or an interpretation thereunder that results in an obligation of such
Person that exists at such time becoming Debt shall not be deemed an Incurrence
of such Debt. Debt otherwise Incurred by a Person before it becomes a Subsidiary
of the Borrower shall be deemed to be Incurred at the time at which such Person
becomes a Subsidiary of the Borrower. “Incurrence,” “Incurred,” “Incurrable” and
“Incurring” shall have meanings that correspond to the foregoing. A Guarantee by
the Borrower or a Restricted Subsidiary of Debt Incurred by the Borrower or a
Restricted Subsidiary, as applicable, shall not be a separate Incurrence of
Debt. In addition, the following shall not be deemed a separate Incurrence of
Debt:

(1)    amortization of debt discount or accretion of principal with respect to a
non-interest-bearing or other discount security;

(2)    the payment of regularly scheduled interest in the form of additional
Debt of the same instrument or the payment of regularly scheduled dividends on
Equity Interests in the form of additional Equity Interests of the same class
and with the same terms;

 

-27-



--------------------------------------------------------------------------------

(3)    the obligation to pay a premium in respect of Debt arising in connection
with the issuance of a notice of redemption or making of a mandatory offer to
purchase such Debt; and

(4)    unrealized losses or charges in respect of Hedging Obligations.

“Indemnified Taxes” means all Taxes other than Excluded Taxes.

“Indemnitee” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Initial Loans” has the meaning specified in Section 2.01.

“Integration Costs” means, with respect to any acquisition, all costs relating
to the integration of the acquired business or operations into the Borrower’s,
including labor costs, consulting fees, travel costs and any other expenses
relating to the integration process.

“Intellectual Property Security Agreement” has the meaning specified in
Section 4.01(a)(v).

“Intercompany Subordination Agreement” means the Intercompany Subordination
Agreement to be executed and delivered by each Subsidiary of the Borrower that
is not a Loan Party.

“Intercreditor Agreement” means (i) the ABL Intercreditor Agreement or (ii) any
other customary intercreditor agreement that is in form and substance reasonably
satisfactory to, and entered into by, the Administrative Agent, in each case, as
amended, restated, modified, supplemented or replaced from time to time in
accordance with this Agreement and the terms of such intercreditor agreements.

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date of the
Facility; provided, however, that if any Interest Period for a Eurodollar Rate
Loan exceeds three months, the respective dates that fall every three months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan the last Business Day of each March,
June, September and December and the Maturity Date of the Facility.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Committed Loan Notice or such
other period that is twelve months or less requested by the Borrower and
consented to by all the Lenders; provided that:

(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

(b)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

-28-



--------------------------------------------------------------------------------

(c)    no Interest Period shall extend beyond the Maturity Date.

“Investment” by any Person means any direct or indirect loan, advance, guarantee
for the benefit of (or other extension of credit) or capital contribution to (by
means of any transfer of cash or other property or assets to another Person or
any other payments for property or services for the account or use of another
Person) another Person, including, without limitation, the following: (i) the
purchase or acquisition of any Equity Interest or other evidence of beneficial
ownership in another Person; (ii) the purchase, acquisition or Guarantee of the
Debt of another Person; and (iii) the purchase or acquisition of the business or
assets of another Person substantially as an entirety but shall exclude:
(a) accounts receivable and other extensions of trade credit in accordance with
the Borrower’s customary practices; (b) the acquisition of property and assets
from suppliers and other vendors in the normal course of business; and
(c) prepaid expenses and workers’ compensation, utility, lease and similar
deposits in the normal course of business.

“Involuntary Disposition” means any involuntary loss, damage or destruction of
property, or any involuntary condemnation, seizure or taking, by exercise of the
power of eminent domain or otherwise, or confiscation or requisition of use of
property.

“IRS” means the United States Internal Revenue Service.

“Joint Venture” means any Person in which the Borrower or any Subsidiary owns
any Equity Interests other than a Wholly Owned Subsidiary.

“Judgment Currency” has the meaning specified in Section 10.18.

“Junior Debt” means any unsecured or Subordinated Debt.

“Latest Maturity Date” means, as of any date of determination, the latest
Maturity Date of any then existing Loans.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Lead Arrangers” mean Citigroup Global Markets Inc., Wells Fargo Securities,
LLC, Goldman Sachs Bank USA, HSBC Securities (USA) Inc. and Morgan Stanley & Co.
LLC, in their capacity as the joint lead arrangers and joint bookrunning
managers.

“Lender” means at any time, (a) on or prior to the Closing Date, any Lender that
has a Commitment at such time and (b) at any time after the Closing Date, any
Lender that holds Loans or Commitments at such time.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Lien” means, with respect to any property or other asset, any mortgage, deed of
trust, deed to secure Debt, pledge, hypothecation, assignment, deposit
arrangement, security interest, lien (statutory or

 

-29-



--------------------------------------------------------------------------------

otherwise), charge, easement, encumbrance, preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
on or with respect to such property or other asset (including, without
limitation, any conditional sale or other title retention agreement having
substantially the same economic effect as any of the foregoing).

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Guaranty, (d) the Collateral Documents, (e) any Intercreditor Agreement, (f) the
Perfection Certificate, (g) the Intercompany Subordination Agreement,
(h) Amendment No. 1, (i) Amendment No. 2 to this Agreement, dated as of
August 3, 2016, (j) Amendment No. 3, (k) Amendment No. 4, (l) Amendment No. 5,
and (m) Amendment No. 6.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“Loans” means the Initial Loans, the Term B-1 Loans, the Term B-2 Loans, the
Term B-3 Loans, the Term B-4 Loans, the Term B-5 Loans, the Additional Term
Loans, the Extended Term Loans and any additional Refinancing Term Loans.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Master Agreement” has the meaning specified in the definition of “Swap
Agreement.”

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), condition (financial or otherwise) of the Borrower and its
Subsidiaries taken as a whole; (b) a material impairment of the rights and
remedies of the Administrative Agent or any Lender under the Loan Documents,
taken as a whole, or of the ability of any Loan Party to perform its obligations
under the Loan Documents to which it is a party; or (c) a material adverse
effect upon the legality, validity, binding effect or enforceability against any
Loan Party of any Loan Document to which it is a party.

“Material Real Property” means fee owned real property with a fair market value
in excess of $20,000,000 acquired after the Closing Date; provided that, for the
avoidance of doubt, on and after the Amendment No. 6 Effective Date, the real
property located at Avon Lake, County of Lorain, Ohio shall not constitute
Material Real Property.

“Maturity Date” means (i) November 12, 2022 with respect to the Initial Loans,
(ii) the Term B-1 Maturity Date with respect to the Term B-1 Loans, (iii) the
Term B-2 Maturity Date with respect to the Term B-2 Loans, (iv) the Term B-3
Maturity Date with respect to the Term B-3 Loans, (v) the Term B-4 Maturity Date
with respect to the Term B-4 Loans, (vi) the Term B-5 Maturity Date with respect
to the Term B-5 Loans, and (vii) with respect to any other Loans, the date
specified as the maturity date for such Loans in the Additional Credit Extension
Amendment related to such Loans; provided, however, that, in any such case, if
such date is not a Business Day, the Maturity Date shall be the next preceding
Business Day.

“Maximum Rate” has the meaning specified in Section 10.09.

“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.

“Mortgage Policy” has the meaning specified in Schedule 6.18.

 

-30-



--------------------------------------------------------------------------------

“Mortgaged Property” means the real property that is owned by any Loan Party on
the Closing Date listed on Schedule 1.01(b) and any Material Real Property
acquired after the Closing Date.

“Mortgages” means, individually and collectively, one or more mortgages, deeds
of trust, or deeds to secure debt (as the same may be amended, amended and
restated, supplemented, or otherwise modified from time to time), executed and
delivered by the applicable Loan Party in favor of the Administrative Agent, in
form and substance reasonably satisfactory to the Administrative Agent, that at
any time encumber any Mortgaged Property.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Multiple Employer Plan” means a Pension Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

“Net Cash Proceeds” means, with respect to any Disposition or issuance of Debt
of any Person, cash and Cash Equivalents received, net of (i) all reasonable
out-of-pocket costs and expenses of such Person incurred in connection with such
a sale, including, without limitation, all legal, accounting, title and
recording tax expenses, commissions and other fees and expenses incurred and all
federal, state, foreign and local taxes arising in connection with such
Disposition or issuance of Debt that are paid or required to be accrued as a
liability under GAAP by such Person; (ii)(x) all payments made by such Person on
any Debt that is secured by a Lien on any Collateral that is pari passu with the
Liens on such Collateral securing the Obligations in accordance with the terms
of any Lien upon or with respect to such Collateral (provided that such amount
shall not exceed the product of (I) the amount of such Net Cash Proceeds
multiplied by (II) a fraction, the numerator of which is the outstanding
principal amount of such Debt secured by a Lien on the Collateral ranking pari
passu to the Liens on such Collateral securing the Obligations (but without
regard to control of remedies) and with respect to which such a requirement to
make such payment and the denominator of which is the sum of the outstanding
principal amount of such Debt and the outstanding principal amount of Loans) or
that must, in order to obtain a necessary consent to such transaction or by
applicable law, be repaid to any other Person (other than the Borrower or a
Restricted Subsidiary thereof) in connection with such Disposition or issuance
of Debt, (y) all payments made by such Person on Revolving Loan Debt (as defined
in the ABL Intercreditor Agreement (as in effect on the Closing Date)) from the
proceeds of Revolving Loan Priority Collateral (as defined in the ABL
Intercreditor Agreement (as in effect on the Closing Date)) or as otherwise set
forth in the ABL Intercreditor Agreement (as in effect on the Closing Date) and
(z) all other payments made by such Person on any Debt that is secured by a Lien
on any Collateral subject to a Disposition that was permitted to be incurred
under Section 7.01 and that is senior to the Liens on such Collateral securing
the Obligations if such payment is required in accordance with the terms of any
such Lien upon or with respect to such Collateral; (iii) all contractually
required distributions and other payments made to minority interest holders in
Restricted Subsidiaries of such Person as a result of such transaction; (iv) the
deduction of appropriate amounts provided by the seller as a reserve, in
accordance with GAAP, against any liabilities associated with the property
disposed of in such Disposition and retained by the Borrower or any Restricted
Subsidiary after such Disposition, including, without limitation, pension and
other post-employment benefit liabilities, liabilities related to environmental
matters and liabilities under any indemnification obligations associated with
such Disposition; and (v) payments of unassumed liabilities (not constituting
Debt) relating to the property sold at the time of, or within 30 days after, the
date of such sale; provided, however, that (a) in the event that any
consideration for an Asset Sale (which would otherwise constitute Net Cash
Proceeds) is required by (I) contract to be held in escrow pending determination
of whether a purchase price adjustment will be made or (II) GAAP to be reserved
against

 

-31-



--------------------------------------------------------------------------------

other liabilities in connection with such Disposition, such consideration (or
any portion thereof) shall become Net Cash Proceeds only at such time as it is
released to such Person from escrow or otherwise; and (b) any non-cash
consideration received in connection with any transaction subsequently converted
to cash shall become Net Cash Proceeds only at such time as it is so converted.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver, amendment, modification or termination that (a) requires the approval of
all Lenders or all affected Lenders in accordance with the terms of
Section 10.01 and (b) has been approved by the Required Lenders.

“Non-Exchanging Lender” means each Lender holding Initial Loans on the Amendment
No. 1 Effective Date that (i) did not execute and deliver a Consent on or prior
to the Amendment No. 1 Effective Date or (ii) is a Post-Closing Option Lender.

“Non-Loan Party” means, any Subsidiary of the Borrower or any other Loan Party
that is not a Loan Party.

“Non-Recourse Receivable Subsidiary Debt” has the meaning specified in clause
(4) of the definition of “Receivable Subsidiary.”

“Note” means a promissory note made by the Borrower in favor of a Lender,
evidencing Loans made by such Lender, substantially in the form of Exhibit B.

“NPL” means the National Priorities List under CERCLA.

“Obligations” means (a) for purposes of this Agreement, all advances to, and
debts, liabilities, obligations, covenants and duties of, any Loan Party arising
under any Loan Document or otherwise with respect to any Loan whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party of any
proceeding under any Debtor Relief Laws naming such Loan Party as the debtor in
such proceeding, regardless of whether such interest and fees are allowed claims
in such proceeding and (b) for purposes of the Collateral Documents and each
Guaranty, (x) all “Obligations” as defined in clause (a) above, (y) all Bank
Product Obligations and (z) all Secured Hedge Obligations. Notwithstanding
anything herein to the contrary, in no circumstances shall Excluded Swap
Obligations constitute Obligations of any Guarantor described in the definition
thereof.

“OFAC” means the Office of Foreign Assets Control of the U.S. Treasury
Department.

“Officer” means, with respect to any Person, the chairman of the board, the
chief executive officer, the president, the chief operating officer, the chief
financial officer, the treasurer, any assistant treasurer, the controller, the
secretary or any vice president of such Person.

“Officer’s Certificate” means a certificate signed by the chairman of the board,
the chief executive officer, the president, the chief operating officer, the
chief financial officer, the treasurer, any assistant treasurer, the controller,
the secretary or any vice president of the Borrower.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of

 

-32-



--------------------------------------------------------------------------------

formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Taxes” means all present or future stamp, recording or documentary Taxes
or any other excise or property Taxes, similar charges or similar levies arising
from any payment made hereunder or under any other Loan Document or from the
execution, delivery, registration or enforcement of, receipt or perfection of a
security interest under, or otherwise with respect to, this Agreement or any
other Loan Document.

“Outstanding Amount” means, on any date, the aggregate outstanding principal
amount of Loans after giving effect to any borrowings and prepayments or
repayments of Loans occurring on such date.

“Participant” has the meaning specified in Section 10.06(d).

“Patriot Act” has the meaning specified in Section 5.18.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in Sections 412 and 430 of the Code and Sections 302 and 303
of ERISA.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA) (including a Multiple Employer Plan but
excluding a Multiemployer Plan) that is maintained or is contributed to by the
Borrower or any ERISA Affiliate and is either covered by Title IV of ERISA or is
subject to the Pension Funding Rules.

“Perfection Certificate” shall mean that certain perfection certificate dated
November 12, 2015, substantially in the form of Exhibit E hereto, executed and
delivered by each Loan Party in favor of the Administrative Agent for the
benefit of the Secured Parties, and each other Perfection Certificate (which
shall be substantially in the form of the Perfection Certificate with such
modifications as are reasonably satisfactory to the Borrower and the
Administrative Agent) executed and delivered by the applicable Loan Party in
favor of the Administrative Agent for the benefit of the Secured Parties
contemporaneously with the execution and delivery of each Security Agreement
Supplement executed in accordance with Section 3.5 of the Security Agreement, in
each case, as the same may be amended, amended and restated, supplemented or
otherwise modified from time to time in accordance with this Agreement.

“Permitted Acquisitions” means the purchase or other acquisition by a Person or
its Subsidiaries of all or substantially all of the assets of (or any division
or business line of) any other Person (other than a Subsidiary), or the purchase
or other acquisition (whether by means of a merger, consolidation, or otherwise)
by a Person or its Subsidiaries of all (other than directors’ qualifying shares)
of the Equity Interests of any other Person (other than a Subsidiary) (any such
transaction an “Acquisition”); provided that:

(a)    as of the date of any such Acquisition after giving effect thereto, no
Event of Default shall exist or have occurred and be continuing, provided that,
with respect to any Permitted Acquisition that is not subject to a financing
condition, such condition shall be satisfied if (x) no Default or Event of
Default exists or would result therefrom as of the time of the signing of the
definitive documentation relating to such Acquisition and (y) no Event of
Default under Section 8.01(a) or (f) or (g) shall have occurred and be
continuing at the time of consummation of such Acquisition,

 

-33-



--------------------------------------------------------------------------------

(b)    any such newly-created or acquired Subsidiary shall comply with the
requirements of Section 6.13 within the time periods set forth therein
(including after giving effect to any extensions granted by the Administrative
Agent as set forth therein),

(c)    in the case of any Acquisition that involves aggregate consideration in
excess of $50,000,000, the Administrative Agent shall have received not less
than five Business Days prior to the anticipated closing date of the proposed
Acquisition (or such shorter period as the Administrative Agent may agree in its
sole discretion) prior written notice of the proposed Acquisition, and including
the (i) parties to such Acquisition, (ii) the proposed date and amount of the
Acquisition, (iii) description of the assets or shares to be acquired and
(iv) the total purchase price for the assets to be purchased and the terms of
payment of such purchase price), and

(d)    in the case of any Acquisition involving cash consideration in excess of
$50,000,000, the Borrower shall have delivered to the Administrative Agent on or
prior to the date on which any such purchase or other acquisition is to be
consummated, a certificate of a Responsible Officer, in form and substance
reasonably satisfactory to the Administrative Agent, certifying that all of the
requirements set forth in this definition of Permitted Acquisition have been
satisfied or will be satisfied on or prior to the consummation of such purchase
or other acquisition.

“Permitted Business” means any business similar in nature to any business
conducted by the Borrower and the Restricted Subsidiaries on the Closing Date
and any business reasonably ancillary, incidental, complementary or related to,
or a reasonable extension, development or expansion of, the business conducted
by the Borrower and the Restricted Subsidiaries on the Closing Date, in each
case, as determined in good faith by the Borrower.

“Permitted Encumbrances” has the meaning specified in the Mortgages.

“Permitted Investments” means:

(a)    Investments in existence on the Closing Date and any extensions or
replacements thereof on terms no less favorable and in amounts no greater than
exist on the Closing Date; provided that any Investments in existence on the
Closing Date by any Loan Party in any Person that is not a Loan Party in excess
of $20,000,000 shall be set forth on Schedule 7.06;

(b)    Investments in cash and Cash Equivalents;

(c)    Investments in property and other assets in the ordinary course of
business, that are owned or used by the Borrower or any Restricted Subsidiary in
the normal course of business;

(d)    prepaid expenses, negotiable instruments held for collection, lease,
utility, workers’ compensation, performance and other similar deposits provided
to third parties in the ordinary course of business;

(e)    Investments by the Borrower or any of its Restricted Subsidiaries in the
Borrower or any Restricted Subsidiary;

(f)    Permitted Acquisitions;

 

-34-



--------------------------------------------------------------------------------

(g)    Swap Contracts and Hedging Obligations;

(h)    receivables owing to the Borrower or any of its Subsidiaries and advances
to suppliers, in each case if created, acquired or made in the ordinary course
of business and payable or dischargeable in accordance with customary trade
terms;

(i)    Investments received in settlement of obligations owed to the Borrower or
any Restricted Subsidiary and as a result of bankruptcy or insolvency
proceedings or upon the foreclosure or enforcement of any Lien in favor of the
Borrower or any Restricted Subsidiary;

(j)    Investments by the Borrower or any Restricted Subsidiary not otherwise
permitted under this definition, in an aggregate amount not to exceed the
greater of (x) $150.0 million and (y) 6.0% of Consolidated Total Assets at any
one time outstanding;

(k)    loans (and Guarantees of third-party loans) and advances to officers,
directors and employees of the Borrower and Subsidiaries in an aggregate amount
not to exceed $10.0 million in the aggregate at any one time outstanding, for
travel, entertainment, relocation and analogous ordinary business purposes;

(l)    Investments the payment for which consists solely of Equity Interests of
the Borrower;

(m)    any Investment in any Person to the extent such Investment represents the
non-cash portion of the consideration received in connection with an Asset Sale
consummated in compliance with Section 7.05 or any other disposition of property
not constituting an Asset Sale;

(n)    payroll, travel and similar advances to cover matters that are expected
at the time of such advances ultimately to be treated as expenses for accounting
purposes and that are made in the ordinary course of business and consistent
with past practice;

(o)    Guarantees by the Borrower or any Restricted Subsidiary of Debt of the
Borrower or a Guarantor of Debt otherwise permitted by Section 7.02;

(p)    any Investment by the Borrower or any Restricted Subsidiary in a
Receivable Subsidiary or any Investment by a Receivable Subsidiary in any other
Person in connection with a Qualified Receivables Transaction, so long as any
Investment in a Receivable Subsidiary is in the form of a Purchase Money Note or
an Investment in Equity Interests;

(q)    loans or advances to customers or suppliers in the ordinary course of
business; and

(r)    Investments in any Person made in exchange for, out of the net cash
proceeds of the substantially concurrent sale of, Equity Interests of the
Borrower (other than Redeemable Equity Interests).

“Permitted Junior Secured Refinancing Debt” has the meaning specified in
Section 2.15(c).

“Permitted Liens” has the meaning specified in Section 7.01.

“Permitted Pari Passu Secured Refinancing Debt” has the meaning specified in
Section 2.15(c).

 

-35-



--------------------------------------------------------------------------------

“Permitted Unsecured Refinancing Debt” has the meaning specified in
Section 2.15(c).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan but excluding a Multiple Employer Plan or a
Multiemployer Plan), maintained for employees of the Borrower or any ERISA
Affiliate and to which the Borrower or any ERISA Affiliate is required to
contribute on behalf of any of its employees.

“Platform” has the meaning specified in Section 6.02.

“Pledged Debt” mean all Intercompany Notes from time to time owed to a Pledgor
(as such term is defined in the Security Agreement) that are required to be
delivered to the Administrative Agent pursuant to the terms of the Security
Agreement.

“Pledged Securities” has the meaning specified in the Security Agreement.

“Post-Closing Option Lender” means each Lender that executed and delivered a
Consent to Amendment No. 1 indicating the “Post-Closing Settlement Option”.

“Preferred Interests,” as applied to the Equity Interests in any Person, means
Equity Interests in such Person of any class or classes (however designated)
that rank prior, as to the payment of dividends or as to the distribution of
assets upon any voluntary or involuntary liquidation, dissolution or winding up
of such Person, to shares of Common Interests in such Person.

“Prime Lending Rate” shall mean the rate which the Administrative Agent publicly
announces from time to time as its prime lending rate, the Prime Lending Rate to
change when and as such prime lending rate changes. The Prime Lending Rate is a
reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer by the Administrative Agent, which may make
commercial loans or other loans at rates of interest at, above or below the
Prime Lending Rate.

“pro forma basis” means, with respect to compliance with any test or covenant
hereunder, that all Specified Transactions in connection therewith shall be
deemed to have occurred as of the first day of the applicable period of
measurement in such test or covenant, and giving effect to any cost savings,
expenses and other items projected by the Borrower in good faith which would
otherwise be accounted for as an adjustment pursuant to Article 11 of Regulation
S-X under the Securities Act of 1933, as amended, which are reasonably factually
supportable and certified by a Responsible Officer.

“Pro Forma Financial Statements” has the meaning specified in
Section 4.01(a)(ix).

“Projections” means the Borrower’s forecasted (a) balance sheets, (b) profit and
loss statements, and (c) cash flow statements, all prepared on a basis
consistent with the Borrower’s historical financial statements, together with
appropriate supporting details and a statement of underlying assumptions.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lender” has the meaning specified in Section 6.02.

 

-36-



--------------------------------------------------------------------------------

“Purchase Money Debt” means Debt:

(i)    Incurred to finance the purchase or construction (including additions and
improvements thereto) of any assets (other than Equity Interests) of such Person
or any Restricted Subsidiary; and

(ii)    that is secured by a Lien on such assets where the lender’s sole
security is to the assets so purchased or constructed; and

in either case that does not exceed 100% of the cost and to the extent the
purchase or construction prices for such assets are or should be included in
“addition to property, plant or equipment” in accordance with GAAP.

“Purchase Money Note” means a promissory note of a Receivable Subsidiary to the
Borrower or any Restricted Subsidiary, which note must be repaid from cash
available to the Receivable Subsidiary, other than amounts required to be
established as reserves pursuant to agreements, amounts paid to investors in
respect of interest, principal and other amounts owing to such investors and
amounts paid in connection with the purchase of newly generated receivables. The
repayment of a Purchase Money Note may be subordinated to the repayment of other
liabilities of the Receivable Subsidiary on terms determined in good faith by
the Borrower to be substantially consistent with market practice in connection
with Qualified Receivables Transactions.

“Qualified Equity Interests” in any Person means a class of Equity Interests
other than Redeemable Equity Interests.

“Qualified Receivables Transaction” means any transaction or series of
transactions entered into by the Borrower or any of its Restricted Subsidiaries
pursuant to which the Borrower or such Restricted Subsidiary transfers to (a) a
Receivable Subsidiary (in the case of a transfer by the Borrower or any of its
Restricted Subsidiaries) or (b) any other Person (in the case of a transfer by a
Receivable Subsidiary), or grants a security interest in, any accounts
receivable (whether now existing or arising in the future) of the Borrower or
any of its Restricted Subsidiaries, and any assets related thereto, including,
without limitation, all collateral securing such accounts receivable, all
contracts and all Guarantees or other obligations in respect of such accounts
receivable, proceeds of such accounts receivable and other assets which are
customarily transferred or in respect of which security interests are
customarily granted in connection with an accounts receivable financing
transaction; provided such transaction is on market terms as determined in good
faith by the Borrower at the time the Borrower or such Restricted Subsidiary
enters into such transaction.

“Quarterly Payment Date” means the last Business Day of each March, June,
September and December.

“Receivable Subsidiary” means a Subsidiary of the Borrower:

(1)    that is formed solely for the purpose of, and that engages in no
activities other than activities in connection with, financing accounts
receivable of the Borrower and/or its Restricted Subsidiaries; provided that
“accounts receivable” includes providing letters of credit on behalf of or for
the benefit of the Borrower and/or its Restricted Subsidiaries;

(2)    that is designated by the Board of Directors as a Receivable Subsidiary
pursuant to an Officer’s Certificate that is delivered to the Administrative
Agent;

 

-37-



--------------------------------------------------------------------------------

(3)    that is either (a) a Restricted Subsidiary or (b) an Unrestricted
Subsidiary;

(4)    no portion of the Debt or any other obligation (contingent or otherwise)
of which (a) is at any time Guaranteed by the Borrower or any Restricted
Subsidiary (excluding Guarantees of obligations (other than any Guarantee of
Debt) pursuant to Standard Securitization Undertakings), (b) is at any time
recourse to or obligates the Borrower or any Restricted Subsidiary in any way,
other than pursuant to Standard Securitization Undertakings or (c) subjects any
asset of the Borrower or any other Restricted Subsidiary of the Borrower,
directly or indirectly, contingently or otherwise, to the satisfaction thereof,
other than pursuant to Standard Securitization Undertakings (such Debt,
“Non-Recourse Receivable Subsidiary Debt”);

(5)    with which neither the Borrower nor any Restricted Subsidiary has any
material contract, agreement, arrangement or understanding other than
(a) contracts, agreements, arrangements and understandings entered into in the
ordinary course of business on terms no less favorable to the Borrower or such
Restricted Subsidiary than those that might reasonably be expected to be
obtained at the time from Persons that are not Affiliates of the Borrower in
connection with a Qualified Receivables Transaction as determined in good faith
by the Board of Directors of the Borrower, (b) fees payable in the ordinary
course of business in connection with servicing accounts receivable in
connection with such a Qualified Receivables Transaction as determined in good
faith by the Board of Directors of the Borrower and (c) any Purchase Money Note
issued by such Receivable Subsidiary to the Borrower or a Restricted Subsidiary
or any letters of credit provided by such Receivable Subsidiary on behalf of or
for the benefit of the Borrower or any Restricted Subsidiary; and

(6)    with respect to which neither the Borrower nor any other Restricted
Subsidiary has any obligation (a) to subscribe for additional shares of Equity
Interests therein or make any additional capital contribution or similar payment
or transfer thereto except in connection with a Qualified Receivables
Transaction or (b) to maintain or preserve the solvency or any balance sheet
term, financial condition, level of income or results of operations thereof.

“Redeemable Equity Interests” in any Person means any equity security of such
Person that by its terms (or by terms of any security into which it is
convertible or for which it is exchangeable), or otherwise (including the
passage of time or the happening of an event), is required to be redeemed, is
redeemable at the option of the holder thereof in whole or in part (including by
operation of a sinking fund), or is convertible or exchangeable for Debt of such
Person at the option of the holder thereof, in whole or in part, at any time
prior to the Latest Maturity Date of the Loans then outstanding; provided that
only the portion of such equity security which is required to be redeemed, is so
convertible or exchangeable or is so redeemable at the option of the holder
thereof before such date will be deemed to be Redeemable Equity Interests.
Notwithstanding the preceding sentence, any equity security that would
constitute Redeemable Equity Interests solely because the holders of the equity
security have the right to require the Borrower to repurchase such equity
security upon the occurrence of a Change of Control or an Asset Sale will not
constitute Redeemable Equity Interests if the terms of such equity security
provide

 

-38-



--------------------------------------------------------------------------------

that the Borrower may not repurchase or redeem any such equity security pursuant
to such provisions unless such repurchase or redemption complies with
Section 7.06. The amount of Redeemable Equity Interests deemed to be outstanding
at any time for purposes of this Agreement will be the maximum amount that the
Borrower and its Restricted Subsidiaries may become obligated to pay upon the
maturity of, or pursuant to any mandatory redemption provisions of, such
Redeemable Equity Interests or portion thereof, exclusive of accrued dividends.

“Refinanced Term Loans” has the meaning specified in Section 2.15(c).

“Refinancing Debt” means Debt arising after the date hereof issued in exchange
for, or the proceeds of which are used to extend, refinance, replace or
substitute for other Debt to the extent permitted hereunder so long as:

(a)    the Refinancing Debt shall have a Weighted Average Life to Maturity and a
final maturity equal to or greater than the Weighted Average Life to Maturity
and the final maturity, respectively, of the Debt being extended, refinanced,
replaced, or substituted for,

(b)    the Refinancing Debt shall rank in right of payment no more senior than,
and be at least as subordinated (if already subordinated) to, the Obligations as
the Debt being extended, refinanced, replaced or substituted for,

(c)    the Refinancing Debt will not have any obligors other than the Loan
Parties who were not obligors in respect of the Debt being extended, refinanced,
replaced or substituted for,

(d)    such Debt shall be at rates and with fees or other charges that do not
exceed the then applicable market rates, and

(e)    the principal amount of such Refinancing Debt shall not exceed the
principal amount of the Debt so extended, refinanced, replaced or substituted
for plus any accrued interest, premiums, fees, costs and expenses related
thereto (including any original issue discount or upfront fees).

“Refinancing Equivalent Debt” has the meaning specified in Section 2.15(c).

“Refinancing Term Effective Date” has the meaning specified in Section 2.15(b).

“Refinancing Term Lender” has the meaning specified in Section 2.15(b).

“Refinancing Term Loans” has the meaning specified in Section 2.15(a).

“Register” has the meaning specified in Section 10.06(c).

“Related Business Assets” means assets (other than cash or Cash Equivalents)
used or useful in a Permitted Business; provided that any assets received by the
Borrower or a Restricted Subsidiary in exchange for assets transferred by the
Borrower or a Restricted Subsidiary shall not be deemed to be Related Business
Assets if they consist of securities of a Person unless, upon receipt of the
securities of such Person, such Person would become a Restricted Subsidiary.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

 

-39-



--------------------------------------------------------------------------------

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the Environment or within, from or into any building, structure,
facility or fixture.

“Replacement Rate” has the meaning specified in Section 3.03(b).

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Repricing Transaction” shall mean (i) the incurrence by the Borrower of any
Debt (a) with a Weighted Average Yield that is less than the Weighted Average
Yield for the Term B-5 Loans being refinanced and (b) the proceeds of which are
used substantially concurrently to prepay (or, in the case of a conversion,
deemed to prepay or replace), in whole or in part, outstanding principal of Term
B-5 Loans, or (ii) any transaction, the primary purposes (as determined by the
Borrower in good faith) of which is the effective reduction in the Weighted
Average Yield for the Term B-5 Loans. Any determination by the Administrative
Agent with respect to Weighted Average Yield shall be conclusive and binding on
all Lenders holding the Term B-5 Loans.

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of (x) the Loans outstanding on such date on such date plus
(y) the aggregate amount of unused Commitments outstanding on such date;
provided that the portion of any Loans or Commitments held by any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party.
Any document delivered hereunder that is signed by a Responsible Officer of a
Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.

“Restricted Payment” means any of the following:

(a)    any dividend or other distribution declared and paid on the Equity
Interests in the Borrower or on the Equity Interests in any Restricted
Subsidiary of the Borrower that are held by, or declared and paid to, any Person
other than the Borrower or a Restricted Subsidiary of the Borrower (other than
(i) dividends, distributions or payments made solely in Qualified Equity
Interests in the Borrower and (ii) dividends or distributions payable to the
Borrower or a Restricted Subsidiary of the Borrower or to other holders of
Equity Interests of a Restricted Subsidiary on a pro rata basis);

(b)    any payment made by the Borrower or any of its Restricted Subsidiaries to
purchase, redeem, acquire or retire any Equity Interests in the Borrower
(including the conversion into, or exchange for, Debt, of any Equity Interests)
other than any such Equity Interests owned by the Borrower or any Restricted
Subsidiary (other than a payment made solely in Qualified Equity Interests in
the Borrower);

(c)    any payment made by the Borrower or any of its Restricted Subsidiaries
(other than a payment made solely in Qualified Equity Interests in the Borrower)
to redeem, repurchase, defease (including an in substance or legal defeasance)
or otherwise acquire or retire for value (including pursuant to mandatory
repurchase covenants), prior to any scheduled maturity, scheduled sinking fund
or mandatory redemption payment, Junior Debt of the Borrower or any Guarantor
except payments of principal and interest in anticipation of satisfying a
sinking fund obligation, principal installment or final maturity, in each case,
within one year of the due date thereof;

 

-40-



--------------------------------------------------------------------------------

(d)    any Investment by the Borrower or a Restricted Subsidiary in any Person,
other than a Permitted Investment;

(e)    any designation of a Restricted Subsidiary as an Unrestricted Subsidiary.

“Restricted Subsidiary” means each Subsidiary of the Borrower that is not an
Unrestricted Subsidiary.

“Revolving Loan Debt” shall have the meaning specified in the ABL Intercreditor
Agreement.

“Sale and Leaseback Transaction” means any direct or indirect arrangement
pursuant to which property is sold or transferred by the Borrower or a
Restricted Subsidiary and is thereafter leased back as a capital lease by the
Borrower or a Restricted Subsidiary.

“Sanctions” means any economic or trade sanctions (including without limitation
any country or list based sanctions) imposed, administered or enforced from time
to time by the United States government, including without limitation OFAC and
the U.S. Department of State, the Canadian government, the United National
Security Council, the European Union or the Hong Kong Monetary Authority.

“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, or (d) a Person resident
in or determined to be resident in a country, in each case, that is subject to a
country sanctions program administered and enforced by the United States
government, including without limitation OFAC and the U.S. Department of State,
the Canadian government, the United National Security Council, the European
Union or the Hong Kong Monetary Authority.

“Sanctioned Person” means any person named on the list of Specially Designated
Nationals or other lists of sanctioned persons maintained by OFAC or a person
owned or controlled by one or more such persons, or any person named on any
analogous list maintained by the U.S. Department of State, the Canadian
government, the United National Security Council, the European Union or the Hong
Kong Monetary Authority.

“S&P” means Standard & Poor’s Ratings Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Hedge Obligations” means any and all obligations or liabilities,
whether absolute or contingent, due or to become due, now existing or hereafter
arising, of any Loan Party arising under, owing pursuant to, or existing in
respect of Hedge Agreements entered into with one or more of the Bank Product
Providers.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Bank Product Providers, each co-agent or sub-agent appointed by the
Administrative Agent from time to time pursuant to Section 9.05, and the other
Persons the Obligations owing to which are or are purported to be secured by the
Collateral under the terms of the Collateral Documents.

 

-41-



--------------------------------------------------------------------------------

“Security Agreement” has the meaning specified in Section 4.01(a)(iii).

“Security Agreement Supplement” has the meaning specified in the Security
Agreement.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, taking into account any right of reimbursement, contribution or
similar right available to such Person from other Persons, that on such date
(a) the fair value of the property of such Person is greater than the total
amount of liabilities, including contingent liabilities, of such Person, (b) the
present fair salable value of the assets of such Person is not less than the
amount that will be required to pay the probable liability of such Person on its
debts as they become absolute and matured, (c) such Person does not intend to,
and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay such debts and liabilities as they mature, (d) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which such Person’s property would constitute
an unreasonably small capital, and (e) such Person is able to pay its debts and
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business. The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

“Spartech” means Spartech Corporation, a Delaware corporation, and its
subsidiaries.

“Spartech Acquisition Date” means March 13, 2013.

“Specified Credit Facilities” means one or more credit facilities (including the
ABL Facility) or commercial paper facilities, in each case with banks or other
lenders or investors providing for revolving loans, the issuance of letters of
credit or bankers’ acceptances, securitization financings or similar facilities;
provided that the foregoing shall not include any term loans or similar credit
facilities that are placed primarily with institutional lenders or any debt
securities.

“Specified Transaction” means any Incurrence or repayment of Debt (other than
for working capital purposes) or Investment that results in a Person becoming a
Subsidiary or any Asset Sale that results in a Restricted Subsidiary ceasing to
be a Restricted Subsidiary of the Borrower, or any Investment constituting an
Acquisition, in each case not in the ordinary course of business.

“Spot Rate” has the meaning specified in Section 1.06.

“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by the Borrower or any Restricted
Subsidiary which are reasonably customary in an accounts receivable
securitization transaction as determined in good faith by the Borrower,
including Guarantees by the Borrower or any Restricted Subsidiary of any of the
foregoing obligations of the Borrower or a Restricted Subsidiary.

“Stated Maturity” means, with respect to any Debt, the date specified in such
Debt as the fixed date on which the payment of principal of such Debt is due and
payable, including pursuant to any mandatory redemption provision (but excluding
any provision providing for the repurchase or repayment of such Debt at the
option of the holder thereof upon the happening of any contingency).

“Subordinated Debt” means any Debt that is contractually subordinated in right
of payment to the Obligations.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having

 

-42-



--------------------------------------------------------------------------------

ordinary voting power for the election of directors or other governing body
(other than securities or interests having such power only by reason of the
happening of a contingency) are at the time beneficially owned, or the
management of which is otherwise controlled, directly, or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.

“SunBelt Guarantee” means the Guarantee by the Borrower of obligations under the
Guaranteed Secured Senior Notes due 2017.

“SunBelt Guarantee Collateral Documents” means any security agreement and other
“collateral document” that is executed by a Loan Party for the benefit of the
holders of the SunBelt Notes solely to the extent required by and under the
terms of the SunBelt Guarantee.

“SunBelt Guarantee Documents” means (x) the Guarantee dated December 22, 1997 by
the Borrower, as in effect on the Closing Date, terminating on December 22, 2017
or satisfaction of such obligations, whichever is earlier, (y) the SunBelt
Guarantee Collateral Documents and (z) the SunBelt Notes.

“SunBelt Notes” mean the Senior Secured Notes due 2017, Series G Notes issued by
SunBelt Chlor Alkali Partnership pursuant to the terms of several note purchase
agreements, each dated as of December 22, 1997.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including, without
limitation, any fuel price caps and fuel price collar or floor agreements and
similar agreements or arrangements designed to protect against or manage
fluctuations in fuel prices and any options to enter into any of the foregoing),
whether or not any such transaction is governed by or subject to any master
agreement, and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including Sale and Leaseback
Transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, similar fees or other
similar charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

 

-43-



--------------------------------------------------------------------------------

“Term B-1 Commitment” means the Additional Term B-1 Commitment and the Term B-1
Exchange Commitments. After giving effect to Amendment No. 1, on the Amendment
No. 1 Effective Date, the aggregate amount of the Term B-1 Commitments shall be
$548,624,999.97.

“Term B-1 Exchange Commitment” means the agreement of a Lender to exchange its
Initial Loans for an equal aggregate principal amount of Term B-1 Loans on the
Amendment No. 1 Effective Date, as evidenced by such Lender executing and
delivering its Consent and indicating the “Cashless Settlement Option.”

“Term B-1 Lender” means, collectively, (i) on the Term B-1 Effective Date, each
Lender that executes and delivers a Consent and indicates the “Cashless
Settlement Option” prior to the Amendment No. 1 Effective Date, (ii) on the Term
B-1 Effective Date, the Additional Term B-1 Lender and (iii) thereafter, each
Lender with an outstanding Term B-1 Loan.

“Term B-1 Loan” means, collectively, (i) Initial Loans exchanged for a like
principal amount of Term B-1 Loans pursuant to Section 2.01(b)(i) and (ii) each
Additional Term B-1 Loan made pursuant to Section 2.01(b)(ii), in each case on
the Amendment No. 1 Effective Date.

“Term B-1 Maturity Date” means November 12, 2022; provided, however, that if
such date is not a Business Day, the Term B-1 Maturity Date shall be the next
preceding Business Day.

“Term B-2 Commitment” means the Additional Term B-2 Commitment and the Term B-2
Exchange Commitments. After giving effect to Amendment No. 3, on the Amendment
No. 3 Effective Date, the aggregate amount of the Term B-2 Commitments shall be
$644,000,925.

“Term B-2 Exchange Commitment” means the agreement of a Lender to exchange its
Term B-1 Loans for an equal aggregate principal amount of Term B- 2 Loans on the
Amendment No. 3 Effective Date, as evidenced by such Lender executing and
delivering its Amendment No. 3 Consent and indicating the “Cashless Settlement
Option.”

“Term B-2 Lender” means, collectively, (i) on the Amendment No. 3 Effective
Date, each Lender that executes and delivers an Amendment No. 3 Consent and
indicates the “Cashless Settlement Option” prior to the Amendment No. 3
Effective Date, (ii) on the Amendment No. 3 Effective Date, the Additional Term
B-2 Lender and (iii) thereafter, each Lender with an outstanding Term B-2 Loan.

“Term B-2 Loan” means, collectively, (i) Term B-1 Loans exchanged for a like
principal amount of Term B-2 Loans pursuant to Section 2.01(c)(i) and (ii) each
Additional Term B-2 Loan made pursuant to Section 2.01(c)(ii), in each case on
the Amendment No. 3 Effective Date.

“Term B-2 Maturity Date” means November 12, 2022; provided, however, that if
such date is not a Business Day, the Term B-2 Maturity Date shall be the next
preceding Business Day.

“Term B-3 Commitment” means the Additional Term B-3 Commitment and the Term B-3
Exchange Commitments. After giving effect to Amendment No. 4, on the Amendment
No. 4 Effective Date, the aggregate amount of the Term B-3 Commitments shall be
$640,748,413.

“Term B-3 Exchange Commitment” means the agreement of a Lender to exchange its
Term B-2 Loans for an equal aggregate principal amount of Term B-3 Loans on the
Amendment No. 4 Effective Date, as evidenced by such Lender executing and
delivering its Amendment No. 4 Consent and indicating the “Cashless Settlement
Option.”

 

-44-



--------------------------------------------------------------------------------

“Term B-3 Lender” means, collectively, (i) on the Amendment No. 4 Effective
Date, each Lender that executes and delivers an Amendment No. 4 Consent and
indicates the “Cashless Settlement Option” prior to the Amendment No. 4
Effective Date, (ii) on the Amendment No. 4 Effective Date, the Additional Term
B-3 Lender and (iii) thereafter, each Lender with an outstanding Term B-3 Loan.

“Term B-3 Loan” means, collectively, (i) Term B-2 Loans exchanged for a like
principal amount of Term B-3 Loans pursuant to Section 2.01(d)(i) and (ii) each
Additional Term B-3 Loan made pursuant to Section 2.01(d)(ii), in each case on
the Amendment No. 4 Effective Date.

“Term B-3 Maturity Date” means November 12, 2022; provided, however, that if
such date is not a Business Day, the Term B-3 Maturity Date shall be the next
preceding Business Day.

“Term B-4 Commitment” means the Additional Term B-4 Commitment and the Term B-4
Exchange Commitments. After giving effect to Amendment No. 5, on the Amendment
No. 5 Effective Date, the aggregate amount of the Term B-4 Commitments shall be
$635,869,644.98.

“Term B-4 Exchange Commitment” means the agreement of a Lender to exchange its
Term B-3 Loans for an equal aggregate principal amount of Term B-4 Loans on the
Amendment No. 5 Effective Date, as evidenced by such Lender executing and
delivering its Amendment No. 5 Consent and indicating the “Cashless Settlement
Option.”

“Term B-4 Lender” means, collectively, (i) on the Amendment No. 5 Effective
Date, each Lender that executes and delivers an Amendment No. 5 Consent and
indicates the “Cashless Settlement Option” prior to the Amendment No. 5
Effective Date, (ii) on the Amendment No. 5 Effective Date, the Additional Term
B-4 Lender and (iii) thereafter, each Lender with an outstanding Term B-4 Loan.

“Term B-4 Loan” means, collectively, (i) Term B-3 Loans exchanged for a like
principal amount of Term B-4 Loans pursuant to Section 2.01(e)(i) and (ii) each
Additional Term B-4 Loan made pursuant to Section 2.01(e)(ii), in each case on
the Amendment No. 5 Effective Date.

“Term B-4 Maturity Date” means November 12, 2022; provided, however, that if
such date is not a Business Day, the Term B-4 Maturity Date shall be the next
preceding Business Day.

“Term B-5 Commitment” means the Additional Term B-5 Commitment and the Term B-5
Exchange Commitments. After giving effect to Amendment No. 6, on the Amendment
No. 6 Effective Date, the aggregate amount of the Term B-5 Commitments shall be
$632,617,132.97.

“Term B-5 Exchange Commitment” means the agreement of a Lender to exchange its
Term B-4 Loans for an equal aggregate principal amount of Term B-5 Loans on the
Amendment No. 6 Effective Date, as evidenced by such Lender executing and
delivering its Amendment No. 6 Consent and indicating the “Cashless Settlement
Option”.

“Term B-5 Lender” means, collectively, (i) on the Amendment No. 6 Effective
Date, each Lender that executes and delivers an Amendment No. 6 Consent and
indicates the “Cashless Settlement Option” prior to the Amendment No. 6
Effective Date, (ii) on the Amendment No. 6 Effective Date, the Additional Term
B-5 Lender and (iii) thereafter, each Lender with an outstanding Term B-5 Loan.

“Term B-5 Loan” means, collectively, (i) Term B-4 Loans exchanged for a like
principal amount of Term B-5 Loans pursuant to Section 2.01(f)(i) and (ii) each
Additional Term B-5 Loan made pursuant to Section 2.01(f)(ii), in each case on
the Amendment No. 6 Effective Date.

 

-45-



--------------------------------------------------------------------------------

“Term B-5 Maturity Date” means January 30, 2026; provided, however, that if such
date is not a Business Day, the Term B-5 Maturity Date shall be the next
preceding Business Day.

“Threshold Amount” means $40,000,000.

“Transaction Date” has the meaning specified in the definition of “Consolidated
Fixed Charge Coverage Ratio,” “Consolidated Leverage Ratio” or “Consolidated
Secured Leverage Ratio,” as the context may require.

“Transactions” means, collectively, (a) the entering into by the Loan Parties
and their applicable Subsidiaries of the Loan Documents to which they are or are
intended to be a party, (b) the funding of the Initial Loans, (c) the Offer and
the redemption of the 2020 Notes, (d) the satisfaction and discharge of the 2015
Notes, (e) the repayment of indebtedness under the ABL Credit Agreement on the
Closing Date and (f) the payment of the fees and expenses incurred in connection
with the consummation of the foregoing.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

“UK Bribery Act” means the United Kingdom Bribery Act 2010, as amended.

“United States” and “U.S.” mean the United States of America.

“Unrestricted Subsidiary” means

(a)    any Subsidiary designated as such by an Officer’s Certificate where
neither the Borrower nor any of its Restricted Subsidiaries (i) provides credit
support for, or Guarantee of, any Debt of such Subsidiary or any Subsidiary of
such Subsidiary (including any undertaking, agreement or instrument evidencing
such Debt, but excluding in the case of a Receivable Subsidiary any Standard
Securitization Undertakings and further excluding other Debt under which the
lender has recourse to the Borrower or any Restricted Subsidiary or to any of
their assets that does not exceed $15.0 million in the aggregate), provided that
the Borrower or any Restricted Subsidiary may pledge Equity Interests or
property of any Unrestricted Subsidiary on a non-recourse basis as long as the
pledgee has no claim whatsoever against the Borrower or any Restricted
Subsidiary other than to obtain that pledged Equity Interests or property, or
(ii) is directly or indirectly liable for any Debt of such Subsidiary or any
Subsidiary of such Subsidiary (except in the case of a Receivable Subsidiary any
Standard Securitization Undertakings); provided further, in each case of (i) and
(ii), that immediately after giving effect to such designation, either (I) the
Subsidiary would have total assets of $1,000 or less or (II) the Borrower could
make a Restricted Payment at the time of designation in an amount equal to the
Fair Market Value of such Subsidiary pursuant to Section 7.06 and such amount is
thereafter treated as a Restricted Payment for the purpose of calculating the
amount available for Restricted Payments thereunder, and

(b)    any Subsidiary of an Unrestricted Subsidiary.

 

-46-



--------------------------------------------------------------------------------

An Unrestricted Subsidiary may be designated as a Restricted Subsidiary for
purposes of this agreement if (i) all the Debt of such Unrestricted Subsidiary
could be Incurred pursuant to Section 7.02 and (ii) all the Liens on the
property and assets of such Unrestricted Subsidiary could be incurred pursuant
to Section 7.01.

“Voting Interests” means, with respect to any Person, securities of any class or
classes of Equity Interests in such Person entitling the holders thereof
generally to vote on the election of members of the Board of Directors or
comparable body of such Person.

“Weighted Average Life to Maturity” means, when applied to any Debt at any date,
the number of years obtained by dividing: (a) the sum of the products obtained
by multiplying (i) the amount of each then remaining installment, sinking fund,
serial maturity or other required payments of principal, including payment at
final maturity, in respect thereof, by (ii) the number of years (calculated to
the nearest one-twelfth) that will elapse between such date and the making of
such payment; by (b) the then outstanding principal amount of such Debt.

“Weighted Average Yield” means with respect to any Loan, on any date of
determination, the weighted average yield to maturity, in each case, based on
the interest rate applicable to such Loan on such date and giving effect to all
upfront or similar fees or original issue discount payable with respect to such
Loan; provided, that “Weighted Average Yield” shall not include arrangement
fees, structuring fees, underwriting fees or similar fees paid to arrangers for
such Loan.

“Wholly Owned Subsidiary” means any Person 100% of whose Equity Interests are at
the time owned by the Borrower directly or indirectly through other Persons 100%
of whose Equity Interests are at the time owned, directly or indirectly, by the
Borrower.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.02    Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law, rule or regulation shall include all statutory and
regulatory provisions consolidating, amending, replacing

 

-47-



--------------------------------------------------------------------------------

or interpreting such law, rule or regulation and any reference to any law or
regulation shall, unless otherwise specified, refer to such law, rule or
regulation as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”

(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03    Accounting Terms.

(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein; provided that, for the avoidance of
doubt, all liabilities related to operating leases, as defined by FASB ASC 842
(or any successor provision), are excluded from the definition of Debt and
payments related to operating leases are not included in Consolidated Interest
Expense in part or in whole.

(b)     Notwithstanding the foregoing, for purposes of determining compliance
with any covenant (including the computation of any financial covenant)
contained herein, Debt of the Borrower and its Subsidiaries shall be deemed to
be carried at 100% of the outstanding principal amount thereof, and the effects
of FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall be
disregarded.

(c)    Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio, covenant or requirement set forth in any
Loan Document, and either the Borrower or the Required Lenders shall so request,
the Administrative Agent, the Lenders and the Borrower shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP. No consent or amendment fee shall be required to be paid to
any Lender in connection with an amendment contemplated by this Section 1.03(c).

1.04    Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

 

-48-



--------------------------------------------------------------------------------

1.05    Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Eastern time (daylight or standard, as
applicable).

1.06    Currency Equivalents Generally. Any amount specified in this Agreement
(other than in Articles II and IX) or any of the other Loan Documents to be in
Dollars shall also include the equivalent of such amount in any currency other
than Dollars, such equivalent amount thereof in the applicable currency to be
determined by the Administrative Agent at such time on the basis of the Spot
Rate (as defined below) for the purchase of such currency with Dollars. For
purposes of this Section 1.06, the “Spot Rate” for a currency means the rate
determined by the Administrative Agent to be the rate quoted by the Person
acting in such capacity as the Spot Rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two Business Days prior to the
date of such determination; provided that the Administrative Agent may obtain
such Spot Rate from another financial institution designated by the
Administrative Agent if the Person acting in such capacity does not have as of
the date of determination a spot buying rate for any such currency.

1.07    Rates. The Administrative Agent does not warrant or accept
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the rates in the
definition of “Eurodollar Rate”.

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01    The Loans.

(a)    Subject to the terms and conditions set forth herein, each Lender
severally agrees to make available to the Borrower a Borrowing of Loans on the
Closing Date (the “Initial Loans”) in an amount not to exceed such Lender’s
Commitment. The Borrowing shall consist of Initial Loans made simultaneously by
the Lenders in accordance with their respective Commitments. Amounts borrowed
under this Section 2.01 and repaid or prepaid may not be reborrowed. Initial
Loans may be Base Rate Loans or Eurodollar Rate Loans as further provided
herein.

(b)    (i) each Cashless Option Lender agrees to exchange its Initial Loans for
a like principal amount of Term B-1 Loans on the Amendment No. 1 Effective Date,
(ii) the Additional Term B-1 Lender agrees to make Additional Term B-1 Loans to
the Borrower on the Amendment No. 1 Effective Date in a principal amount not to
exceed its Additional Term B-1 Commitment on the Amendment No. 1 Effective Date
and the Borrower shall prepay all Initial Loans of Non-Exchanging Lenders with
the gross proceeds of the Additional Term B-1 Loans, (iii) the Term B-1 Loans
are established pursuant to Section 2.15 and Amendment No. 1 which, for the
avoidance of doubt, constitutes an Additional Credit Extension Amendment and
(iv) the initial Interest Period for the Term B-1 Loans shall be as set forth in
Section 2 of Amendment No. 1.

(c)    (i) each Amendment No. 3 Cashless Option Lender agrees to exchange its
Term B-1 Loans for a like principal amount of Term B-2 Loans on the Amendment
No. 3 Effective Date, (ii) the Additional Term B-2 Lender agrees to make
Additional Term B-2 Loans to the Borrower on the Amendment No. 3 Effective Date
in a principal amount not to exceed its Additional Term B-2 Commitment on the
Amendment No. 3 Effective Date and the Borrower shall prepay all Term B-1 Loans
of Amendment No. 3 Non-Exchanging Lenders with the gross proceeds of the
Additional Term B-2 Loans, (iii) the Term B-2 Loans are established pursuant to
Section 2.15 and Amendment No. 3 which, for the avoidance of doubt, constitutes
an Additional Credit Extension Amendment and (iv) the initial Interest Period
for the Term B-2 Loans shall be as set forth in Section 2 of Amendment No. 3.

 

-49-



--------------------------------------------------------------------------------

(d)    (i) each Amendment No. 4 Cashless Option Lender agrees to exchange its
Term B-2 Loans for a like principal amount of Term B-3 Loans on the Amendment
No. 4 Effective Date, (ii) the Additional Term B-3 Lender agrees to make
Additional Term B-3 Loans to the Borrower on the Amendment No. 4 Effective Date
in a principal amount not to exceed its Additional Term B-3 Commitment on the
Amendment No. 4 Effective Date and the Borrower shall prepay all Term B-2 Loans
of Amendment No. 4 Non-Exchanging Lenders with the gross proceeds of the
Additional Term B-3 Loans and (iii) the Term B-3 Loans are established pursuant
to Section 2.15 and Amendment No. 4 which, for the avoidance of doubt,
constitutes an Additional Credit Extension Amendment.

(e)    (i) each Amendment No. 5 Cashless Option Lender agrees to exchange its
Term B-3 Loans for a like principal amount of Term B-4 Loans on the Amendment
No. 5 Effective Date, (ii) the Additional Term B-4 Lender agrees to make
Additional Term B-4 Loans to the Borrower on the Amendment No. 5 Effective Date
in a principal amount not to exceed its Additional Term B-4 Commitment on the
Amendment No. 5 Effective Date and the Borrower shall prepay all Term B-3 Loans
of Amendment No. 5 Non-Exchanging Lenders with the gross proceeds of the
Additional Term B-4 Loans and (iii) the Term B-4 Loans are established pursuant
to Section 2.15 and Amendment No. 5 which, for the avoidance of doubt,
constitutes an Additional Credit Extension Amendment.

(f)    (i) each Amendment No. 6 Cashless Option Lender agrees to exchange its
Term B-4 Loans for a like principal amount of Term B-5 Loans on the Amendment
No. 6 Effective Date, (ii) the Additional Term B-5 Lender agrees to make
Additional Term B-5 Loans to the Borrower on the Amendment No. 6 Effective Date
in a principal amount not to exceed its Additional Term B-5 Commitment on the
Amendment No. 6 Effective Date and the Borrower shall prepay all Term B-4 Loans
of Amendment No. 6 Non-Exchanging Lenders with the gross proceeds of the
Additional Term B-5 Loans and (iii) the Term B-5 Loans are established pursuant
to Section 2.15 and Amendment No. 6 which, for the avoidance of doubt,
constitutes an Additional Credit Extension Amendment.

2.02    Borrowings, Conversions and Continuations of Loans.

(a)    Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
11:00 a.m. (i) three Business Days prior to the requested date of any Borrowing
of, conversion to or continuation of Eurodollar Rate Loans or of any conversion
of Eurodollar Rate Loans to Base Rate Loans, and (ii) on the requested date of
any Borrowing of Base Rate Loans; provided, however, that if the Borrower wishes
to request Eurodollar Rate Loans having an Interest Period other than one, two,
three or six months in duration as provided in the definition of “Interest
Period,” the applicable notice must be received by the Administrative Agent not
later than 11:00 a.m. four Business Days prior to the requested date of such
Borrowing, conversion or continuation, whereupon the Administrative Agent shall
give prompt notice to the Lenders of such request and determine whether the
requested Interest Period is acceptable to all of them. Not later than 11:00
a.m., three Business Days before the requested date of such Borrowing,
conversion or continuation, the Administrative Agent shall notify the Borrower
(which notice may be by telephone) whether or not the requested Interest Period
has been consented to by all the Lenders. Each telephonic notice by the Borrower

 

-50-



--------------------------------------------------------------------------------

pursuant to this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Committed Loan Notice, appropriately completed
and signed by a Responsible Officer of the Borrower. Each Borrowing of,
conversion to or continuation of Eurodollar Rate Loans shall be in a principal
amount of $5,000,000 or a whole multiple of $1,000,000 in excess thereof. Each
Committed Loan Notice (whether telephonic or written) shall specify (i) whether
the Borrower is requesting a Borrowing, a conversion of Loans from one Type to
the other, or a continuation of Eurodollar Rate Loans, (ii) the requested date
of the Borrowing, conversion or continuation, as the case may be (which shall be
a Business Day), (iii) the principal amount of Loans to be borrowed, converted
or continued, (iv) the Type of Loans to be borrowed or to which existing Loans
are to be converted, and (v) if applicable, the duration of the Interest Period
with respect thereto. If the Borrower fails to specify a Type of Loans in a
Committed Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the Loans shall be converted to a
Base Rate Loan. Any such automatic conversion to Base Rate Loan shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurodollar Rate Loans. If the Borrower requests a Borrowing
of, conversion to, or continuation of Eurodollar Rate Loans in any such
Committed Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month.

(b)    Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each Lender of the amount of its Applicable Percentage,
and if no timely notice of a conversion or continuation is provided by the
Borrower, the Administrative Agent shall notify each Lender of the details of
any automatic conversion to a Base Rate Loan described in Section 2.02(a). Each
Lender shall make the amount of its Loans available to the Administrative Agent
in immediately available funds at the Administrative Agent’s Office not later
than 1:00 p.m. on the Business Day specified in the applicable Committed Loan
Notice. Upon satisfaction of the applicable conditions set forth in
Section 4.01, the Administrative Agent shall make all funds so received
available to the Borrower in like funds as received by the Administrative Agent
either by (i) crediting the account of the Borrower on the books of Citi with
the amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Borrower.

(c)    Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. During the existence of a Default, no Loan may be
converted to or continued as Eurodollar Rate Loans without the consent of the
Required Lenders.

(d)    The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate. At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Borrower and
the Lenders of any change in Citi’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.

(e)    giving effect to all Borrowings, all conversions of Loans from one Type
to the other, and all continuations of Loans as the same Type, there shall not
be more than ten Interest Periods in effect.

2.03    Prepayments.

(a)    Optional. (i) The Borrower may, upon notice to the Administrative Agent,
at any time or from time to time voluntarily prepay Loans in whole or in part
without premium or penalty (subject to clause (ii) of this Section 2.03(a));
provided that (A) such notice must be

 

-51-



--------------------------------------------------------------------------------

received by the Administrative Agent not later than 11:00 a.m. (1) three
Business Days prior to any date of prepayment of Eurodollar Rate Loans and
(2) on the date of prepayment of Base Rate Loans; (B) any prepayment of
Eurodollar Rate Loans shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof; and (C) any prepayment of Base Rate
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans
are to be prepaid, the Interest Period(s) of such Loans. The Administrative
Agent will promptly notify each Lender of its receipt of each such notice, and
of the amount of such Lender’s ratable portion of such prepayment (based on such
Lender’s Applicable Percentage). If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. Any prepayment of
a Eurodollar Rate Loan shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 3.05. Each prepayment of the outstanding Loans pursuant to this
Section 2.03(a) shall be applied to the principal repayment installments thereof
as directed by the Borrower, and each such prepayment shall be paid to the
Lenders in accordance with their respective Applicable Percentages.

(ii)    Notwithstanding the foregoing, in the event that, prior to the six-month
anniversary of the Amendment No. 6 Effective Date, the Borrower (i) makes any
prepayment of Term B-5 Loans in connection with any Repricing Transaction the
primary purpose (as determined by the Borrower in good faith) of which is to
decrease the Weighted Average Yield on such Term B-5 Loans or (ii) effects any
amendment of this Agreement resulting in a Repricing Transaction the primary
purpose (as determined by the Borrower in good faith) of which is to decrease
the Weighted Average Yield on the Term B-5 Loans, the Borrower shall pay to the
Administrative Agent, for the ratable account of each of the applicable Lenders,
(x) in the case of clause (i), a prepayment premium of 1.00% of the principal
amount of Term B-5 Loans being prepaid in connection with such Repricing
Transaction and (y) in the case of clause (ii), a premium equal to 1.00% of the
aggregate principal amount of the applicable Term B-5 Loans outstanding
immediately prior to such amendment that are subject to an effective pricing
reduction pursuant to such Repricing Transaction.

(b)    Mandatory. Subject to the ABL Intercreditor Agreement:

(i)    (A) if (x) the Borrower or any of its Restricted Subsidiaries consummate
any Asset Sale or (y) any Involuntary Disposition occurs, which results in the
realization or receipt by the Borrower or such Restricted Subsidiary of Net Cash
Proceeds in excess for all such Dispositions that have occurred subsequent to
the immediately prior prepayment pursuant to this Section 2.03(b) (or, if there
is no such prior prepayment, on or subsequent to the Closing Date) of
$40,000,000, the Borrower shall cause to be prepaid on or prior to the date
which is ten Business Days after the date of the realization or receipt of such
Net Cash Proceeds an aggregate principal amount of Loans in an amount equal to
100% of all Net Cash Proceeds received; provided that no such prepayment shall
be required pursuant to this Section 2.03(b)(i)(A) if, on or prior to such date,
the Borrower shall have given written notice to the Administrative Agent of its
intention to reinvest or cause to be reinvested all or a portion of such Net
Cash Proceeds in accordance with Section 2.03(b)(i)(B) (which election may only
be made if no Event of Default has occurred and is then continuing).

(B)    with respect to any Net Cash Proceeds realized or received with respect
to any Disposition, at the option of the Borrower, and so long as no Event

 

-52-



--------------------------------------------------------------------------------

of Default shall have occurred and be continuing, the Borrower may use all or
any portion of such Net Cash Proceeds to acquire, maintain, develop, construct,
improve, upgrade or repair assets useful for its business (including for making
Acquisitions) within (i) 365 days of the receipt of such Net Cash Proceeds or
(ii) if the Borrower enters into a legally binding commitment to use such Net
Cash Proceeds to acquire, maintain, develop, construct, improve, upgrade or
repair assets useful for its business within 365 days after receipt of such Net
Cash Proceeds, within 540 days after receipt of such Net Cash Proceeds; provided
further that if any Net Cash Proceeds are not so used within the time period set
forth above in this Section 2.03(b)(i)(B) or are no longer intended to be so
used at any time after delivery of a notice of such election, an amount equal to
any such Net Cash Proceeds shall be promptly applied to the prepayment of the
Loans as set forth in this Section 2.03. In addition to the foregoing, any
reinvestment of the type described in this Section 2.03(b)(i)(B), in each case
made within 180 days prior to a Disposition, shall be deemed to satisfy this
Section 2.03(b)(i)(B) with respect to the application of the Net Cash Proceeds
from such Disposition.

(ii)     Upon the incurrence or issuance by the Borrower or any of its
Restricted Subsidiaries of any (x) Refinancing Term Loans, (y) Refinancing
Equivalent Debt or (z) any Debt that is not expressly permitted to be incurred
or issued pursuant to Section 7.02, the Borrower shall prepay an aggregate
principal amount of Loans equal to 100% of all Net Cash Proceeds received
therefrom immediately upon receipt thereof by the Borrower or such Restricted
Subsidiary (such prepayments to be applied as set forth in clause (iii) below).

(iii)    Each prepayment of Loans pursuant to the foregoing provisions of this
Section 2.03(b) shall be applied ratably to the principal repayment installments
thereof.

(iv)    Notwithstanding any other provision of Section 2.03 to the contrary, to
the extent that all or any of the Net Proceeds giving rise to a mandatory
prepayment pursuant to this Section 2.03(b) is attributable to a Disposition by
a Foreign Subsidiary, such mandatory prepayment will be limited to the extent
the repatriation of such Net Proceeds would, in the good faith judgment of the
Borrower, result in material adverse tax consequences and shall be subject to
permissibility under local law (including financial assistance and corporate
benefit restrictions and fiduciary and statutory duties of the relevant
directors). Notwithstanding the foregoing, any prepayments required to be made
after application of the foregoing proviso shall be net of any costs, expenses
or taxes incurred by the Borrower or any of its Restricted Subsidiaries arising
as a result of the repatriation of such Net Proceeds.

(v)    Any Lender may reject all of its share of any mandatory prepayment (such
declined amounts, the “Declined Proceeds”) of Loans required to be made pursuant
to Section 2.03(b) by providing written notice (each, a “Rejection Notice”) to
the Administrative Agent no later than 5:00 p.m. one Business Day after the date
of such Lender’s receipt of notice from the Administrative Agent regarding such
prepayment; provided, however, in no event may the proceeds of any Refinancing
Term Loans or Refinancing Equivalent Debt be rejected. If a Term Lender fails to
deliver a Rejection Notice to the Administrative Agent within the time frame
specified above such failure will be deemed an acceptance of the total amount of
such mandatory prepayment of Loans. Any Declined Proceeds shall be retained by
the Borrower (or the other applicable Loan Party or Restricted Subsidiary).

2.04    Termination or Reduction of Commitments. The Aggregate Commitments shall
be automatically and permanently reduced to zero on the date of the Borrowing.

 

-53-



--------------------------------------------------------------------------------

2.05    Repayment of Loans. On each Quarterly Payment Date, beginning with the
Quarterly Payment Date in December 2018, the Borrower shall repay to the
Administrative Agent for the ratable account of the Lenders the principal amount
of Term B-5 Loans then outstanding in an amount equal to $1,626,256.00 (which
amount shall be reduced as a result of application of prepayments in accordance
with the order of priority set forth in Sections 2.03(a) or (b), as applicable).
The remaining unpaid principal amount of the Term B-5 Loans and all other
Obligations under or in respect of the Term B-5 Loans shall be due and payable
in full, if not earlier in accordance with this Agreement, on the Maturity Date
and in any event shall be in an amount equal to the aggregate principal amount
of all Term B-5 Loans outstanding on such date.

2.06    Interest.

(a)    Subject to the provisions of Section 2.06(b), (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the sum of (A) the Eurodollar Rate
for such Interest Period plus (B) the Applicable Rate; and (ii) each Base Rate
Loan shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the sum of (A) the Base
Rate plus (B) the Applicable Rate.

(b)    While any Event of Default set forth in Sections 8.01(a) and (f) exists,
the Borrower shall pay interest on (i) the principal amount of all of its
outstanding Loans hereunder at a fluctuating interest rate per annum at all
times equal to the Default Rate (ii) and all other outstanding amounts (other
than principal) hereunder that are not paid when due at a fluctuating interest
rate per annum at all times equal to the Default Rate. Accrued and unpaid
interest on past due amounts (including interest on past due interest) shall be
due and payable upon demand, and (iii) accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand.

(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

2.07    Fees.

(a)    The Borrower shall pay to the Arrangers and the Administrative Agent for
their own respective accounts fees in the amounts and at the times specified in
the Engagement Letter. Such fees shall be fully earned when paid and shall not
be refundable for any reason whatsoever.

(b)    The Borrower agrees to pay on the Closing Date to each Lender party to
this Agreement on the Closing Date, an upfront payment in an amount equal to
0.50% of the stated principal amount of such Lender’s Initial Loan. Such payment
shall be made to each Lender out of the proceeds of such Lender’s Initial Loan
as and when funded on the Closing Date. Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.

(c)    The Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in amounts and at times separately agreed upon between the
Borrower and the Administrative Agent.

 

-54-



--------------------------------------------------------------------------------

2.08    Computation of Interest and Fees. All computations of interest for Base
Rate Loans when the Base Rate is determined by Citi’s “prime rate” shall be made
on the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed. All other computations of fees and interest shall be made on the basis
of a 360-day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a 365-day
year). Interest shall accrue on each Loan for the day on which the Loan is made,
and shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.10(a), bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

2.09    Evidence of Debt. Subject to Section 10.06(c), the Credit Extensions
made by each Lender shall be evidenced by one or more accounts or records
maintained by such Lender and by the Administrative Agent in the ordinary course
of business. The accounts or records maintained by the Administrative Agent and
each Lender shall be conclusive absent manifest error of the amount of the
Credit Extensions made by the Lenders to the Borrower and the interest and
payments thereon. Any failure to so record or any error in doing so shall not,
however, limit or otherwise affect the obligation of the Borrower hereunder to
pay any amount owing with respect to the Obligations. In the event of any
conflict between the accounts and records maintained by any Lender and the
accounts and records of the Administrative Agent in respect of such matters, the
accounts and records of the Administrative Agent (including the Register
described in Section 10.06(c)) shall control in the absence of manifest error.
Upon the request of any Lender to the Borrower made through the Administrative
Agent, the Borrower shall execute and deliver to such Lender (through the
Administrative Agent) a registered Note, payable to such Lender and its
registered assigns, which shall evidence such Lender’s Loans in addition to such
accounts or records. Each Lender may attach schedules to its Note and endorse
thereon the date, Type (if applicable), amount and maturity of its Loans and
payments with respect thereto.

2.10    Payments Generally; Administrative Agent’s Clawback.

(a)    General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
Lenders to which such payment is owed, at the Administrative Agent’s Office in
Dollars and in immediately available funds not later than 2:00 p.m. on the date
specified herein. The Administrative Agent will promptly distribute to each
Lender its Applicable Percentage (or other applicable share as provided herein)
of such payment in like funds as received by wire transfer to such Lender’s
Lending Office. All payments received by the Administrative Agent after 2:00
p.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by the Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected on computing interest or fees, as the case may be; provided, however,
that, if such extension would cause payment of interest on or principal of
Eurodollar Rate Loans to be made in the next succeeding calendar month, such
payment shall be made on the immediately preceding Business Day.

(b)    (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may

 

-55-



--------------------------------------------------------------------------------

assume that such Lender has made such share available on such date and time in
accordance with Section 2.02 (or, in the case of a Borrowing of Base Rate Loans,
that such Lender has made such share available in accordance with and at the
time required by Section 2.02) and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in immediately available funds with interest thereon, for each day from
and including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

(ii)     Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders, as the case may be, the amount due. In such event, if
the Borrower has not in fact made such payment, then each of the Lenders
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender, in immediately available funds with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Loans and to make payments pursuant to Section 10.04(c) are several and
not joint. The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 10.04(c).

 

-56-



--------------------------------------------------------------------------------

(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(f)    Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal,
interest and fees then due hereunder, such funds shall be applied (i) first,
toward payment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal then due to such parties.

2.11    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of
(a) Obligations due and payable to such Lender hereunder and under the other
Loan Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Lender
at such time to (ii) the aggregate amount of the Obligations due and payable to
all Lenders hereunder and under the other Loan Documents at such time) of
payments on account of the Obligations due and payable to all Lenders hereunder
and under the other Loan Documents at such time obtained by all the Lenders at
such time or (b) Obligations owing (but not due and payable) to such Lender
hereunder and under the other Loan Documents at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
owing (but not due and payable) to such Lender at such time to (ii) the
aggregate amount of the Obligations owing (but not due and payable) to all
Lenders hereunder and under the other Loan Parties at such time) of payment on
account of the Obligations owing (but not due and payable) to all Lenders
hereunder and under the other Loan Documents at such time obtained by all of the
Lenders at such time then the Lender receiving such greater proportion shall
(a) notify the Administrative Agent of such fact, and (b) purchase (for cash at
face value) participations in the Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of Obligations then due and payable to the Lenders or owing (but not due and
payable) to the Lenders, as the case may be, provided that:

(i)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii)    the provisions of this Section shall not be construed to apply to
(A) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary thereof (as to which the provisions of this Section shall apply).

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

 

-57-



--------------------------------------------------------------------------------

2.12    Defaulting Lenders.

(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i)    Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.

(ii)    Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 10.08), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, as the Borrower may
request (so long as no Default or Event of Default exists), to the funding of
any Loan in respect of which that Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; third, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans under
this Agreement; fourth, to the payment of any amounts owing to the Lenders as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; fifth, so long as no Default or
Event of Default exists, to the payment of any amounts owing to the Borrower as
a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and sixth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
cash collateral pursuant to this Section 2.12(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent agree
in writing in their sole discretion that a Defaulting Lender should no longer be
deemed to be a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein, that Lender will, to the extent
applicable, purchase that portion of outstanding Loans of the other Lenders or
take such other actions as the Administrative Agent may determine to be
necessary to cause the committed Loans to be held on a pro rata basis by the
Lenders in accordance with their Applicable Percentages, whereupon that Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

 

-58-



--------------------------------------------------------------------------------

2.13    Extensions of Loans.

(a)    The Borrower may from time to time, pursuant to the provisions of this
Section 2.13, agree with one or more Lenders holding Loans to extend the
maturity date, and otherwise modify the economic terms of any such Loans or any
portion thereof (including, without limitation, by increasing the interest rate
or fees payable and/or modifying the amortization schedule in respect of such
Loans) or any portion thereof (each such modification an “Extension” and any
Loans extended pursuant to an Extension, “Extended Term Loans”) pursuant to one
or more written offers (each an “Extension Offer”) made from time to time by
Borrower to all Lenders holding Loans of the applicable Class, in each case on a
pro rata basis (based on the relative principal amounts of the outstanding Loans
of such Class of each Lender) and on the same terms to each such Lender. In
connection with each Extension, Borrower will provide notification to Citi (for
distribution to the Lenders holding Loans of such Class), no later than 30 days
prior to the maturity of such Loans, of the requested new maturity date for the
Extended Term Loans and the due date for Lender responses. In connection with
any Extension, each Lender wishing to participate in such Extension shall, prior
to such due date, provide Administrative Agent with a written notice thereof in
a form reasonably satisfactory to Administrative Agent. Any Lender that does not
respond to an Extension Offer by the applicable due date shall be deemed to have
rejected such Extension. Extended Term Loans shall be deemed to be a separate
Class of loans and shall cease to be a part of the Class they were a part of
immediately prior to the Extension.

(b)    Each Extension shall be subject to the following:

(i)    no Default or Event of Default shall have occurred and be continuing at
the time any Extension Offer is delivered to the Lenders or at the time of such
Extension;

(ii)    except as to interest rates, fees, scheduled amortization, final
maturity date (which shall, subject to clause (iii) below, be determined by
Borrower and set forth in the relevant Extension Offer), the Extended Term Loans
shall have the same terms as the Class of Loans, subject to the related
Extension Offer; provided that at no time shall there be more than five
different Classes of Loans;

(iii)    the final maturity date of any Extended Term Loans shall be later than
the final maturity date of such Class of Loans so extended, and the Weighted
Average Life to Maturity of any Loans of a Class to be extended pursuant to an
Extension shall be no shorter than the Weighted Average Life to Maturity of such
Class;

(iv)    if the aggregate principal amount of Loans of a Class in respect of
which Lenders shall have accepted an Extension Offer exceeds the maximum
aggregate principal amount of Loans of such Class offered to be extended by
Borrower pursuant to the relevant Extension Offer, then such Loans of such
Class shall be extended ratably up to such maximum amount based on the relative
principal amounts thereof (not to exceed any Lender’s actual holdings of record)
with respect to which such Lenders accepted such Extension Offer;

(v)    all documentation in respect of such Extension shall be consistent with
the foregoing, and all written communications by Borrower generally directed to
the applicable Lenders under the applicable Class in connection therewith shall
be in form and substance consistent with the foregoing and otherwise reasonably
satisfactory to Administrative Agent; and

 

-59-



--------------------------------------------------------------------------------

(vi)    no Extension shall become effective unless, on the proposed effective
date of such Extension:

(A)    the Administrative Agent shall have received a fully executed and
delivered Committed Loan Notice;

(B)    as of the date of such Extension, the representations and warranties
contained herein and in the other Loan Documents shall be true and correct in
all material respects on and as of such date to the same extent as though made
on and as of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects on and as
of such earlier date; provided that, in each case, such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof; and

(C)    as of the date of such Extension, no event shall have occurred and be
continuing or would result from the consummation of such Extension that would
constitute an Event of Default or a Default.

(c)    For the avoidance of doubt, it is understood and agreed that the
provisions of Section 2.11 and Section 10.01 will not apply to Extensions of
Loans, pursuant to Extension Offers made pursuant to and in accordance with the
provisions of this Section 2.13.

(d)    The Lenders hereby irrevocably authorize Administrative Agent to enter
into Additional Credit Extension Amendments as may be necessary in order
establish new Classes of Extended Term Loans, in each case on terms consistent
with this Section 2.13. Notwithstanding the foregoing, Administrative Agent
shall have the right (but not the obligation) to seek the advice or concurrence
of the Required Lenders with respect to any matter contemplated by this
Section 2.13 and, if Administrative Agent seeks such advice or concurrence,
Administrative Agent shall be permitted to enter into such amendments with
Borrower in accordance with any instructions received from such Required Lenders
and shall also be entitled to refrain from entering into such amendments with
Borrower unless and until it shall have received such advice or concurrence;
provided, however, that whether or not there has been a request by
Administrative Agent for any such advice or concurrence, all such Additional
Credit Extension Amendments entered into with Borrower by Administrative Agent
under this Section 2.13 shall be binding on the Lenders. Without limiting the
foregoing, in connection with any Extensions, the appropriate Loan Parties shall
(at their expense) amend (and Administrative Agent is hereby directed to amend)
any Mortgage (or any other Loan Document that Administrative Agent reasonably
requests to be amended to reflect an Extension) that has a maturity date prior
to the Latest Maturity Date after giving effect to such Extension so that such
maturity date is extended to the then Latest Maturity Date (or such later date
as may be advised by local counsel to Administrative Agent).

(e)    In connection with any Extension, Borrower shall provide Administrative
Agent at least ten Business Days’ (or such shorter period as may be agreed by
Administrative Agent) prior written notice thereof, and shall agree to such
procedures, if any, as may be reasonably established by, or acceptable to,
Administrative Agent to accomplish the purposes of this Section 2.13.

 

-60-



--------------------------------------------------------------------------------

2.14    Increase in Commitments.

(a)    The Borrower may by written notice to Administrative Agent elect to seek
commitments (“Additional Commitments”) to increase the aggregate principal
amount of any existing Class of Loans or to establish one or more new Classes of
Loans (“Additional Term Loans”); provided that:

(i)    the aggregate amount of all Additional Commitments shall not exceed the
Incremental Cap;

(ii)    any such increase or any new Class shall be in an aggregate amount of
$10,000,000 or any whole multiple of $1,000,000 in excess thereof; provided that
such amount may be less than $10,000,000 if such amount represents all remaining
availability under the limit set forth in the preceding clause (i);

(iii)    no existing Lender shall be required to provide any Additional
Commitments;

(iv)    each of the following conditions required to be set forth in the
applicable Additional Credit Extension Amendment shall have been satisfied;

(v)    the final maturity date of any Additional Term Loans shall be no earlier
than the Maturity Date of the Term B-5 Loans;

(vi)    the Additional Term Loans shall have a Weighted Average Life to Maturity
equal to or greater than the then remaining Weighted Average Life to Maturity of
the Term B-5 Loans;

(vii)    the interest margins for the Additional Term Loans shall be determined
by Borrower and the Lenders of such Additional Term Loans; provided that in the
event that the Weighted Average Yield for any Additional Term Loans is greater
than the Weighted Average Yield for the Term B-5 Loans by more than 50 basis
points, then the Applicable Rate for the Term B-5 Loans shall be increased to
the extent necessary so that the Weighted Average Yield for such Additional Term
Loans is not more than 50 basis points higher than the Weighted Average Yield
for the Term B-5 Loans;

(viii)    all other terms of the Additional Term Loans (other than as set forth
in clauses (iv) through (vii) above), if more restrictive, taken as a whole,
than the terms of the Term B-5 Loans (as determined by the Borrower in its
reasonable business judgment), such other terms shall be reasonably acceptable
to the Borrower and the Administrative Agent;

(ix)    the security interest and guaranties benefiting the Additional Term
Loans (and advances of credit thereunder) will rank pari passu in right of
payment and security with the existing credit facilities provided for herein;
and

(x)    any Additional Term Loans shall share on a pro rata basis in any
voluntary and mandatory prepayments with the Term B-5 Loans or, if agreed to by
the lenders of Additional Term Loans, on a less than pro rata basis (but in no
event on a greater than pro rata basis).

(b)    Each such notice shall specify (x) the date (each, an “Additional
Commitments Effective Date”) on which Borrower proposes that the Additional
Commitments shall be effective, which shall be a date reasonably acceptable to
Administrative Agent and (y) the identity of the Persons (each of which shall be
an Eligible Assignee (for this purpose treating a

 

-61-



--------------------------------------------------------------------------------

Lender of Additional Commitments as if it were an assignee)) whom Borrower
proposes would provide the Additional Commitments and the portion of the
Additional Commitment to be provided by each such Person. As a condition
precedent to the effectiveness of any Additional Commitments, Borrower shall
deliver to Administrative Agent a certificate dated as of the Additional
Commitments Effective Date signed by an Authorized Officer of Borrower
certifying that, before and after giving effect to the Additional Commitments
(and assuming full utilization thereof), the condition set forth in
Section 2.14(a)(iv) is satisfied.

(c)    On each Additional Commitments Effective Date with respect to any
Additional Commitment, each Person with an Additional Commitment shall make an
Additional Term Loan to Borrower in a principal amount equal to such Person’s
Additional Commitment.

(d)    At any time and from time to time, subject to the terms and conditions
set forth herein, the Borrower may issue one or more series of Incremental
Equivalent Debt in an aggregate principal amount not to exceed, as of the date
of and after giving effect to the issuance of any such Incremental Equivalent
Debt, the Incremental Cap.

(e)    The issuance of any Incremental Equivalent Debt pursuant to this
Section 2.14, shall (i) in all cases, be subject to the terms and conditions
applicable to Additional Commitments set forth under Sections 2.14(a)(i),
(a)(ii), (a)(iii), (a)(v), (a)(vi), (a)(vii) (if such Incremental Equivalent
Debt is in the form of term loans secured on a pari passu basis with the Term
B-5 Loans) and (a)(viii), as if set forth in this Section 2.14(e), mutatis
mutandis (and, for the avoidance of doubt, the interest rate, upfront fees and
original issue discount for any Incremental Equivalent Debt shall be as
determined by the Borrower), (ii) the covenants, events of default, guarantees
and other terms of such Incremental Equivalent Debt shall be customary for
similar debt instruments in light of then-prevailing market conditions at the
time of issuance and in any event not materially more restrictive, taken as a
whole, to the Borrower and the other Restricted Subsidiaries than those set
forth in this Agreement (other than with respect to interest rate and redemption
provisions), except for covenants or other provisions applicable only to periods
after the Latest Maturity Date at the time of issuance, it being understood that
a certificate of a Responsible Officer of the Borrower delivered to the
Administrative Agent prior to or at the incurrence of such Incremental
Equivalent Debt, together with a reasonably detailed description of the material
terms and conditions of such Incremental Equivalent Debt or drafts of the
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions of the Incremental Equivalent Debt satisfy
the requirement set forth in this clause (e), shall be conclusive evidence that
such terms and conditions have been satisfied, (iii) such Incremental Equivalent
Debt shall not be subject to any Guarantee by any Person other than a Loan
Party, (iv) in the case of Incremental Equivalent Debt that is secured, the
obligations in respect thereof shall not be secured by any Lien on any asset the
Borrower or any Restricted Subsidiary other than any asset constituting
Collateral, (v) if such Incremental Equivalent Debt is secured, such Incremental
Equivalent Debt shall be subject to an applicable Intercreditor Agreement, and
(vi) the terms of such Incremental Equivalent Debt do not provide for any
scheduled amortization or mandatory repayment, mandatory redemption, mandatory
offer to purchase or sinking fund obligation prior to the date that is 91 days
after the Latest Maturity Date at the time of incurrence, issuance or obtainment
of such Incremental Equivalent Debt, other than customary prepayments,
repurchases or redemptions of or offers to prepay, redeem or repurchase upon a
change of control, asset sale event or casualty or condemnation event, customary
prepayments, redemptions or repurchases or offers to prepay, redeem or
repurchase based on excess cash flow (in the case of loans) and customary
acceleration rights upon an event of default.

 

-62-



--------------------------------------------------------------------------------

(f)    This Section 2.14 shall supersede any provisions in Section 3.06 or
Section 10.01 to the contrary. The Additional Commitments shall be documented by
an Additional Credit Extension Amendment executed by the Persons providing the
Additional Commitments (and the other Persons specified in the definition of
“Additional Credit Extension Amendment” but no other existing Lender), and the
Additional Credit Extension Amendment may provide for such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of Administrative Agent and Borrower, to effect the
provisions of this Section 2.14.

2.15    Refinancing Term Loans.

(a)    Borrower may at any time and from time to time, by written notice to
Administrative Agent, request the establishment of one or more additional
Classes of Loans under this Agreement or an increase to an existing Class of
Loans under this Agreement the proceeds of which are used, concurrently or
substantially concurrently with the incurrence thereof, solely to refinance all
or any portion of any outstanding Loans (“Refinancing Term Loans”); provided
that:

(i)    each Class of Refinancing Term Loans shall be in an aggregate amount of
no less than $10,000,000 (or such other amount necessary to repay any Class of
outstanding Loans in full);

(ii)    such Refinancing Term Loans shall be in an aggregate principal amount
not greater than the aggregate principal amount outstanding of Loans to be
refinanced plus any accrued interest, premiums, fees, costs and expenses related
thereto (including any original issue discount or upfront fees);

(iii)    the final maturity date of such Refinancing Term Loans shall be no
earlier than the maturity date of the Loans being refinanced, and the Weighted
Average Life to Maturity of such Refinancing Term Loans shall be no shorter than
the then remaining Weighted Average Life to Maturity of each Class of Loans
being refinanced;

(iv)    (A) the pricing, rate floors, discounts, fees and optional and mandatory
prepayment or redemption provisions applicable to such Refinancing Term Loans
shall be as agreed between Borrower and the Refinancing Term Lenders so long as,
in the case of any mandatory prepayment or redemption provisions, such
Refinancing Term Lenders do not participate on a greater than pro rata basis in
any such prepayments as compared to Lenders and (B) the covenants and other
terms applicable to such Refinancing Term Loans (excluding those terms described
in the immediately preceding clause (A)), which shall be as agreed between
Borrower and the lenders providing such Refinancing Term Loans, shall be
substantially similar to, or, taken as a whole, not materially less favorable to
the Borrower (as determined by the Borrower in its reasonable business judgment)
than those applicable to any Class of Loans being refinanced, except to the
extent such covenants and other terms apply solely to any period after the
Latest Maturity Date or are otherwise reasonably acceptable to the
Administrative Agent;

(v)    no existing Lender shall be required to provide any Refinancing Term
Loans;

(vi)    the Refinancing Term Loans shall rank pari passu in right of payment
and/or of security with the existing Loans; and

 

-63-



--------------------------------------------------------------------------------

(vii)    any Refinancing Term Loans shall be subject to the provisions set forth
in Section 2.14(a)(vii) as if such Refinancing Term Loans were Additional Term
Loans incurred under Section 2.14.

(b)    Each such notice shall specify (x) the date (each, a “Refinancing Term
Effective Date”) on which Borrower proposes that the Refinancing Term Loans be
made, which shall be a date reasonably acceptable to the Administrative Agent
and (y) the identity of the Persons (each of which shall be an Eligible Assignee
(for this purpose treating a Lender of Refinancing Term Loans as if it were an
assignee)) who Borrower proposes would provide the Refinancing Term Loans and
the portion of the Refinancing Term Loans to be provided by each such Person. On
each Refinancing Term Effective Date, each Person with a commitment for a
Refinancing Term Loan (each such Person, a “Refinancing Term Lender”) shall make
a Refinancing Term Loan to Borrower in a principal amount equal to such Person’s
Commitment therefor.

(c)    In lieu of Incurring any Refinancing Term Loans, the Borrower may, upon
notice to the Administrative Agent, at any time or from time to time after the
Closing Date issue, Incur or otherwise obtain (A) secured Debt in the form of
one or more series of first lien senior secured notes (such notes, “Permitted
Pari Passu Secured Refinancing Debt”), (B) secured Debt in the form of one or
more series of second lien (or other junior lien) secured notes or second lien
(or other junior lien) secured term loans (such notes or term loans, “Permitted
Junior Secured Refinancing Debt”) and (C) unsecured or subordinated Debt in the
form of one or more series of unsecured or subordinated notes or term loans
(such notes or term loans, “Permitted Unsecured Refinancing Debt” and together
with Permitted Pari Passu Secured Refinancing Debt and Permitted Junior Secured
Refinancing Debt, and, in each case, any Permitted Refinancing thereof,
“Refinancing Equivalent Debt”), in each case, in exchange for, or to extend,
renew, replace, repurchase, retire or refinance, in whole or in part, any
existing Class of Loans (such Loans, “Refinanced Term Loans”); provided that:

(i)    the proceeds of such Refinancing Equivalent Debt shall be used,
concurrently or substantially concurrently with the incurrence thereof, solely
to refinance all or any portion of any outstanding Loans;

(ii)    such Refinancing Equivalent Debt Loans shall be in an aggregate
principal amount not greater than the aggregate principal amount outstanding of
Loans to be refinanced plus any accrued interest, premiums, fees, costs and
expenses related thereto (including any original issue discount or upfront
fees);

(iii)    if such Refinancing Equivalent Debt is in the form of loans, the final
maturity date of such Refinancing Equivalent Debt shall be no earlier than the
maturity date of the Loans being refinanced, and the Weighted Average Life to
Maturity of such Refinancing Equivalent Debt shall be no shorter than the then
remaining Weighted Average Life to Maturity of the Refinanced Term Loans;

(iv)    if such Refinancing Equivalent Debt is in the form of notes, such
Refinancing Equivalent Debt shall not have scheduled amortization or payments of
principal and not be subject to mandatory redemption, repurchase, prepayment or
sinking fund obligations (other than customary “AHYDO catch-up payments,” offers
to repurchase and prepayment events upon a change of control, asset sale or
event of loss and a customary acceleration right after an event of default), in
each case prior to the Maturity Date of the Refinanced Term Loans;

 

-64-



--------------------------------------------------------------------------------

(v)    such Refinancing Equivalent Debt shall not be guaranteed by Persons other
than Guarantors;

(vi)    if in the form of subordinated Permitted Unsecured Refinancing Debt,
shall be subject to a subordination agreement to which a senior representative
acting on behalf of the holders of such Permitted Unsecured Refinancing Debt
shall have become a party or otherwise subject (or, alternatively, terms in the
definitive documentation for such Refinancing Equivalent Debt shall contain
subordination provisions reasonably acceptable to the Borrower and
Administrative Agent);

(vii)    (A) the pricing, rate floors, discounts, fees and optional and
mandatory prepayment or redemption provisions applicable to such Refinancing
Equivalent Debt shall be as agreed between Borrower and the parties providing
such Refinancing Equivalent Debt so long as, in the case of any mandatory
prepayment or redemption provisions, such Refinancing Equivalent Debt do not
participate on a greater than pro rata basis in any such prepayments as compared
to Lenders hereunder and (B) the covenants and other terms applicable to such
Refinancing Equivalent Debt (excluding those terms described in the immediately
preceding clause (A)), which shall be as agreed between Borrower and the parties
providing such Refinancing Equivalent Debt, shall be substantially similar to,
or, taken as a whole, not materially less favorable to the Borrower (as
determined by the Borrower in its reasonable business judgment) than those
applicable to any Class of Loans being refinanced, except to the extent such
covenants and other terms apply solely to any period after the Latest Maturity
Date or are otherwise reasonably acceptable to the Administrative Agent;

(viii)    if either in the form of Permitted Pari Passu Secured Refinancing Debt
or Permitted Junior Secured Refinancing Debt, such Refinancing Equivalent Debt
shall be subject to security agreements relating to such Refinancing Equivalent
Debt that are substantially the same as or more favorable to the Loan Parties
than the Collateral Documents or otherwise reasonably satisfactory to the
Administrative Agent;

(ix)    if Permitted Pari Passu Secured Refinancing Debt, such Refinancing
Equivalent Debt (x) shall be secured by the Collateral on a pari passu basis
with the Obligations and shall not be secured by any property or assets of the
Borrower or any Restricted Subsidiary other than the Collateral and (y) shall be
subject to a customary intercreditor agreement, in form and substance reasonably
satisfactory to the Administrative Agent;

(x)    if Permitted Junior Secured Refinancing Debt, such Refinancing Equivalent
Debt (x) shall be secured by the Collateral on a second priority (or other
junior priority) basis to the Liens securing the Obligations and shall not be
secured by any property or assets of the Borrower or any Restricted Subsidiary
other than the Collateral and (y) shall be subject to a customary lien
subordination or intercreditor arrangement in form and substance reasonably
satisfactory to the Administrative Agent;

(xi)    any Refinancing Equivalent Debt in the form of loans secured on a pari
passu basis with the Loans shall be subject to the provisions set forth in
Section 2.14(a)(vii) as if such Refinancing Equivalent Debt were Additional Term
Loans incurred under Section 2.14; and

(xii)    shall be Incurred solely to repay, repurchase, retire or refinance
substantially concurrently the Refinanced Term Loans.

 

-65-



--------------------------------------------------------------------------------

(d)    This Section 2.15 shall supersede any provisions in Section 3.06 or
Section 10.01 to the contrary. The Refinancing Term Loans shall be documented by
an Additional Credit Extension Amendment executed by the Persons providing the
Refinancing Term Loans (and the other Persons specified in the definition of
“Additional Credit Extension Amendment” but no other existing Lender), and the
Additional Credit Extension Amendment may provide for such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of Administrative Agent and Borrower, to effect the
provisions of this Section 2.15.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01    Taxes.

(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. (i) All payments by or on account of any obligation of any Loan Party
hereunder or under any other Loan Document shall, to the extent permitted by
applicable Laws, be made free and clear of and without reduction or withholding
for any Taxes.

(ii)     If any applicable withholding agent shall be required by the Code or
other applicable Laws to withhold or deduct any Taxes, including withholding
Taxes, in respect of any such payment, then (A) the applicable withholding agent
shall withhold or make such deductions as are determined by the applicable
withholding agent to be required to be withheld or deducted, (B) the applicable
withholding agent shall timely pay the full amount withheld or deducted to the
relevant Governmental Authority in accordance with the Code or other applicable
Laws, and (C) to the extent that the withholding or deduction is made on account
of Indemnified Taxes or Other Taxes, the sum payable by the applicable Loan
Party shall be increased as necessary so that after any required withholding or
deductions have been made (including withholding or deductions applicable to
additional sums payable under this Section 3.01) each Lender (or, in the case of
a payment made to the Administrative Agent for its own account, the
Administrative Agent) receives an amount equal to the sum it would have received
had no such withholding or deduction been made.

(b)    Payment of Other Taxes by the Borrower. Without limiting the provisions
of subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Law.

(c)    Tax Indemnifications.    Without limiting the provisions of subsection
(a) or (b) above, the Borrower shall indemnify the Administrative Agent and each
Lender and shall make payment in respect thereof within 10 days after demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section 3.01) paid by the Administrative Agent or
such Lender, as the case may be, and any penalties and interest arising
therefrom or with respect thereto (other than any penalties and interest
attributable to the gross negligence or willful misconduct of the Administrative
Agent or such Lender, as applicable, as determined in a final, non-appealable
judgment by a court of competent jurisdiction), whether or not such Indemnified
Taxes or Other Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of any such
payment or liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

 

-66-



--------------------------------------------------------------------------------

(d)    Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or the
Administrative Agent to a Governmental Authority as provided in this
Section 3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of any return required by Laws to report such payment or other evidence
of such payment reasonably satisfactory to the Borrower or the Administrative
Agent, as the case may be.

(e)    Status of Lenders; Tax Documentation. (i) Each Lender shall deliver to
the Borrower and to the Administrative Agent, at any time(s) reasonably
requested by the Borrower or the Administrative Agent, such properly and duly
completed and executed forms and other documentation prescribed by applicable
Laws and such other reasonably requested information as will permit the Borrower
or the Administrative Agent, as the case may be, to determine (A) whether or not
payments made hereunder or under any other Loan Document are subject to Taxes,
(B) if applicable, the required rate of withholding or deduction, and (C) such
Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of all payments to be made to such Lender by the
Loan Parties pursuant to this Agreement or under any other Loan Document or
otherwise to establish such Lender’s status for withholding Tax purposes in the
applicable jurisdiction. Each Lender agrees that if any documentation it
previously delivered pursuant to this Section 3.01(e) expires or becomes
obsolete or inaccurate in any respect, it promptly shall update such
documentation or promptly notify the Borrower and the Administrative Agent in
writing of its legal ineligibility to do so.

(ii)     Without limiting the generality of the foregoing

(A)    any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Person becomes a
Lender under this Agreement (and from time to time thereafter upon the request
of the Borrower or the Administrative Agent, but only if such Lender is legally
entitled to do so) two duly executed originals of Internal Revenue Service Form
W-9 or such other documentation or information reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent, as the case may be, to determine whether or not such
Lender is subject to U.S. federal backup withholding or information reporting
requirements; and

(B)    each Foreign Lender that is entitled under applicable Law to an exemption
from or reduction of withholding Tax with respect to payments hereunder or under
any other Loan Document shall deliver to the Borrower and the Administrative
Agent on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of the
Borrower or the Administrative Agent, but only if such Foreign Lender is legally
entitled to do so), whichever of the following is applicable:

(I)    two duly executed originals of Internal Revenue Service Form W-8BEN or
W-8BEN-E claiming eligibility for benefits of an income tax treaty to which the
United States is a party,

(II)    two duly executed originals of Internal Revenue Service Form W-8ECI,

 

-67-



--------------------------------------------------------------------------------

(III)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Foreign Lender
is not (A) a “bank” within the meaning of section 881(c)(3)(A) of the Code,
(B) a “10 percent shareholder” of the Borrower within the meaning of section
881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation” described in
section 881(c)(3)(C) of the Code and that no interest payments under any Loan
Documents are effectively connected with such Foreign Lender’s conduct of a
United States trade or business (a “US Tax Compliance Certificate”) and (y) two
duly executed originals of Internal Revenue Service Form W-8BEN or W-8BEN-E,

(IV)    in the case of a Foreign Lender that is not the beneficial owner (e.g.,
where the Lender is a partnership or a participating Lender), two duly executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, as applicable, a US Tax Compliance Certificate, substantially in the
form of Exhibit F-2, Exhibit F-3 or Exhibit F-4, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided,
that if the Foreign Lender is a partnership (and not a participating Lender) and
one or more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a US Tax
Compliance Certificate substantially in the form of Exhibit F-4 on behalf of
such direct and indirect partner(s), or

(V)    executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States Federal
withholding Tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.

(C)    If a payment made to a Foreign Lender would be subject to United States
federal withholding Tax imposed by FATCA if such Foreign Lender fails to comply
with the applicable reporting requirements of FATCA, such Foreign Lender shall
deliver to the Administrative Agent and the Borrower on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the request of the Borrower or the Administrative Agent,
but only if such Foreign Lender is legally eligible to do so), any documentation
required under any applicable Law or reasonably requested by the Administrative
Agent or the Borrower sufficient for the Administrative Agent or the Borrower to
comply with their obligations under FATCA and to determine that such Foreign
Lender has complied with such applicable reporting requirements. Solely for
purposes of this clause (C), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

 

-68-



--------------------------------------------------------------------------------

(iii)     Notwithstanding anything to the contrary in this Section, no Lender
shall be required to deliver any documentation that it is not legally eligible
to deliver.

(iv)    Each Lender hereby authorizes the Administrative Agent to deliver to the
Loan Parties and to any successor Administrative Agent any documentation
provided by such Lender pursuant to this Section 3.01(e).

(f)    Treatment of Certain Refunds. If the Administrative Agent or any Lender
determines, in its sole discretion, that it has received a refund of any
Indemnified Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section, it shall pay to the Borrower an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by the
Borrower under this Section with respect to the Indemnified Taxes giving rise to
such refund), net of all out-of-pocket expenses (including any Taxes and any
loss or gain realized in the conversion of such funds from or to another
currency) incurred by the Administrative Agent or such Lender, as the case may
be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that the Borrower,
upon the request of the Administrative Agent or such Lender, agrees to repay the
amount paid over to the Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent or
such Lender in the event the Administrative Agent or such Lender is required to
repay such refund to such Governmental Authority. This subsection shall not be
construed to require the Administrative Agent or any Lender to make available
its tax returns (or any other information relating to its Taxes that it deems
confidential) to the Borrower or any other Person.

(g)    Survival. Each party’s obligations under this Section 3.01 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

3.02    Illegality. If any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for any
Lender or its applicable Lending Office to make, maintain or fund Eurodollar
Rate Loans, or to determine or charge interest rates based upon the Eurodollar
Rate, or any Governmental Authority has imposed material restrictions on the
authority of such Lender to purchase or sell, or to take deposits of, Dollars in
the London interbank market, then, on notice thereof by such Lender to the
Borrower through the Administrative Agent, any obligation of such Lender to make
or continue Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar
Rate Loans shall be suspended until such Lender notifies the Administrative
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist. Upon receipt of such notice, the Borrower shall, upon demand
from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate Loans,
either on the last day of the Interest Period therefor, if such Lender may
lawfully continue to maintain such Eurodollar Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans. Upon any such prepayment or conversion, the Borrower
shall also pay accrued interest on the amount so prepaid or converted.

 

-69-



--------------------------------------------------------------------------------

3.03    Inability to Determine Rates.

(a)    Unless and until a Replacement Rate is implemented in accordance with
clause (b) below, if the Required Lenders determine that for any reason in
connection with a request for a Eurodollar Rate Loan or a conversion to or
continuation thereof that (i) Dollar deposits are not being offered to banks in
the London interbank eurodollar market for the applicable amount and Interest
Period of such Eurodollar Rate Loan, (ii) adequate and reasonable means do not
exist for determining the Eurodollar Rate for any requested Interest Period with
respect to a proposed Eurodollar Rate Loan, or (iii) the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan does
not adequately and fairly reflect the cost to such Lenders of funding such Loan,
the Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, the obligation of the Lenders to make or maintain Eurodollar Rate
Loans shall be suspended until the Administrative Agent (upon the instruction of
the Required Lenders) revokes such notice. Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans in the
amount specified therein.

(b)    Notwithstanding anything to the contrary in Section 3.03(a) above, if the
Administrative Agent has made the determination (such determination to be
conclusive absent manifest error) that (i) the circumstances described in
Section 3.03(a)(i) or (a)(ii) have arisen and that such circumstances are
unlikely to be temporary, (ii) any applicable interest rate specified herein is
no longer a widely recognized benchmark rate for newly originated loans in the
U.S. syndicated loan market in the applicable currency or (iii) the applicable
supervisor or administrator (if any) of any applicable interest rate specified
herein or any Governmental Authority having, or purporting to have, jurisdiction
over the Administrative Agent has made a public statement identifying a specific
date after which any applicable interest rate specified herein shall no longer
be used for determining interest rates for loans in the U.S. syndicated loan
market in the applicable currency, then the Administrative Agent may, to the
extent practicable (in consultation with the Borrower and as determined by the
Administrative Agent to be generally in accordance with similar situations in
other transactions in which it is serving as administrative agent or otherwise
consistent with market practice generally), establish a replacement interest
rate (the “Replacement Rate”), in which case, the Replacement Rate shall,
subject to the next two sentences, replace such applicable interest rate for all
purposes under the Loan Documents unless and until (A) an event described in
Section 3.03(a)(i), (a)(ii), (b)(i), (b) (ii) or (b)(iii) occurs with respect to
the Replacement Rate or (B) the Required Lenders (either directly or through the
Administrative Agent) notify the Borrower that the Replacement Rate does not
adequately and fairly reflect the cost to the Lenders of funding the Loans
bearing interest at the Replacement Rate. In connection with the establishment
and application of the Replacement Rate, this Agreement and the other Loan
Documents shall be amended solely with the consent of the Administrative Agent
and the Borrower, as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effect the provisions of this Section 3.03(b).
Notwithstanding anything to the contrary in this Agreement or the other Loan
Documents (including, without limitation, Section 10.02), such amendment shall
become effective without any further action or consent of any other party to
this Agreement so long as the Administrative Agent shall not have received,
within five (5) Business Days of the delivery of such amendment to the Lenders,
written notices from such Lenders that in the aggregate constitute Required
Lenders, with each such notice stating that such Lender objects to such
amendment (which such notice shall note with specificity the particular
provisions of the amendment to which such Lender objects). To the extent the
Replacement Rate is approved by the Administrative Agent in connection with this
clause (b), the Replacement Rate shall be applied in a manner consistent with
market practice; provided that, in each case, to the extent such market practice
is not administratively feasible for the Administrative Agent, such Replacement
Rate shall be applied as otherwise reasonably determined by the Administrative
Agent (it being understood that any such modification by the Administrative
Agent shall not require the consent of, or consultation with, any of the
Lenders).

 

-70-



--------------------------------------------------------------------------------

3.04    Increased Costs.

(a)    Increased Costs Generally. If any Change in Law shall:

(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement);

(ii)    subject any Lender to any Tax of any kind whatsoever with respect to
this Agreement or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender in respect thereof (except for Indemnified
Taxes or Other Taxes indemnifiable under Section 3.01 and any Excluded Taxes);
or

(iii)    impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurodollar Rate Loans
made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender, or to
reduce the amount of any sum received or receivable by such Lender hereunder
(whether of principal, interest or any other amount) then, upon request of such
Lender, the Borrower will pay to such Lender, as the case may be, such
additional amount or amounts as will compensate such Lender, as the case may be,
for such additional costs incurred or reduction suffered.

(b)    Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of this Agreement,
the Commitments of such Lender or the Loans made by such Lender to a level below
that which such Lender or such Lender’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy),
then from time to time the Borrower will pay to such Lender such additional
amount or amounts as will compensate such Lender or such Lender’s holding
company for any such reduction suffered.

(c)    Certificates for Reimbursement. A certificate of a Lender setting forth
the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in subsection (a) or (b) of this
Section and delivered to the Borrower shall be conclusive absent manifest error.
The Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.

(d)    Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof).

 

-71-



--------------------------------------------------------------------------------

3.05    Compensation for Losses.

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:

(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise); or

(b)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

3.06    Mitigation Obligations; Replacement of Lenders; Designation of a
Different Lending Office.

(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b)    Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01, and, in each case, such Lender has
declined or is unable to designate a different Lending Office in accordance with
Section 3.06(a), or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in,

 

-72-



--------------------------------------------------------------------------------

and consents required by, Section 10.06), all of its interests, rights (other
than its existing rights to payments pursuant to Section 3.01 or Section 3.05)
and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment); provided that:

(i)    the Borrower shall have paid to the Administrative Agent the assignment
fee (if any) specified in Section 10.06;

(ii)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts, including any amounts under Section 2.03(a)(ii));

(iii)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;

(iv)    such assignment does not conflict with applicable Law; and

(v)    in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

3.07    Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSION

4.01    Conditions of Credit Extension. The obligation of each Lender to make
its Credit Extension hereunder is subject to satisfaction of the following
conditions precedent:

(a)    The Administrative Agent’s receipt of the following, each of which shall
be originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a duly authorized Officer of the signing
Loan Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent and each of the Lenders:

(i)     executed counterparts of this Agreement and the Guaranty;

(ii)     a Note executed by the Borrower in favor of each Lender requesting a
Note at least two Business Days prior to the Closing Date;

 

-73-



--------------------------------------------------------------------------------

(iii)     a security agreement (together with each other security agreement and
security agreement supplement delivered pursuant to Section 6.13, in each case
as amended, the “Security Agreement”), duly executed by each Loan Party,
together with:

(A)    certificates representing the Pledged Securities referred to therein
accompanied by undated stock powers executed in blank and instruments evidencing
the Pledged Debt indorsed in blank,

(B)    proper financing statements, duly prepared for filing under the Uniform
Commercial Code or other applicable Law in all jurisdictions necessary in order
to perfect and protect the Liens created under the Security Agreements (in the
circumstances and to the extent required under such Security Agreements),
covering the Collateral described in the Security Agreement,

(C)    the Perfection Certificate and certified copies of UCC, United States
Patent and Trademark Office and United States Copyright Office, tax and judgment
lien searches, bankruptcy and pending lawsuit searches or equivalent reports or
searches, completed requests for information, dated on or before the date of the
initial Credit Extension, listing all effective financing statements filed in
the jurisdictions referred to in clause (B) above that name any Loan Party as
debtor, together with copies of such other financing statements,

(D)    evidence of the completion of all other actions, recordings and filings
of or with respect to the Security Agreement that the Administrative Agent may
deem necessary in order to perfect the Liens created thereby (or evidence that
such actions, recordings and filings shall be completed concurrently with the
initial borrowing under the Facility), and

(E)    evidence that all other actions that the Administrative Agent may deem
necessary or desirable in order to perfect the Liens created under the Security
Agreement has been taken (or shall be taken concurrently with the initial
borrowing under the Facility) (including receipt of duly executed payoff
letters, UCC-3 termination statements and consent agreements);

(iv)     intellectual property security agreements (together with each other
intellectual property security agreement and intellectual property security
agreement supplement delivered pursuant to Section 6.13 or the Security
Agreement, in each case as amended, the “Intellectual Property Security
Agreement”), duly executed by each Loan Party, together with evidence that all
action that the Administrative Agent may deem necessary in order to perfect the
Liens created under the Intellectual Property Security Agreement has been taken
(or evidence that such actions, recordings and filings shall be completed
concurrently with the initial borrowing under the Facility);

(v)     such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party or is to be a party;

(vi)     such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Loan Party is validly existing and in good standing in such Loan
Party’s jurisdiction of organization or formation;

 

-74-



--------------------------------------------------------------------------------

(vii)     a favorable opinion of Jones Day, counsel to the Loan Parties,
addressed to the Administrative Agent and each Lender, in form and substance
reasonably satisfactory to the Administrative Agent;

(viii)     a favorable opinion of (A) Lewis Brisbois Bisgaard & Smith LLP, local
counsel to the Loan Parties in Nevada and (B) Verrill Dana LLP, local counsel to
the Loan Parties in Connecticut, in each case, addressed to the Administrative
Agent and each Lender, in form and substance reasonably satisfactory to the
Administrative Agent;

(ix)     the Lead Arrangers shall have received pro forma balance sheet and
related statement of operations of the Borrower for fiscal year 2014 and for the
latest four-quarter period ending with the latest fiscal quarter covered by the
latest quarterly financial statements of the Borrower filed with the SEC in each
case after giving effect to the Transaction (the “Pro Forma Financial
Statements”);

(x)     forecasts prepared by management of income statements for each month for
the twelve months following the Closing Date and balance sheets, income
statements and cash flow statements for each year on an annual basis commencing
with the first fiscal year following the Closing Date through fiscal year 2020;

(xi)     certificates attesting to the Solvency of the Borrower and its
Subsidiaries, taken as a whole, after giving effect to the Transaction, from the
Borrower’s chief financial officer or treasurer;

(xii)     evidence that all insurance required to be maintained pursuant to the
Loan Documents has been obtained and is in effect, together with the
certificates of insurance and endorsements, naming the Administrative Agent, on
behalf of the Lenders, as an additional insured or mortgagee and loss payee, as
the case may be and as required under the Loan Documents, under all insurance
policies maintained with respect to the assets and properties of the Loan
Parties that constitutes Collateral; and

(xiii)     a Committed Loan Notice relating to the Borrowing.

(b)    (i) All fees required to be paid to the Administrative Agent and the
Arrangers on or before the Closing Date shall have been paid and (ii) all fees
required to be paid to the Lenders on or before the Closing Date shall have been
paid (or, in each case, shall be paid concurrently with the initial borrowing
under the Facility).

(c)    the Borrower shall have paid (or shall be paid concurrently with the
borrowing of the Initial Loans on the Closing Date) the reasonable fees and
expenses of the Administrative Agent, the Arrangers and the Lenders (including,
without limitation, fees and reasonable out-of-pocket expenses of counsel to the
Administrative Agent and the Arrangers).

(d)    the Administrative Agent shall have received, at least five days prior to
the Closing Date, all documentation and other information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the Patriot Act, to the extent such information
is requested by the Administrative Agent at least ten days prior to the Closing
Date.

 

-75-



--------------------------------------------------------------------------------

(e)    the accuracy in all material respects (or in all respects where qualified
by materiality or material adverse effect), with respect to the Borrower and its
subsidiaries, of the representations and warranties contained herein and in the
other Loan Documents (unless stated to relate to a specific earlier date, in
which case such representations and warranties shall be true and correct in all
material respects as of such earlier date).

(f)    the ABL Intercreditor Agreement shall have been duly executed and
delivered by each party thereto, and shall be in full force and effect.

(g)    the Intercompany Subordination Agreement shall have been duly executed
and delivered by each Domestic Subsidiary that is not a Loan Party, and shall be
in full force and effect.

(h)    no event shall have occurred and be continuing or would result from the
consummation of the Credit Extension of the Closing Date and the other
Transactions that would constitute an Event of Default or a Default.

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

The Borrower makes the following representations and warranties to the
Administrative Agent and the Lenders which shall be true, correct, and complete,
in all material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) as of the Closing Date and such
representations and warranties shall survive the execution and delivery of this
Agreement:

5.01    Existence, Qualification and Power. Each Loan Party (a) is duly
organized or formed, validly existing and, as applicable, in good standing under
the Laws of the jurisdiction of its incorporation or organization, (b) has all
requisite corporate or other organizational power and authority to (i) own or
lease its assets and carry on its business and (ii) execute, deliver and perform
its obligations under the Loan Documents to which it is a party and consummate
the Transactions contemplated hereby, and (c) is duly qualified and is licensed
and, as applicable, in good standing under the Laws of each jurisdiction where
its ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so would not reasonably
be expected to have a Material Adverse Effect.

5.02    Authorization; No Conflict.

(a)    As to each Loan Party, the execution, delivery, and performance by such
Loan Party of the Loan Documents to which it is a party have been duly
authorized by all necessary corporate or organizational action on the part of
such Loan Party.

(b)    Neither the execution and delivery of this Agreement or the other Loan
Documents by any Loan Party nor the consummation of the Transactions
contemplated or

 

-76-



--------------------------------------------------------------------------------

compliance with the terms and provisions hereof or thereof by any of them will
conflict with, constitute a default under or result in (a) any breach of (i) the
terms and conditions of the certificate of incorporation, bylaws, certificate of
limited partnership, partnership agreement, certificate of formation, limited
liability company agreement or other Organization Documents of any Loan Party or
(ii) any Law or any material agreement or instrument or order, writ, judgment,
injunction or decree to which any Loan Party or any of its Restricted
Subsidiaries is a party or by which it or any of its Restricted Subsidiaries is
bound or to which it is subject, except where such conflict or default would not
individually or in the aggregate reasonably be expected to have a Material
Adverse Effect or (b) the creation or enforcement of any Lien upon any property
(now or hereafter acquired) of any Loan Party or any of its Restricted
Subsidiaries (other than Liens granted under the Loan Documents or permitted
under Section 7.01).

5.03    Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is required in connection with
(a) the execution, delivery or performance by, or enforcement against, any Loan
Party of this Agreement or any other Loan Document or for the consummation of
the transactions contemplated thereby, (b) the grant by any Loan Party of the
Liens granted by it pursuant to the Collateral Documents, or (c) the perfection
of the Liens created under the Collateral Documents (including the first
priority nature thereof to the extent required by the Loan Documents) except
(i) for those registrations, exemptions, orders, authorizations, consents,
approvals, notices or other actions that have been made, obtained, given or
taken, (ii) filings and recordings with respect to the Collateral to be made, or
otherwise delivered to Administrative Agent for filing and/or recordation, or
(iii) those approvals, consents, exemptions, authorizations or other actions,
notices or filings, the failure of which to obtain or make would not reasonably
be expected to have a Material Adverse Effect.

5.04    Binding Effect.

(a)    Each Loan Document has been duly executed and delivered by each Loan
Party that is a party thereto and is the legally valid and binding obligation of
such Loan Party, enforceable against such Loan Party in accordance with its
respective terms, except as enforcement may be limited by equitable principles
or by bankruptcy, insolvency, reorganization, moratorium, or similar laws
relating to or limiting creditors’ rights generally.

(b)    The Liens in the Collateral granted to the Administrative Agent for the
benefit of the Secured Parties pursuant to the Collateral Documents constitute,
to the extent required by the Collateral Documents, first priority Liens,
subject to Permitted Encumbrances, Permitted Liens or other Liens permitted by
the Loan Documents. Except for filings contemplated on the Closing Date or such
later date as is contemplated by this Agreement and the Collateral Documents, no
filings are required to perfect such Liens.

5.05    Financial Statements; No Material Adverse Effect.

(a)    The Audited Financial Statements (A) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (B) fairly present in all material respects
the financial condition of the Borrower and its Subsidiaries as of the date
thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (C) show all material
indebtedness and other liabilities, direct or contingent, of the Borrower and
its Subsidiaries as of the date thereof, including liabilities for taxes,
material commitments and Debt, in each case to the extent required by GAAP.

 

-77-



--------------------------------------------------------------------------------

(b)    The unaudited consolidated balance sheet of the Borrower and its
Subsidiaries dated September 30, 2015, and the related consolidated statements
of operations, shareholders’ equity and cash flows for the fiscal quarter ended
on that date (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein and (ii) fairly present in all material respects the financial condition
of the Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby, subject, in the case of clauses
(i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.

(c)    Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
would reasonably be expected to have a Material Adverse Effect.

(d)    The Pro Forma Financial Statements fairly present in all material
respects the consolidated pro forma financial condition of the Borrower and its
Subsidiaries as at such date and the consolidated pro forma results of
operations of the Borrower and its Subsidiaries for the period ended on such
date, all in accordance with GAAP.

5.06    Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Borrower, threatened, at law, in equity, in
arbitration or before any Governmental Authority, by or against the Borrower or
any of its Restricted Subsidiaries that (i) as of the Closing Date, purport to
affect or pertain to this Agreement, any other Loan Document or the consummation
of the Transaction or (ii) has or, if adversely determined, would reasonably be
expected to have, a Material Adverse Effect.

5.07    No Default. No Default or Event of Default has occurred and is
continuing or would result from the consummation of the transactions
contemplated by this Agreement or any other Loan Document.

5.08    Ownership of Property. Each of the Loan Parties and its Restricted
Subsidiaries has (i) with respect to interests in owned real property, good
record and marketable legal and insurable fee simple title, subject only to
Permitted Encumbrances, Liens permitted by the Loan Documents and other Liens
acceptable to Administrative Agent, (ii) with respect to leasehold interests in
real or personal property, valid leasehold interests, subject only to Permitted
Encumbrances, Liens permitted by the Loan Documents and other Liens acceptable
to Administrative Agent, and (iii) with respect to all other property, good and
marketable title to such assets except for minor defects in title that do not
materially interfere with such Loan Party’s or Subsidiary’s ability to conduct
its business and to utilize such assets for their intended purposes and except
where the failure to have such title or other property interests described above
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

5.09    Environmental Compliance. Except as otherwise set forth in Schedule 5.09
or as would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect: (i) the Borrower and its respective
Subsidiaries, including their respective operations and properties, are in
compliance with all Environmental Laws and possess and are in compliance with
all Environmental Permits;(ii) neither the Borrower nor any of its Subsidiaries
has received any written notices or claims relating to any Environmental
Liability of the Borrower or any of its Restricted Subsidiaries; (iii) there are
no and have never been any underground or above ground storage tanks or any
surface impoundments, septic tanks, pits, sumps or lagoons in which Hazardous
Materials are being or have been treated, stored or disposed on any property
currently owned or operated by Borrower or

 

-78-



--------------------------------------------------------------------------------

any of its Restricted Subsidiaries or, to the knowledge of the Loan Parties, on
any property formerly owned or operated by the Borrower or any of its Restricted
Subsidiaries in a condition that requires remedial or response action under any
Environmental Law; (iii) there is no asbestos or asbestos-containing material in
a condition that violates any Environmental Law on any property currently owned
or operated by any Loan Party or any of its Restricted Subsidiaries;
(iv) Hazardous Materials have not been released, discharged or disposed of on
any property currently or, to the knowledge of any Loan Party, formerly owned or
operated by the Borrower or any of its Restricted Subsidiaries in a condition
that requires remedial or response action under any Environmental Law;
(v) neither the Borrower nor any of its Restricted Subsidiaries is undertaking,
either individually or together with other potentially responsible parties, any
investigation or assessment or remedial or response action relating to any
actual or threatened release, discharge or disposal of Hazardous Materials at
any site, location or operation, either voluntarily or pursuant to the order of
any Governmental Authority or the requirements of any Environmental Law;
(vi) all Hazardous Materials generated, used, treated, handled or stored at, or
transported to or from, any property currently owned or operated by the Borrower
or any of its Restricted Subsidiaries have been disposed of in a manner that
would not reasonably expected to result in liability to any Loan Party and
(viii) to the knowledge of any Loan Party, there are no facts, circumstances,
conditions or occurrences which are expected to result in any Environmental
Liability of the Borrower or any of its Subsidiaries.

5.10    Insurance. The properties of the Loan Parties are insured with
financially sound insurance companies, in such amounts, with such deductibles
and covering such risks as are customarily carried by companies engaged in
similar businesses and owning similar properties in localities where the
Borrower or the applicable Subsidiary operates.

5.11    Taxes. Except as would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect, all federal, state, local and
other tax returns required to have been filed with respect to each Loan Party
and each Restricted Subsidiary of each Loan Party have been filed (or extensions
have been obtained), and payment or adequate reserves, if any, as shall be
required by GAAP have been made for the payment of all Taxes, fees, assessments
and other governmental charges which have or may become due (including in the
capacity of a withholding agent), except to the extent that such Taxes, fees,
assessments and other charges are being contested in good faith by appropriate
proceedings diligently conducted and for which such reserves, if any, as shall
be required by GAAP shall have been made.

5.12    ERISA Compliance.

(a)    Each Plan is in compliance with the applicable provisions of ERISA, the
Code and other Federal or state laws, except where any failure to so comply
would not reasonably be expected to result in a Material Adverse Effect. Each
Pension Plan that is intended to be a qualified plan under Section 401(a) of the
Code has received a favorable determination letter from the IRS to the effect
that the form of such Plan is qualified under Section 401(a) of the Code and the
trust related thereto has been determined by the IRS to be exempt from federal
income tax under Section 501(a) of the Code, or an application for such a letter
is currently being processed by the Internal Revenue Service. To the knowledge
of the Borrower, nothing has occurred that would prevent or cause the loss of
such tax qualified status except where any such occurrence would not reasonably
be expected to have a Material Adverse Effect.

(b)    There are no pending or, to the knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that would reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

 

-79-



--------------------------------------------------------------------------------

(c)    (i) No ERISA Event has occurred, and neither the Borrower nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event; (ii) the Borrower and each
ERISA Affiliate has met all applicable requirements under the Pension Funding
Rules in respect of each Pension Plan, and no waiver of the minimum funding
standards under the Pension Funding Rules has been applied for or obtained in
respect of any Pension Plan; and (iii) neither the Borrower nor any ERISA
Affiliate has engaged in a transaction that could be subject to Section 4069 or
Section 4212(c) of ERISA except, with respect to subsections (i) through (iii)
above, as could not, in the aggregate, reasonably be expected to result in a
Material Adverse Effect.

5.13    Subsidiaries; Equity Interests; Loan Parties. As of the Closing Date,
the Borrower has no Subsidiaries other than those specifically disclosed in
Schedule 5.13, and as of the Closing Date all of the outstanding Equity
Interests in such Subsidiaries have been validly issued, are fully paid and
non-assessable (in each case, to the extent such concept is applicable under
applicable law) and are owned by the Borrower or such Subsidiary in the amounts
specified on Schedule 5.13 free and clear of all Liens except those created
under the Collateral Documents and Permitted Liens.

5.14    Margin Regulations; Investment Company Act.

(a)    The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock. No part of the proceeds of
the Loans will be used to purchase or carry any such margin stock or to extend
credit to others for the purpose of purchasing or carrying any such margin stock
or for any purpose that violates the provisions of Regulation T, U or X of the
FRB.

(b)    None of the Borrower, any Person Controlling the Borrower, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940 or is subject to regulation under the
Investment Company Act.

5.15    Disclosure. All factual information taken as a whole (other than
forward-looking information and projections and information of a general
economic nature and general information about the Borrower’s industry) furnished
by or on behalf of the Borrower or its Subsidiaries in writing to Administrative
Agent or any Lender (including all information contained in the Schedules hereto
or in the other Loan Documents) for purposes of or in connection with this
Agreement or the other Loan Documents, and all other such factual information
taken as a whole (other than forward-looking information and projections and
information of a general economic nature and general information about
Borrower’s industry) hereafter furnished by or on behalf of the Borrower or its
Subsidiaries in writing to the Administrative Agent or any Lender will be, true
and accurate, in all material respects, on the date as of which such information
is dated or certified and will not omit to state any material fact necessary to
make such information (taken as a whole) not misleading in any material respect
at such time in light of the circumstances under which such information was
provided. The Projections delivered to Administrative Agent on October 20, 2015
represent, and as of the date on which any other Projections are delivered to
the Administrative Agent, such additional Projections represent, Borrower’s good
faith estimate, on the date such Projections are delivered, of the Borrower and
its Subsidiaries’ future performance for the periods covered thereby based upon
assumptions believed by the Borrower to be reasonable at the time of the
delivery thereof to the Administrative Agent (it being understood that such
Projections are subject to uncertainties and contingencies, many of which are
beyond the control of the Borrower and its Subsidiaries, that no assurances can
be given that such Projections will be realized, and that actual results may
differ in a material manner from such Projections). As of the Amendment No. 6
Effective Date, all of the information included in the Beneficial Ownership
Certification, if applicable, is true and correct.

 

-80-



--------------------------------------------------------------------------------

5.16    Compliance with Laws. Each Loan Party and each Subsidiary thereof is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (i) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (ii) the failure to comply therewith, either
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.

5.17    Solvency.

(a)    The Borrower and its Subsidiaries, on a consolidated basis, are Solvent.

(b)    No transfer of property is being made by any Loan Party and no obligation
is being incurred by any Loan Party in connection with the Transactions with the
intent to hinder, delay, or defraud either present or future creditors of such
Loan Party.

5.18    Patriot Act; Anti-Corruption Laws. To the extent applicable, the
Borrower and each of its Subsidiaries is in compliance, in all material
respects, with the (a) Trading with the Enemy Act, as amended, and each of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, (b) Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism (USA
PATRIOT Act of 2001) (the “Patriot Act”); and (c) the Proceeds of Crime Money
Laundering and Terrorist Finance Act (Canada) and the regulations promulgated
thereunder. No part of the proceeds of the Loans made hereunder will be used by
any Loan Party or any of their Affiliates, directly or indirectly, (i) for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the FCPA, or (ii) in any other manner that
would cause a violation in any material respect of any applicable anti-bribery
laws. No Loan Party nor any of its Subsidiaries, nor to the knowledge of any
Loan Party, any director or officer, or any employee, agent or Affiliate of, any
Loan Party or any of its Subsidiaries, has taken any action, directly or
indirectly, that would result in a violation in any material respect by such
persons of any applicable anti-bribery law. Furthermore, each Loan Party and, to
the knowledge of each Loan Party, its Affiliates have conducted their businesses
in compliance in all material respects with the UK Bribery Act, the FCPA and
similar laws, rules or regulations, in each case, to the extent applicable to
the Loan Parties and, in their reasonable business judgment, have instituted and
maintain policies and procedures designed to ensure continued compliance
therewith and with Sanctions.

5.19    OFAC and Other Sanctions. Neither the Borrower nor any of its
Subsidiaries is in violation of any Sanctions applicable to the Borrower or any
of its Subsidiaries. Neither the Borrower nor any of its Subsidiaries, nor to
the knowledge of any Loan Party, any director or officer, or any employee, agent
or Affiliate of, the Borrower or any of its Subsidiaries (a) is a Sanctioned
Person or a Sanctioned Entity, (b) has its assets located in Sanctioned
Entities, (c) derives revenues from investments in, or transactions with
Sanctioned Persons or Sanctioned Entities, or (d) is located, organized or a
resident of a country or territory that is, or whose government is, the subject
of Sanctions. No proceeds of any Credit Extension will be used by the Borrower
or any of its Subsidiaries or any of their respective Controlled Affiliates,
directly or indirectly, (i) to fund any operations in, finance any investments
or activities in, or make any payments to, a Sanctioned Person or a Sanctioned
Entity, or (ii) in any other manner that would result in a violation of
Sanctions by any Person (including without limitation any Person participating
in Loans).

 

-81-



--------------------------------------------------------------------------------

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation shall remain unpaid or unsatisfied (other than contingent
indemnification Obligations as to which no claim has been made) the Borrower
shall, and shall (except in the case of the covenants set forth in Sections
6.01, 6.02, 6.03 and 6.11) cause each Restricted Subsidiary to:

6.01    Financial Statements. Deliver to the Administrative Agent:

(a)    as soon as available, but in any event within 90 days after the end of
each fiscal year of the Borrower, a consolidated balance sheet of the Borrower
and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income or operations, changes in shareholders’
equity, and cash flows for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail and prepared in accordance with GAAP, audited and accompanied by a report
and opinion of an independent certified public accountant of nationally
recognized standing or otherwise reasonably acceptable to the Required Lenders,
which report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit;

(b)    as soon as available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Borrower, a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal quarter, and the related consolidated statements of income or
operations, changes in shareholders’ equity, and cash flows for such fiscal
quarter and for the portion of the Borrower’s fiscal year then ended, setting
forth in each case in comparative form the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail, certified by the chief executive
officer, chief financial officer, treasurer or controller of the Borrower as
fairly presenting the financial condition, results of operations, shareholders’
equity and cash flows of the Borrower and its Subsidiaries in accordance with
GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes;

(c)    simultaneously with the delivery of each set of consolidated financial
statements referred to in Sections 6.01(a) and (b) above, a customary management
discussion and analysis of operating results; and

(d)    if the Borrower has designated any Subsidiary as an Unrestricted
Subsidiary, simultaneously with any delivery of financial statements pursuant to
Section 6.01(a) or (b), the related consolidated financial statements reflecting
the adjustments necessary to eliminate the accounts of all such Unrestricted
Subsidiaries (if any) (which may be in footnote form only) from such
consolidated financial statements.

6.02    Certificates; Other Information. Deliver to the Administrative Agent:

(a)    concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by the
chief executive officer, chief financial officer, treasurer, controller or other
senior financial officer of the Borrower; and

(b)    promptly after the same are publicly available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of the Borrower, and copies of all annual, regular, periodic
and special reports and registration statements which the Borrower may file or
be required to file with the SEC under Section 13 or 15(d) of the Exchange Act,
or with any national securities exchange, and in any case not otherwise required
to be delivered to the Administrative Agent pursuant hereto.

 

-82-



--------------------------------------------------------------------------------

Documents required to be delivered pursuant to Section 6.01 or Section 6.02(b)
or notices required to be delivered pursuant to Section 6.03(c) (to the extent
any such documents or notices are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower posts such documents
or notices, or provides a link thereto on the Borrower’s website on the Internet
at the website address listed on Schedule 10.02; or (ii) on which such documents
or notices are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) upon the written request of the
Administrative Agent, the Borrower shall deliver paper copies of such documents
or notices to the Administrative Agent for any Lender that requests the Borrower
to deliver such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent or such Lender and (ii) the Borrower
shall notify the Administrative Agent (by telecopier or electronic mail) of the
posting of any such documents or notices and provide to the Administrative Agent
by electronic mail electronic versions (i.e., soft copies) of such documents.
Notwithstanding anything contained herein, in every instance the Borrower shall
be required to provide paper copies of the Compliance Certificates required by
Section 6.02(a) to the Administrative Agent. Except for such Compliance
Certificates, the Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents or notices referred to above,
and in any event shall have no responsibility to monitor compliance by the
Borrower with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents or notices.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Lead Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that so long as the Borrower is the
issuer of any outstanding debt or equity securities that are registered or
issued pursuant to a private offering or is actively contemplating issuing any
such securities it will use commercially reasonable efforts to identify that
portion of the Borrower Materials that may be distributed to the Public Lenders
and that (w) all such Borrower Materials shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Lead Arrangers and the Lenders to treat such Borrower Materials as
not containing any material non-public information (although it may be sensitive
and proprietary) with respect to the Borrower or its securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 10.07); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information”; and (z) the Administrative Agent and the Lead
Arrangers shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Side Information.”

 

-83-



--------------------------------------------------------------------------------

6.03    Notices. Promptly notify the Administrative Agent:

(a)    upon any Responsible Officer becoming aware of the occurrence of any
Default;

(b)    upon any Responsible Officer becoming aware of any matter that has
resulted or could reasonably be expected to result in a Material Adverse Effect;

(c)    of any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary thereof; or

(d)    upon any Responsible Officer becoming aware of any announcement by
Moody’s or S&P of any change or possible change in a Debt Rating.

Each notice pursuant to this Section 6.03 (other than Section 6.03(c) or (d))
shall be accompanied by a statement of a Responsible Officer of the Borrower
setting forth details of the occurrence referred to therein and stating what
action the Borrower has taken and proposes to take with respect thereto. Each
notice pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.

6.04    Payment of Obligations. Pay and discharge as the same shall become due
and payable, all its obligations and liabilities, unless the same are being
contested or disputed in good faith by appropriate proceedings diligently
conducted and adequate reserves to the extent required in accordance with GAAP
are being maintained by the Borrower or such Subsidiary or except to the extent
the failure to pay or discharge any such obligation or liability would not
reasonably be expect to result in a Material Adverse Effect.

6.05    Preservation of Existence, Etc.

(a)    Preserve, renew and maintain in full force and effect its legal existence
and good standing under the Laws of the jurisdiction of its organization except
in a transaction permitted by Section 7.04 or 7.05 and (b) take all reasonable
action to maintain all rights, privileges, permits, licenses and franchises
necessary in the normal conduct of its business, except to the extent that
failure to do so would not reasonably be expected to have a Material Adverse
Effect.

6.06    Maintenance of Properties. Except as otherwise permitted under
Section 7.04 and Section 7.05, maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, except for ordinary wear and tear, casualty
and Dispositions permitted by this Agreement, and except where the failure to do
so would not reasonably be expected to have a Material Adverse Effect.

6.07    Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies not Affiliates of the Borrower, insurance with respect to
its properties (real and personal) and business against loss or damage of the
kinds customarily insured against by Persons engaged in the same or similar
business, of such types and in such amounts (after giving effect to any
self-insurance compatible with the following standards) as are customarily
carried under similar circumstances by such other Persons. If any portion of any
Mortgaged Property is at any time located in an area identified by the Federal
Emergency Management Agency (or any successor agency) as a special flood hazard
area with respect to which flood insurance has been made available under the
Flood Insurance Laws, then the Borrower shall, or shall cause each Loan Party to
(i) maintain, or cause to be maintained, with a financially sound insurer, flood
insurance in an amount and sufficient to comply with all applicable rules and
regulations and (ii) deliver to the Administrative Agent evidence of such. All
such insurance with respect to any Collateral shall name the Administrative
Agent as mortgagee and loss payee (in the case of property insurance with
respect to Collateral) or additional insured, as its interests may arise, on
behalf of the Secured Parties (in the case of liability insurance).

 

-84-



--------------------------------------------------------------------------------

6.08    Compliance with Laws. Comply in all material respects with the
requirements of all Laws (including but not limited to any Sanctions, the FCPA
and the Patriot Act) and all orders, writs, injunctions and decrees applicable
to it or to its business or property, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted; or (b) the failure
to comply therewith would not reasonably be expected to have a Material Adverse
Effect.

6.09    Books and Records. Maintain proper books of record and account, in which
full, true and correct entries in conformity in all material respects with GAAP
consistently applied shall be made of all financial transactions and matters
involving the assets and business of the Borrower or such Subsidiary, as the
case may be.

6.10    Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors and officers, in each case subject to Section 10.07,
all at the expense of the Borrower as provided below and subject to
Section 10.04 hereof, at such reasonable times during normal business hours and
upon reasonable advance notice to the Borrower; provided that excluding any such
visits and inspections during the continuation of an Event of Default, only the
Administrative Agent on behalf of the Lenders may exercise rights under this
Section 6.10 and the Administrative Agent shall not exercise such rights more
often than two (2) times during any calendar year absent the existence of an
Event of Default and only one (1) such time shall be at the Borrowers’ expense;
provided, further, that when an Event of Default has occurred and is continuing,
the Administrative Agent or any such Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of the Borrower at any time during normal business hours and upon
reasonable advance notice.

6.11    Use of Proceeds. Use the proceeds of the Initial Loans to finance the
Transaction and for general corporate purposes not in contravention of any Law
or of any Loan Document.

6.12    Compliance with Environmental Laws. Except where failure to do so would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect: comply, and cause all lessees and other Persons operating or
occupying its properties to comply, with all applicable Environmental Laws and
Environmental Permits; obtain and renew all Environmental Permits necessary for
its operations and properties; and conduct any investigation, study, sampling
and testing, and undertake any cleanup, removal, remedial or other action
necessary to remove and clean up all Hazardous Materials from any of its
properties as required by applicable Environmental Laws; provided, however, that
neither the Borrower nor any of its Subsidiaries shall be required to undertake
any such cleanup, removal, remedial or other action to the extent that its
obligation to do so is being contested in good faith and by proper proceedings
and appropriate reserves are being maintained with respect to such circumstances
in accordance with GAAP.

 

-85-



--------------------------------------------------------------------------------

6.13    Covenant to Guarantee Obligations and Give Security.

(a)    Upon the formation or acquisition (including by division) of any new
direct or indirect Subsidiary (other than any Excluded Subsidiary or an
Unrestricted Subsidiary) by any Loan Party following the Closing Date, or upon
any Subsidiary ceasing to be an Excluded Subsidiary, then the Borrower shall, at
the Borrower’s expense:

(i)    within 30 days after such formation or acquisition or the date upon which
such Subsidiary ceases to be an Excluded Subsidiary, as applicable (or such
later date as permitted by Administrative Agent in its sole discretion), cause
such Subsidiary to duly execute and deliver to the Administrative Agent a
guaranty or guaranty supplement, in form and substance satisfactory to the
Administrative Agent, guaranteeing the other Loan Parties’ obligations under the
Loan Documents,

(ii)    within 30 days after such formation or acquisition or the date upon
which such Subsidiary ceases to be an Excluded Subsidiary, as applicable (or
such later date as permitted by Administrative Agent in its sole discretion),
furnish to the Administrative Agent a Perfection Certificate, including without
limitation, a description of the real properties of such Subsidiary, in detail
reasonably satisfactory to the Administrative Agent,

(iii)    within 60 days after such formation or acquisition or the date upon
which such Subsidiary ceases to be an Excluded Subsidiary, as applicable (or
such later date as permitted by Administrative Agent in its sole discretion),
cause such Subsidiary to duly execute and deliver to the Administrative Agent
Mortgages for any Material Real Property as required under this Agreement, the
Security Agreement, Security Agreement Supplements, intellectual property
security agreement supplements and other security and pledge agreements,
specified by and in form and substance reasonably satisfactory to the
Administrative Agent (including delivery of all pledged Equity Interests in and
of such Subsidiary, and other instruments of the type specified in
Section 4.01(a)), securing payment of all the Obligations and constituting Liens
on all such real and personal properties of such Subsidiary, subject to
Permitted Encumbrances, Liens permitted by the Loan Documents and other Liens
acceptable to Administrative Agent (it being understood that no leasehold
mortgages or deeds of trust need be granted with respect to any leased real
property) and provided that only sixty-five percent (65%) of the total
outstanding voting Equity Interests of any Subsidiary that is a CFC or CFC
Holdco shall be required to be pledged pursuant to this Section 6.13(a),

(iv)    within 60 days after such formation or acquisition or the date upon
which such Subsidiary ceases to be an Excluded Subsidiary, as applicable (or
such later date as permitted by Administrative Agent in its sole discretion),
cause such Subsidiary to take whatever action (including the recording of
Mortgages, the filing of Uniform Commercial Code financing statements, the
giving of notices and the endorsement of notices on title documents) may be
necessary or reasonably advisable in the opinion of the Administrative Agent to
vest in the Administrative Agent (or in any representative of the Administrative
Agent designated by it) valid and subsisting Liens on the properties, subject to
Permitted Encumbrances, Liens permitted under the Loan Documents and other Liens
acceptable to the Administrative Agent, purported to be subject to the Mortgages
for any Material Real Property as required under this Agreement, the Security
Agreement, Security Agreement Supplements, intellectual property security
agreement supplements and security and pledge agreements delivered pursuant to
this Section 6.13 or Schedule 6.18, as applicable, and

(v)    within 60 days after such formation or acquisition (or such later date as
permitted by Administrative Agent in its sole discretion), deliver to the
Administrative Agent, upon the request of the Administrative Agent in its sole
discretion, a signed copy of a favorable opinion, addressed to the
Administrative Agent and the other Secured Parties, of counsel for the Loan
Parties in form and substance reasonably satisfactory to the Administrative
Agent as to the matters contained in clauses (i), (iii) and (iv) above, and as
to such other matters as the Administrative Agent may reasonably request, in
each case consistent with Section 4.01(a) or Schedule 6.18, as applicable.

 

-86-



--------------------------------------------------------------------------------

(b)    Within 60 days of the acquisition of any Material Real Property by any
Loan Party, the relevant Loan Party shall give notice of such acquisition to the
Administrative Agent and shall, if requested by the Administrative Agent or the
Required Lenders, cause such assets to be subjected to a Lien securing
Obligations and with respect to any Material Real Property will take such
actions as shall be reasonably necessary or reasonably requested by the
Administrative Agent to grant and perfect or record such Lien consistent with
Schedule 6.18.

(c)    Notwithstanding the foregoing, (i) the Administrative Agent shall not
take a security interest in or Lien, or require any of the items it is entitled
to require or request pursuant to this Section 6.13 or other similar items with
respect to those assets as to which the Administrative Agent shall determine, in
its reasonable discretion, that the cost of obtaining such Lien (including any
mortgage, stamp, intangibles or other similar Tax, title insurance or similar
items) exceeds the practical benefit to the Secured Parties of the security
afforded thereby, and (ii) Liens required to be granted pursuant to this
Section 6.13, and actions required to be taken, including to perfect such Liens,
shall be subject to exceptions and limitations consistent with those set forth
in the Collateral Documents as in effect on the Closing Date (to the extent
appropriate in the applicable jurisdiction).

(d)    At any time upon request of the Administrative Agent, promptly execute
and deliver any and all further instruments and documents and take all such
other action as the Administrative Agent may deem necessary in obtaining the
full benefits of, or (as applicable) in perfecting and preserving the Liens of,
such guaranties, deeds of trust, trust deeds, deeds to secure debt, mortgages,
leasehold deeds of trust, Security Agreement Supplements, intellectual property
security agreement supplements and other security and pledge agreements entered
into pursuant to this Agreement.

6.14    [Reserved].

6.15    Further Assurances. Promptly upon the reasonable request of the
Administrative Agent, or any Lender through the Administrative Agent,
(a) correct any material defect or error that may be discovered in any Loan
Document or in the execution, acknowledgment, filing or recordation thereof,
(b) do, execute, acknowledge, deliver, record, re-record, file, re-file,
register and re-register any and all such further acts, deeds, certificates,
assurances and other instruments as the Administrative Agent, or any Lender
through the Administrative Agent, may reasonably require from time to time in
order to carry out more effectively the purposes of the Loan Documents, perfect
and maintain the validity, effectiveness and priority of any of the Collateral
Documents and any of the Liens intended to be created thereunder and assure,
convey, grant, assign, transfer, preserve, protect and confirm more effectively
unto the Administrative Agent and other Secured Parties the rights granted or
now or hereafter intended to be granted to the Administrative Agent and the
other Secured Parties under any Loan Document or under any other instrument
executed in connection with any Loan Document to which the Borrower or any of
its Subsidiaries is or is to be a party, and cause each of the Subsidiaries to
do so and (c) promptly upon the reasonable request of the Administrative Agent
or any Lender, provide the Administrative Agent or such Lender, as the case may
be, any information or documentation requested by it for purposes of complying
with the Beneficial Ownership Regulation.

6.16    Designation as Senior Debt. Designate all Obligations as “Designated
Senior Debt” under, and defined in, all Subordinated Debt of the Borrower or any
of its Subsidiaries.

6.17    Rated Credit Facility; Corporate Ratings. Use commercially reasonable
efforts to maintain a rating of the Facility by each of S&P and Moody’s.

 

-87-



--------------------------------------------------------------------------------

6.18    Post-Closing Matters. Execute and deliver the documents and complete the
tasks set forth on Schedule 6.18, in each case within the time limits specified
on such schedule (or such later time as the Administrative Agent may agree in
its sole discretion).

ARTICLE VII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than contingent
indemnification Obligations as to which no claim has been made), the Borrower
shall not, nor shall it permit any Restricted Subsidiary to, directly or
indirectly:

7.01    Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property or assets, whether now owned or hereafter acquired, which Liens secure
Debt, other than the following (collectively, “Permitted Liens”):

(a)    Liens existing on the Closing Date with respect to Debt set forth in
Schedule 7.01(a) or any Refinancing Debt in respect thereof;

(b)    Liens that secure (i) the Specified Credit Facilities incurred pursuant
to Section 7.02(b)(i), (ii) Hedging Obligations and Swap Contracts relating to
the Specified Credit Facilities and permitted under the agreements related
thereto and (iii) fees, expenses and other amounts payable under Specified
Credit Facilities or payable pursuant to cash management agreements or
agreements with respect to similar banking services relating to any Specified
Credit Facility and permitted under the agreements related thereto; provided
that such Liens shall be subject to the priority as set forth in any applicable
Intercreditor Agreement;

(c)    any Lien for taxes or assessments or other governmental charges or levies
not then due and payable (or which, if due and payable, are being contested in
good faith and for which adequate reserves are being maintained, to the extent
required by GAAP);

(d)    any warehousemen’s, materialmen’s, landlord’s or other similar Liens
arising by law for sums not then due and payable (or which, if due and payable,
are being contested in good faith and with respect to which adequate reserves
are being maintained, to the extent required by GAAP);

(e)    survey exceptions, encumbrances, easements or reservations of, or rights
of others for, licenses, rights-of-way, sewers, electric lines, telegraph and
telephone lines and other similar purposes, or zoning or other similar
restrictions as to the use of real properties or Liens incidental to the conduct
of the business of such Person or to the ownership of its properties which do
not individually or in the aggregate materially adversely affect the value of
the Borrower or materially impair the operation of the business of such Person;

(f)    pledges or deposits (i) in connection with workers’ compensation,
unemployment insurance and other types of statutory obligations or the
requirements of any official body; (ii) to secure the performance of tenders,
bids, surety or performance bonds, leases, purchase, construction, sales or
servicing contracts (including utility contracts) and other similar obligations
Incurred in the normal course of business consistent with industry practice;
(iii) to obtain or secure obligations with respect to letters of credit,
Guarantees, bonds or other sureties or assurances given in connection with the
activities described in clauses (i) and (ii) above, in each case not Incurred or
made in connection with the borrowing of money, the obtaining of advances or
credit or

 

-88-



--------------------------------------------------------------------------------

the payment of the deferred purchase price of property or services or imposed by
ERISA or the Code in connection with a “plan” (as defined in ERISA); or
(iv) arising in connection with any attachment unless such Liens shall not be
satisfied or discharged or stayed pending appeal within 60 days after the entry
thereof or the expiration of any such stay;

(g)    Liens on property or assets existing at the time of acquisition thereof;
provided that such Liens are not extended to the property and assets of the
Borrower and its Restricted Subsidiaries other than the property or assets
acquired;

(h)    Liens on property or assets of a Person existing at the time such Person
is merged with or into or consolidated with the Borrower or a Restricted
Subsidiary, or becomes a Restricted Subsidiary (and not created or Incurred in
anticipation of such transaction); provided that such Liens are not extended to
the property and assets of the Borrower and its Restricted Subsidiaries other
than the property or assets acquired;

(i)    Liens securing Debt of a Restricted Subsidiary owed to and held by the
Borrower or a Guarantor thereof;

(j)    for the avoidance of doubt, other Liens (not securing Debt) incidental to
the conduct of the business of the Borrower or any of its Restricted
Subsidiaries, as the case may be, or the ownership of their assets which do not
individually or in the aggregate materially adversely affect the value of the
Borrower or materially impair the operation of the business of the Borrower or
its Restricted Subsidiaries;

(k)    Liens in favor of customs or revenue authorities arising as a matter of
law to secure payment of custom duties in connection with the importation of
goods incurred in the ordinary course of business;

(l)    licenses of intellectual property granted in the ordinary course of
business;

(m)    Liens to secure Capital Lease Obligations, Synthetic Lease Obligations
and Purchase Money Debt permitted to be Incurred pursuant to Section 7.02(xi);
provided that such Liens do not extend to or cover any assets other than such
assets acquired or constructed after the Closing Date with the proceeds of such
Capital Lease Obligation, Synthetic Lease Obligation or Purchase Money Debt;

(n)    Liens in favor of the Borrower or any Guarantor;

(o)    Liens upon specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligation in respect of banker’s acceptances
issued or created in the ordinary course of business for the account of such
Person to facilitate the purchase, shipment or storage of such inventory or
other goods;

(p)    Liens securing Debt Incurred to finance the construction, purchase or
lease of, or repairs, improvements or additions to, property, plant or equipment
of such Person; provided, however, that the Lien may not extend to any property
owned by such Person or any of its Restricted Subsidiaries at the time the Lien
is Incurred (other than assets and property affixed or appurtenant thereto and
any proceeds thereof), and the Debt (other than any interest thereon) secured by
the Lien may not be Incurred more than 180 days after the later of the
acquisition, completion of construction, repair, improvement, addition or
commencement of full operation of the property subject to the Lien;

 

-89-



--------------------------------------------------------------------------------

(q)    Liens on property or shares of Equity Interests of another Person at the
time such other Person becomes a Subsidiary of such Person; provided, however,
that (i) the Liens may not extend to any other property owned by such Person or
any of its Restricted Subsidiaries (other than assets and property affixed or
appurtenant thereto and any proceeds thereof) and (ii) such Liens are not
created or incurred in connection with, or in contemplation of, such other
Person becoming such a Restricted Subsidiary;

(r)    Liens (i) that are contractual rights of set-off (A) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Debt, (B) relating to pooled deposit or sweep accounts of the
Borrower or any of its Restricted Subsidiaries to permit satisfaction of
overdraft or similar obligations and other cash management activities incurred
in the ordinary course of business of the Borrower or any of its Restricted
Subsidiaries or (C) relating to purchase orders and other agreements entered
into with customers of the Borrower or any of its Restricted Subsidiaries in the
ordinary course of business and (ii) of a collection bank arising under
Section 4-210 of the Uniform Commercial Code on items in the course of
collection, (Y) encumbering reasonable customary initial deposits and margin
deposits and attaching to commodity trading accounts or other brokerage accounts
incurred in the ordinary course of business, and (Z) in favor of banking
institutions arising as a matter of law or pursuant to customary account
agreements encumbering deposits (including the right of set-off) and which are
within the general parameters customary in the banking industry;

(s)    Liens created by or resulting from any litigation or other proceedings
which is being contested in good faith by appropriate proceedings, including
Liens arising out of judgments or awards against the Borrower or any Restricted
Subsidiary with respect to which the Borrower or such Restricted Subsidiary is
in good faith prosecuting an appeal or proceedings for review or for which the
time to make an appeal has not yet expired; or final unappealable judgment Liens
which are satisfied within 15 days of the date of judgment; or Liens Incurred by
the Borrower or any Restricted Subsidiary for the purpose of obtaining a stay or
discharge in the course of any litigation or other proceeding to which the
Borrower or such Restricted Subsidiary is a party;

(t)    leases, subleases, licenses or sublicenses granted to others in the
ordinary course of business which do not materially interfere with the ordinary
conduct of the business of the Borrower or any Restricted Subsidiaries and do
not secure any Debt;

(u)    any interest of title of an owner of equipment or inventory on loan or
consignment to the Borrower or any of its Restricted Subsidiaries and Liens
arising from Uniform Commercial Code financing statement filings regarding
operating leases entered into by the Borrower or any Restricted Subsidiary in
the ordinary course of business;

(v)    deposits in the ordinary course of business to secure liability to
insurance carriers;

(w)    Liens required under and pursuant to the SunBelt Guarantee Collateral
Documents (as in effect on the Closing Date);

(x)    Liens on the Equity Interests of a Receivables Subsidiary and accounts
receivable and related assets described in the definition of “Qualified
Receivables Transaction,” in each case, Incurred in connection with a Qualified
Receivables Transaction;

 

-90-



--------------------------------------------------------------------------------

(y)    Liens securing Hedging Obligations and Swap Contracts so long as any
related Debt is permitted to be Incurred and secured under this Agreement;

(z)    options, put and call arrangements, rights of first refusal and similar
rights relating to Investments in joint ventures, partnerships and the like
permitted to be made under this Agreement;

(aa)    Liens attaching to earnest money deposits (or equivalent deposits
otherwise named) made in connection with proposed acquisitions in an amount not
to exceed $5.0 million;

(bb)    (i) set-off rights not otherwise set forth in clause (r) above or
(ii) Liens arising in connection with repurchase agreements that constitute
Investments;

(cc)    Liens not otherwise permitted under this Agreement in an aggregate
amount not to exceed $100.0 million;

(dd)    Liens on property or assets of the Borrower or any Restricted Subsidiary
in favor of the United States of America, any state thereof or any
instrumentality of either to secure certain payments pursuant to any contract or
statute;

(ee)    Liens to secure any permitted extension, renewal, refinancing or
refunding (or successive extensions, renewals, refinancings or refundings), in
whole or in part, of any Debt secured by Liens referred to above; provided that
such Liens do not extend to any other property or assets and the principal
amount of the obligations secured by such Liens is not increased;

(ff)    Liens securing Debt of Spartech outstanding on the Spartech Acquisition
Date; and

(gg)    Liens under (x) the Loan Documents, (y) securing any Incremental
Equivalent Debt Incurred under Section 2.14 or (z) securing any Refinancing
Equivalent Debt Incurred under Section 2.15.

Notwithstanding anything to the contrary, (i) except as permitted under
Section 7.01(gg)(x), the Borrower shall not, nor shall it permit any Restricted
Subsidiary to, directly or indirectly create, incur, assume or suffer to exist
any Lien upon (A) the Equity Interests of any Joint Venture unless such Equity
Interests secure the Obligations at least ratably with such other Debt and
(B) Debt of a Non-Loan Party that is owed to a Loan Party and (ii) except as
permitted under Section 7.01(c), (d), (e), (j) (to the extent constituting
inchoate Liens permitted thereby), (s) or (t), the Borrower shall not, nor shall
it permit any Restricted Subsidiary to, directly or indirectly create, incur,
assume or suffer to exist any Lien upon, the real property located in Avon Lake,
County of Lorain, Ohio, unless the Administrative Agent, on behalf of the
Lenders, has been granted a first priority perfected Lien on such real property
at such time consistent with Section 6.13(b) and Schedule 6.18, subject only to
Liens permitted under Section 7.01(c), (d), (e), (j) (to the extent constituting
inchoate Liens permitted thereby), (s) or (t).

7.02    Debt. Incur any Debt (including Acquired Debt) except:

(a)    if (i) the Consolidated Fixed Charge Coverage Ratio of the Borrower and
its Restricted Subsidiaries, determined on a pro forma basis as if any such Debt
(including any other Debt, other than Debt Incurred under the ABL Facility,
being Incurred contemporaneously), and any other Debt Incurred since the
beginning of the Four Quarter Period had been Incurred and the proceeds thereof
had been applied at the beginning of the Four Quarter Period, and any other

 

-91-



--------------------------------------------------------------------------------

Debt repaid (other than any revolving Debt) since the beginning of the Four
Quarter Period had been repaid at the beginning of the Four Quarter Period,
would be greater than 2.00 to 1.00 and (ii) no Default or Event of Default shall
have occurred and be continuing at the time or as a consequence of the
Incurrence of such Debt; provided that the aggregate principal amount of such
Debt incurred by Restricted Subsidiaries that are not Guarantors (other than
Foreign Subsidiaries or Receivable Subsidiaries) does not exceed $35.0 million
at any one time outstanding; and

(b)    any of the following:

(i)     Debt Incurred pursuant to any Specified Credit Facility in an aggregate
principal amount not to exceed at any one time outstanding (x) the greater of
(A) the sum of (1) $450,000,000 and (2) the Incremental Cap and (B) the sum of
(1) 50% of the book value of the inventory of the Borrower and its Restricted
Subsidiaries and (2) 75% of the accounts receivable of the Borrower and its
Restricted Subsidiaries, minus (y) any amounts Incurred and outstanding pursuant
to a Qualified Receivables Transaction permitted under clause (xvi) below;

(ii)     Debt under the 2020 Notes and the 2023 Notes outstanding on the Closing
Date and the contribution, indemnification and reimbursement obligations owed by
the Borrower or any Guarantor to any of the other of them in respect of amounts
paid or payable on such 2020 Notes and 2023 Notes;

(iii)     Guarantees of the 2020 Notes and the 2023 Notes;

(iv)     Debt Incurred under this Agreement (including Sections 2.13, 2.14 and
2.15 (including Refinancing Equivalent Debt)) and under the other Loan
Documents, or pursuant to Sections 2.14(d) and 2.14(e) in respect of any
Incremental Equivalent Debt, and any Refinancing Debt Incurred to refinance such
Debt;

(v)     Debt owed by the Borrower to any Restricted Subsidiary, or by any
Restricted Subsidiary to the Borrower or to any other Restricted Subsidiary;
provided that (x) any such Debt owed by any Restricted Subsidiary that is not a
Guarantor to the Borrower or any Guarantor shall be subject to Section 7.06 and
(y) any such Debt owed by the Borrower or any Guarantor to any Restricted
Subsidiary that is not a Guarantor shall be consist solely of Subordinated Debt
and shall be subject to the Intercompany Subordination Agreement;

(vi)     Guarantees Incurred by the Borrower of Debt of a Restricted Subsidiary
otherwise permitted to be Incurred under this Agreement;

(vii)     Guarantees by any Guarantor of Debt of the Borrower or any Guarantor;
provided that (a) such Debt is Incurred in accordance with Section 7.02 hereof
and (b) such Guarantees are subordinated to the Obligations to the same extent
as the Debt being Guaranteed;

(viii)     Debt Incurred in respect of workers’ compensation claims and
self-insurance obligations, and, for the avoidance of doubt, indemnity, bid,
performance, warranty, release, appeal, surety and similar bonds, standby
letters of credit, letters of credit for operating purposes and completion
guarantees provided or Incurred (including Guarantees thereof) by the Borrower
or a Restricted Subsidiary in the ordinary course of business;

(ix)     Debt under Swap Contracts and Hedging Obligations;

 

-92-



--------------------------------------------------------------------------------

(x)     [reserved];

(xi)     Debt of the Borrower or any Restricted Subsidiary pursuant to Capital
Lease Obligations, Synthetic Lease Obligations and Purchase Money Debt, provided
that the aggregate principal amount of such Debt outstanding at any time may not
exceed the greater of (x) $175.0 million in the aggregate and (y) 6.0% of
Consolidated Total Assets;

(xii)     Debt arising from agreements of the Borrower or a Restricted
Subsidiary providing for indemnification, contribution, earnout, adjustment of
purchase price or similar obligations, in each case, incurred or assumed in
connection with the acquisition or disposition of any business, assets or Equity
Interests of a Restricted Subsidiary otherwise permitted under this Agreement;

(xiii)     the issuance by any of the Borrower’s Restricted Subsidiaries to the
Borrower or to any of its Restricted Subsidiaries of shares of Preferred
Interests; provided, however, that:

(A)    any subsequent issuance or transfer of Equity Interests that results in
any such Preferred Interests being held by a Person other than the Borrower or a
Restricted Subsidiary; and

(B)    any sale or other transfer of any such Preferred Interests to a Person
that is not either the Borrower or a Restricted Subsidiary;

shall be deemed, in each case, to constitute an issuance of such Preferred
Interests by such Restricted Subsidiary that was not permitted by this
clause (xiii);

(xiv)     Debt arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business; provided, however, that such Debt is
extinguished within five Business Days of Incurrence;

(xv)     Debt of the Borrower or any Restricted Subsidiary not otherwise
permitted pursuant to this definition, in an aggregate principal amount not to
exceed $150.0 million at any one time outstanding;

(xvi)     Purchase Money Notes Incurred by any Receivable Subsidiary that is a
Restricted Subsidiary in a Qualified Receivables Transaction and Non-Recourse
Receivable Subsidiary Debt;

(xvii)     Debt of the Borrower or any Restricted Subsidiary to the extent the
net proceeds thereof are promptly deposited to defease any debt securities;

(xviii)     Guarantees in the ordinary course of business of the obligations of
suppliers, customers, franchisees and licensees of the Borrower or any of its
Restricted Subsidiaries;

(xix)     Debt consisting of take-or-pay obligations on customary business terms
contained in supply agreements entered into in the ordinary course of business;

 

-93-



--------------------------------------------------------------------------------

(xx)     Refinancing Debt with respect to Debt Incurred or outstanding pursuant
to clauses (ii), (iii) and this clause (xx);

(xxi)     the SunBelt Guarantee; and

(xxii)     Debt of the Spartech outstanding on the Spartech Acquisition Date,
including, without limitation, the Spartech’s Debt in connection with industrial
revenue bonds.

For purposes of determining compliance with this Section 7.02, if the Debt which
is the subject of a determination under this provision is Acquired Debt, or Debt
Incurred in connection with the simultaneous acquisition of any Person,
business, property or assets, or Debt of an Unrestricted Subsidiary being
designated as a Restricted Subsidiary, then the Consolidated Fixed Charge
Coverage Ratio shall be determined by giving effect (on a pro forma basis, as if
the transaction had occurred at the beginning of the Four Quarter Period) to
(x) the Incurrence of such Acquired Debt or such other Debt by the Borrower or
any of its Restricted Subsidiaries and (y) the inclusion, in Consolidated Cash
Flow Available for Fixed Charges, of the Consolidated Cash Flow Available for
Fixed Charges of the acquired Person, business, property or assets or
redesignated Subsidiary.

For purposes of determining any particular amount of Debt under this
Section 7.02, (x) Debt Incurred under the ABL Credit Agreement and outstanding
on the Closing Date shall at all times be treated as Incurred pursuant to
Section 7.02(b)(i) and (y) Guarantees, Liens or obligations with respect to
letters of credit supporting Debt otherwise included in the determination of
such particular amount shall not be included. For purposes of determining any
particular amount of Debt under this Section 7.02, if obligations in respect of
letters of credit are Incurred pursuant to the ABL Facility and are being
treated as Incurred pursuant to Section 7.02(b)(i) and the letters of credit
relate to other Debt, then such other Debt shall not be deemed to have been
Incurred. For purposes of determining compliance with this Section 7.02, in the
event that an item of Debt meets the criteria of more than one of the types of
Debt described in Sections 7.02(a) and (b), the Borrower, in its sole
discretion, may classify and divide, and from time to time may reclassify and
redivide, all or any portion of such item of Debt, except as set forth in clause
(x) in the first sentence of this paragraph. For purposes of determining
compliance of any non-U.S. dollar-denominated Debt with this Section 7.02, the
amount outstanding under U.S. dollar-equivalent principal amount of Debt
denominated in a foreign currency shall at all times be calculated based on the
relevant currency exchange rate in effect on the date such Debt was Incurred, in
the case of the term Debt, or first committed, in the cases of the revolving
credit Debt; provided, however, that if such Debt is Incurred to refinance other
Debt denominated in the same or different currency, and such refinancing would
cause the applicable U.S. dollar-denominated restriction to be exceeded if
calculated at the relevant currency exchange rate in effect on the date of such
refinancing, such U.S. dollar-denominated restriction shall be deemed not to
have been exceeded so long as the principal amount of such Refinancing Debt does
not exceed the principal amount of such Debt being refinanced.

The Borrower and any Guarantor will not Incur any Debt that pursuant to its
terms is subordinate or junior in right of payment to any Debt unless such Debt
is subordinated in right of payment to the Obligations to the same extent;
provided that Debt will not be considered subordinate or junior in right of
payment to any other Debt solely by virtue of being unsecured or secured to a
greater or lesser extent or with greater or lower priority or by virtue of
structural subordination.

7.03    [Reserved].

 

-94-



--------------------------------------------------------------------------------

7.04    Fundamental Changes. Merge, dissolve, liquidate, consolidate with or
into another Person, or engage in any Asset Sale of (whether in one transaction
or in a series of transactions) all or substantially all of its assets (whether
now owned or hereafter acquired) to or in favor of any Person, except that:

(a)    any Subsidiary may merge, consolidate, amalgamate or liquidate with or
into (i) the Borrower, provided that the Borrower shall be the continuing or
surviving Person, or (ii) any one or more other Subsidiaries, including any such
merger, consolidation, or amalgamation, the purpose of which is to change the
jurisdiction of the Borrower or any Subsidiary so long as the Borrower remains
organized under the laws of the United States, a state within the United States
or the District of Columbia and the Loan Parties comply with the Collateral
Documents, provided that when any Loan Party is merging with another Subsidiary,
such Loan Party shall be the continuing or surviving Person;

(b)    any Loan Party may engage in an Asset Sale of all or substantially all of
its assets (upon voluntary liquidation or otherwise) to the Borrower or to
another Loan Party;

(c)    any Subsidiary that is not a Loan Party may dispose of all or
substantially all its assets (including any Asset Sale that is in the nature of
a liquidation) to (i) another Subsidiary that is not a Loan Party or (ii) to a
Loan Party;

(d)    the Borrower and its Subsidiaries may enter to any merger, consolidation,
or amalgamation or effect Asset Sales in order to effect any corporate
reorganization, provided that in the case of a merger, consolidation or
amalgamation involving a Loan Party, a Loan Party must be the survivor of such
merger, consolidation or amalgamation;

(e)    in connection with any Permitted Investment, any Subsidiary of the
Borrower may merge into or consolidate with any other Person or permit any other
Person to merge into or consolidate with it; provided that (i) the Person
surviving such merger shall be a Subsidiary of the Borrower and (ii) in the case
of any such merger to which any Loan Party (other than the Borrower) is a party,
such Loan Party is the surviving Person; and

(f)    the Borrower and its Subsidiaries may consummate any Asset Sale permitted
by Section 7.05.

7.05    Limitation on Asset Sales. Consummate an Asset Sale unless:

(1)    the Borrower (or the applicable Restricted Subsidiary, as the case may
be) receives consideration at the time of the Asset Sale at least equal to the
Fair Market Value of the assets or Equity Interests issued or sold or otherwise
disposed of;

(2)    the Net Cash Proceeds of such Asset Sale shall be applied to prepay Loans
to the extent required pursuant to Section 2.03(b)(i) after giving effect to any
time periods and reinvestment rights contained therein; and

 

-95-



--------------------------------------------------------------------------------

(3)    at least 75% of the consideration received in the Asset Sale by the
Borrower or such Restricted Subsidiary is in the form of cash or Cash
Equivalents. For purposes of this clause (3), each of the following will be
deemed to be cash:

(i)    any liabilities, as shown on the most recent consolidated balance sheet
of the Borrower or any Restricted Subsidiary (other than contingent liabilities
and liabilities that are by their terms subordinated to the Obligations), or any
Guarantees of Debt (including, without limitation, the SunBelt Guarantee) of
Persons other than the Borrower or its Restricted Subsidiaries, that are assumed
(contractually or otherwise) by the person acquiring such assets to the extent
that the Borrower and its Restricted Subsidiaries have no further liability with
respect to such liabilities;

(ii)    any securities, notes or other obligations received by the Borrower or
any such Restricted Subsidiary from such transferee that are converted by the
Borrower or such Restricted Subsidiary into cash within 180 days of their
receipt to the extent of the cash received in that conversion;

(iii)    any assets (other than inventory) that are used or useful in a
Permitted Business;

(iv)    all or substantially all of the assets of, or any Equity Interests of,
another Permitted Business, if, after giving effect to any such acquisition of
Equity Interests, the Permitted Business is or becomes a Restricted Subsidiary;

(v)    any Designated Non-cash Consideration received by the Borrower or its
Restricted Subsidiary in such Asset Sale having an aggregate Fair Market Value,
taken together with all other Designated Non-cash Consideration received
pursuant to this clause (v) that is at that time outstanding in the aggregate,
not to exceed the greater of (i) $35.0 million and (ii) 1.25% of the Borrower’s
Consolidated Total Assets, in each case at the time of the receipt of such
Designated Non-cash Consideration, with the Fair Market Value of each item of
Designated Non-cash Consideration measured at the time received and without
giving effect to subsequent changes in value.

7.06    Restricted Payments. Directly or indirectly, make any Restricted Payment
except:

(a)    the Borrower and its Restricted Subsidiaries may make any Restricted
Payment if at the time of and after giving effect to the proposed Restricted
Payment:

(i)    no Default in the payment in respect of principal or interest or Event of
Default shall have occurred and be continuing or will occur as a consequence
thereof;

(ii)    after giving effect to such Restricted Payment on a pro forma basis, the
Borrower would be permitted to Incur at least $1.00 of additional Debt pursuant
to Section 7.02(a); and

(iii)    after giving effect to such Restricted Payment on a pro forma basis,
the aggregate amount expended or declared for all Restricted Payments made on or
after September 24, 2010 (excluding Restricted Payments permitted by
clauses (ii) through (ix) and (xv) of the next succeeding paragraph) shall not
exceed the sum (without duplication) of:

(A)    50% of the Consolidated Net Income (or, if Consolidated Net Income shall
be a deficit, minus 100% of such deficit) of the Borrower accrued on a
cumulative basis during the period (taken as one accounting period) from
January 1, 2010 and ending on the last day of the fiscal quarter immediately
preceding the date of such proposed Restricted Payment, plus

 

-96-



--------------------------------------------------------------------------------

(B)    100% of the aggregate net proceeds (including the Fair Market Value of
property other than cash) received by the Borrower subsequent to September 24,
2010 either (i) as a contribution to its common equity capital or (ii) from the
issuance and sale (other than to a Subsidiary) of its Qualified Equity
Interests, including Qualified Equity Interests issued upon the conversion or
exchange of Debt or Redeemable Equity Interests of the Borrower, and from the
exercise of options, warrants or other rights to purchase such Qualified Equity
Interests (other than, in each case, Equity Interests or Debt sold to a
Subsidiary of the Borrower), plus

(C)    to the extent not otherwise included in the calculation of Consolidated
Net Income of the Borrower for such period, 100% of the net reduction in
Investments (other than Permitted Investments and Investments made pursuant to
Section 7.06(b)(xi)) made on and after September 24, 2010 in any Person other
than the Borrower or a Restricted Subsidiary resulting from dividends, repayment
of loans or advances or other transfers of assets, in each case to the Borrower
or any Restricted Subsidiary, plus

(D)    to the extent that any Investment (other than Permitted Investments or
Investments in Unrestricted Subsidiaries) that was made on and after
September 24, 2010 is sold for cash or otherwise disposed of, liquidated or
repaid for cash or other assets, the lesser of (i) the initial amount of such
Investment, or (ii) to the extent not otherwise included in the calculation of
Consolidated Net Income of the Borrower for such period, the net cash return of
capital or net Fair Market Value of return of capital with respect to such
Investment, less the cost of any such disposition or liquidation, plus

(E)    to the extent that any Unrestricted Subsidiary of the Borrower designated
as such on and after the Closing Date is redesignated as a Restricted Subsidiary
or merged or consolidated with or into the Borrower or a Restricted Subsidiary,
the lesser of (i) the Fair Market Value of the Borrower’s Investment in such
Subsidiary as of the date of such redesignation or (ii) such Fair Market Value
as of the date on which such Subsidiary was originally designated as an
Unrestricted Subsidiary, plus

(F)    100% of any dividends or interest payments received by the Borrower or a
Restricted Subsidiary on and after September 24, 2010 from an Unrestricted
Subsidiary or other Investment (other than a Permitted Investment), to the
extent such dividends or interest payments were not otherwise included in the
calculation of Consolidated Net Income of the Borrower for such period; and

(b)    the Borrower and its Restricted Subsidiaries may make the following
additional Restricted Payments:

(i)    the payment of any dividend on Equity Interests in the Borrower or a
Restricted Subsidiary within 60 days after declaration thereof if at the
declaration date such payment was permitted by Section 7.06(a);

(ii)    the purchase, repurchase, redemption, defeasance or other acquisition or
retirement of any Qualified Equity Interests of the Borrower by conversion into,
or by or in exchange for, Qualified Equity Interests, or out of net cash
proceeds of the substantially concurrent sale (other than to a Restricted
Subsidiary of the Borrower) of other Qualified Equity Interests of the Borrower;
provided that the amount of any net proceeds that are utilized for such
Restricted Payment will be excluded from Section 7.06(a)(iii)(B);

 

-97-



--------------------------------------------------------------------------------

(iii)    the retirement of any shares of Redeemable Equity Interests by
conversion into, or by exchange for, shares of Redeemable Equity Interests, or
out of the net proceeds of the substantially concurrent sale (other than to a
Subsidiary of the Borrower) of other shares of Redeemable Equity Interests;

(iv)    the redemption, defeasance, repurchase or acquisition or retirement for
value of any Debt of the Borrower or a Guarantor that is subordinate in right of
payment or security to the Obligations out of the net cash proceeds of a
substantially concurrent issue and sale (other than to a Subsidiary of the
Borrower) of (x) new subordinated Debt of the Borrower or such Guarantor, as the
case may be, Incurred in accordance with this Agreement or (y) of Qualified
Equity Interests of the Borrower; provided that the amount of any net proceeds
that are utilized for such Restricted Payment will be excluded from
Section 7.06(a)(iii)(B);

(v)    the purchase, redemption, retirement or other acquisition for value of
Equity Interests in the Borrower or any direct or indirect parent of the
Borrower (or any payments to a direct or indirect parent company of the Borrower
for the purposes of permitting any such repurchase) held by employees or former
employees of the Borrower or any Restricted Subsidiary (or their estates or
beneficiaries under their estates) upon death, disability, retirement or
termination of employment or alteration of employment status or pursuant to the
terms of any agreement under which such Equity Interests were issued; provided
that the aggregate cash consideration paid for such purchase, redemption,
retirement or other acquisition of such Equity Interests does not exceed
$10.0 million in any calendar year, provided, further, that any unused amounts
in any calendar year may be carried forward to one or more future periods
subject to a maximum aggregate amount of repurchases made pursuant to this
clause (v) not to exceed $15.0 million in any calendar year; provided, however,
that such amount in any calendar year may be increased by an amount not to
exceed (A) the cash proceeds received by the Borrower or any of its Restricted
Subsidiaries from the sale of Qualified Equity Interests of the Borrower or any
direct or indirect parent company of the Borrower (to the extent contributed to
the Borrower) to employees of the Borrower and its Restricted Subsidiaries that
occurs after the Closing Date; provided, however, that the amount of such cash
proceeds utilized for any such repurchase, retirement, other acquisition or
dividend will not increase the amount available for Restricted Payments pursuant
to Section 7.06(a)(iii); plus (B) the cash proceeds of key man life insurance
policies received by the Borrower and its Restricted Subsidiaries after the
Closing Date (provided, however, that the Borrower may elect to apply all or any
portion of the aggregate increase contemplated by the proviso of this clause (v)
in any calendar year and, to the extent any payment described under this
clause (v) is made by delivery of Debt and not in cash, such payment shall be
deemed to occur only when, and to the extent, the obligor on such Debt makes
payments with respect to such Debt);

(vi)    the repurchase of Equity Interests deemed to occur (A) upon the exercise
of stock options, warrants or similar rights to the extent such Equity Interests
represent a portion of the exercise price of those stock options or warrants,
(B) as a result of common shares utilized to satisfy tax withholding obligations
upon exercise of stock options or vesting of other equity awards or (C) upon the
cancellation of stock options, warrants or other equity awards;

 

-98-



--------------------------------------------------------------------------------

(vii)    cash payments in lieu of issuance of fractional shares in connection
with the exercise of warrants, options or other securities convertible into or
exchangeable for the Equity Interests of the Borrower or a Restricted
Subsidiary;

(viii)    the declaration and payment of dividends to holders of any class or
series of Redeemable Equity Interests of the Borrower or any Restricted
Subsidiary issued or Incurred in compliance with Section 7.02 to the extent such
dividends are included in the definition of “Consolidated Fixed Charges”;

(ix)    purchase or acquire shares of the Borrower’s Equity Interests in
open-market purchases for matching contributions to any employees of the
Borrower or its Subsidiaries pursuant to any employee stock purchase plan,
deferred compensation plan or other benefit plan;

(x)    to the extent no Event of Default has occurred and is continuing or will
occur as a consequence thereof, upon the occurrence of a Change of Control or an
Asset Sale (each as defined in the 2023 Indenture), the defeasance, redemption,
repurchase or other acquisition of any subordinated Debt pursuant to provisions
substantially similar to those contained in Section 4.10 and Section 4.14 of the
2023 Indenture at a purchase price not greater than 101% of the principal amount
thereof (in the case of a Change of Control) or at a percentage of the principal
amount thereof not higher than the principal amount applicable to the 2023 Notes
(in the case of an Asset Sale), plus any accrued and unpaid interest thereon;
provided that prior to or contemporaneously with such defeasance, redemption,
repurchase or other acquisition, the Borrower has repaid all then outstanding
Loans in full;

(xi)    to the extent no payment Default under this Agreement or the ABL
Facility or Event of Default has occurred and is continuing or will occur as a
consequence thereof, other Restricted Payments not in excess of the greater of
(x) $100.0 million and (y) 3.5% of Consolidated Total Assets (in each case to
the extent not otherwise included in Consolidated Net Income net of, with
respect to any Restricted Payment that constitutes an Investment in any
particular Person made in reliance on this clause, the return thereon received
after the Closing Date as a result of any sale for cash or Cash Equivalents,
repayment, redemption, liquidating distribution or other realization for cash or
Cash Equivalents, not to exceed the amount of Investments made after the Closing
Date in such Person in reliance on this clause);

(xii)    the purchase, repurchase, redemption, acquisition or retirement for
nominal value of common stock or preferred stock purchase rights in each case
issued in connection with any shareholder rights plan that may be adopted by the
Borrower;

(xiii)    the repurchase or other acquisition of shares of, or options to
purchase shares of, common stock of the Borrower or any of its Subsidiaries
pursuant to any share repurchase plan approved by the Borrower’s Board of
Directors; provided, however, that the aggregate amount of such repurchases
shall not exceed $7.5 million in any twelve-month period;

(xiv)    the making by the Borrower of quarterly dividend payments in respect of
common stock of the Borrower of no more than $0.10 per share; and

(xv)    to the extent no Default in any payment in respect of principal or
interest under this Agreement, the ABL Credit Agreement or any Debt in excess of
the Threshold Amount or Event of Default has occurred and is continuing or will
occur as a consequence thereof, other Restricted Payments; provided that the
Consolidated Leverage Ratio shall not be in excess of 3.00 to 1.00 on a pro
forma basis immediately after giving effect to such Restricted Payment.

 

-99-



--------------------------------------------------------------------------------

If the Borrower makes a Restricted Payment which, at the time of the making of
such Restricted Payment, in the good faith determination of the Borrower, would
be permitted under the requirements of this Agreement, such Restricted Payment
shall be deemed to have been made in compliance with this Agreement
notwithstanding any subsequent adjustment made in good faith to the Borrower’s
financial statements affecting Consolidated Net Income.

If any Person in which an Investment is made, which Investment constitutes a
Restricted Payment when made, thereafter becomes a Restricted Subsidiary in
accordance with this Agreement, all such Investments previously made in such
Person shall no longer be counted as Restricted Payments for purposes of
calculating the aggregate amount of Restricted Payments pursuant to
Section 7.06(b), in each case to the extent such Investments would otherwise be
so counted.

If the Borrower or a Restricted Subsidiary transfers, conveys, sells, leases or
otherwise disposes of an Investment in accordance with Section 7.05, which
Investment was originally included in the aggregate amount expended or declared
for all Restricted Payments pursuant to clause (c) of the definition of
“Restricted Payment,” the aggregate amount expended or declared for all
Restricted Payments shall be reduced by the lesser of (i) the net cash proceeds
from the transfer, conveyance, sale, lease or other disposition of such
Investment or (ii) the amount of the original Investment, in each case, to the
extent originally included in the aggregate amount expended or declared for all
Restricted Payments pursuant to clause (c) of the definition of “Restricted
Payment.”

For purposes of this Section 7.06, if a particular Restricted Payment involves a
non-cash payment, including a distribution of assets, then such Restricted
Payment shall be deemed to be an amount equal to the cash portion of such
Restricted Payment, if any, plus an amount equal to the Fair Market Value of the
non-cash portion of such Restricted Payment.

7.07    Change in Nature of Business. Engage in any business other than a
Permitted Business.

7.08    Transactions with Affiliates. Directly or indirectly, make any payment
to, or sell, lease, transfer or otherwise dispose of any of its properties or
assets to, or purchase any property or assets from, or enter into or make or
amend any transaction or series of related transactions, contract, agreement,
loan, advance or guarantee with, or for the benefit of, any Affiliate of the
Borrower (each of the foregoing, an “Affiliate Transaction”) involving aggregate
consideration in excess of $5.0 million, unless:

(i)    such Affiliate Transaction is on terms that are not materially less
favorable to the Borrower or the relevant Subsidiary than those that could
reasonably be expected to have been obtained in a comparable arm’s-length
transaction by the Borrower or such Subsidiary with an unaffiliated party;

(ii)    with respect to any Affiliate Transaction or series of related Affiliate
Transactions involving aggregate consideration in excess of $20.0 million, the
Borrower delivers to the Administrative Agent a resolution adopted in good faith
by the majority of the Board of Directors of the Borrower approving such
Affiliate Transaction and set forth in an Officer’s Certificate certifying that
such Affiliate Transaction complies with clause (i) above; and

(iii)    with respect to any Affiliate Transaction or series of related
Affiliate Transactions involving aggregate consideration in excess of
$40.0 million, the Borrower must obtain and deliver to the Administrative Agent
a written opinion of a nationally recognized investment banking, accounting or
appraisal firm stating that the transaction is fair to the Borrower or such
Restricted Subsidiary, as the case may be, from a financial point of view.

 

-100-



--------------------------------------------------------------------------------

The foregoing limitations do not limit, and shall not apply to:

(1)    Restricted Payments permitted under Section 7.06;

(2)    the payment of reasonable and customary compensation and indemnities and
other benefits to members of the Board of Directors of the Borrower or a
Restricted Subsidiary who are outside directors;

(3)    the payment of reasonable and customary compensation (including awards or
grants in cash or securities and other payments) and other benefits (including
retirement, health, option, deferred compensation and other benefit plans) and
indemnities to officers and employees of the Borrower or any Restricted
Subsidiary as determined by the Board of Directors thereof in good faith;

(4)    transactions between or among the Borrower and/or its Restricted
Subsidiaries;

(5)    any agreement or arrangement as in effect on the Closing Date and any
amendment or modification thereto so long as such amendment or modification is
not more disadvantageous to the Lenders in any material respect;

(6)    any contribution of capital to the Borrower;

(7)    transactions permitted by, and complying with, Section 7.04 hereof;

(8)    any transaction with a joint venture, partnership, limited liability
company or other entity that would constitute an Affiliate Transaction solely
because the Borrower or a Restricted Subsidiary owns an equity interest in such
joint venture, partnership, limited liability company or other entity;

(9)    transactions with customers, clients, suppliers or purchasers or sellers
of goods or services, in each case, in the ordinary course of business and on
terms that are not materially less favorable to the Borrower or such Restricted
Subsidiary, as the case may be, as determined in good faith by the Borrower,
than those that could reasonably be expected to be obtained in a comparable
arm’s length transaction with a Person that is not an Affiliate of the Borrower;

(10)    transactions effected as part of a Qualified Receivables Transaction;

(11)    loans (or Guarantees of third-party loans) and advances to officers,
directors and employees of the Borrower and Subsidiaries in an aggregate amount
not to exceed $10.0 million at any one time outstanding for travel,
entertainment, relocation and analogous ordinary business purposes;

 

-101-



--------------------------------------------------------------------------------

(12)    the issuance or sale of any Equity Interests (other than Disqualified
Equity Interests) of the Borrower; and

(13)    the Transactions and the payment of fees and expenses in connection with
the Transactions.

7.09    Burdensome Agreements. Directly or indirectly, cause or suffer to exist
or become effective or enter into any encumbrance or restriction on (x) the
ability of any Restricted Subsidiary to (i) pay dividends or make any other
distributions on its Equity Interests owned by the Borrower or any Restricted
Subsidiary or pay any Debt or other obligation owed to the Borrower or any
Restricted Subsidiary, (ii) make loans or advances to the Borrower or any
Restricted Subsidiary thereof or (iii) transfer any of its property or assets to
the Borrower or any Restricted Subsidiary or (y) the ability of the Borrower or
any of its Restricted Subsidiaries (other than any Foreign Subsidiaries or any
Excluded Subsidiaries) to create, incur, assume or suffer to exist any Lien in
favor of the Lenders in respect of obligations and liabilities under this
Agreement or any other Loan Documents upon any of its property, assets or
revenues constituting Collateral as and to the extent contemplated by this
Agreement and the other Loan Documents, whether now owned or hereafter acquired.

However, the preceding restrictions will not apply to the following encumbrances
or restrictions existing under or by reason of:

(a)    any encumbrance or restriction in existence on the Closing Date,
including pursuant to the ABL Loan Documents, the 2020 Notes, the 2023 Notes,
the SunBelt Guarantee and any amendments, modifications, restatements, renewals,
increases, supplements, refundings, replacements, or refinancings, of any of the
foregoing agreements or documents, provided that the amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings, in the good faith judgment of the Borrower, are not materially
more restrictive, taken as a whole, with respect to such dividend or other
payment restrictions than those contained in these agreements on the Closing
Date or refinancings thereof;

(b)    any encumbrance or restriction pursuant to an agreement relating to an
acquisition of property, so long as the encumbrances or restrictions in any such
agreement relate solely to the property so acquired (and are not or were not
created in anticipation of or in connection with the acquisition thereof);

(c)    any encumbrance or restriction which exists with respect to a Person that
becomes a Restricted Subsidiary or merges with or into a Restricted Subsidiary
on or after the Closing Date, which is in existence at the time such Person
becomes a Restricted Subsidiary, but not created in connection with or in
anticipation of such Person becoming a Restricted Subsidiary, and which is not
applicable to any Person or the property or assets of any Person other than such
Person or the property or assets of such Person becoming a Restricted
Subsidiary;

(d)    any instrument governing Debt or Equity Interests of a Person acquired by
the Borrower or any of the Restricted Subsidiaries as in effect at the time of
such acquisition (except to the extent such Debt or Equity Interests was
incurred in connection with or in contemplation of such acquisition), which
encumbrance or restriction is not applicable to any Person, or the properties or
assets of any Person, other than the Person, or the property or assets of the
Person, so acquired, provided that, in the case of Debt, such Debt was permitted
to be Incurred under Section 7.02;

 

-102-



--------------------------------------------------------------------------------

(e)    any encumbrance or restriction under the 2020 Notes, the 2023 Notes or
the Loan Documents or any documents governing (x) any Incremental Equivalent
Debt Incurred under Section 2.14 or (y) any Refinancing Equivalent Debt Incurred
under Section 2.15;

(f)    any encumbrance or restriction pursuant to an agreement effecting a
permitted renewal, refunding, replacement, refinancing or extension of Debt
issued pursuant to an agreement containing any encumbrance or restriction
referred to in the foregoing clauses (b) through (e), so long as the
encumbrances and restrictions contained in any such renewal, refunding,
replacement, refinancing or extension agreement are no less favorable in any
material respect to the Lenders than the encumbrances and restrictions contained
in the agreements governing the Debt being renewed, refunded, replaced,
refinanced or extended in the good faith judgment of the Borrower;

(g)    customary provisions restricting subletting or assignment of any lease,
contract, or license of the Borrower or any Restricted Subsidiary or provisions
in agreements that restrict the assignment of such agreement or any rights
thereunder;

(h)    any encumbrance or restriction by reason of applicable law, rule,
regulation, order, license, permit or similar restriction;

(i)    any encumbrance or restriction under the sale of assets or Equity
Interests, including, without limitation, any agreement for the sale or other
disposition of a Subsidiary that restricts distributions by that Subsidiary
pending its sale or other disposition;

(j)    restrictions on cash and other deposits or net worth imposed by customers
under contracts entered into the ordinary course of business;

(k)    customary provisions with respect to the disposition or distribution of
assets or property in joint venture agreements, asset sale agreements, stock
sale agreements, sale leaseback agreements and other similar agreements;

(l)    purchase money obligations (including Capital Lease Obligations) for
property acquired in the ordinary course of business that impose restrictions on
that property so acquired of the nature described in clause (x)(iii) of the
first paragraph of this Section 7.09;

(m)    Liens permitted under Section 7.01 securing Debt otherwise permitted to
be Incurred under Section 7.02, that limit the right of the debtor to dispose of
the assets subject to such Liens;

(n)    any Non-Recourse Receivable Subsidiary Debt or other contractual
requirements of a Receivable Subsidiary that is a Restricted Subsidiary in
connection with a Qualified Receivables Transaction; provided that such
restrictions apply only to such Receivable Subsidiary or the receivables and
related assets described in the definition of Qualified Receivables Transaction
which are subject to such Qualified Receivables Transaction;

(o)    any other agreement governing Debt entered into after the Closing Date
that contains encumbrances and restrictions that are not materially more
restrictive with respect to any Restricted Subsidiary than those in effect on
the Closing Date with respect to that Restricted Subsidiary pursuant to
agreements in effect on the Closing Date; and

 

-103-



--------------------------------------------------------------------------------

(p)    existing under any agreement relating to Debt Incurred by Foreign
Subsidiaries permitted to be Incurred pursuant to Section 7.02 and Refinancing
Debt in respect thereof; provided that such restrictions are customary for a
financing of such type and apply only to the Persons Incurring such Debt
(including Guarantees thereof) and their Subsidiaries.

Nothing contained in this Section 7.09 shall prevent the Borrower or any
Restricted Subsidiary from (i) creating, incurring, assuming or suffering to
exist any Liens otherwise permitted under Section 7.01 or (ii) restricting the
sale or other disposition of property or assets of the Borrower or any of its
Restricted Subsidiaries that secure Debt of the Borrower or any of its
Restricted Subsidiaries Incurred in accordance with Section 7.01 and
Section 7.02 hereof.

7.10    Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.

7.11    [Reserved].

7.12    Limitation on Sale and Leaseback Transactions. Enter into any Sale and
Leaseback Transaction unless:

(1)    the consideration received in such Sale and Leaseback Transaction is at
least equal to the Fair Market Value of the property sold,

(2)    prior to and after giving effect to the Attributable Debt in respect of
such Sale and Leaseback Transaction, the Borrower and such Restricted Subsidiary
comply with Section 7.02, and

(3)    at or after such time the Borrower and such Restricted Subsidiary also
comply with Section 7.04, if applicable.

7.13    Amendments of Certain Documents. Amend or otherwise modify (a) any of
its Organization Documents in a manner materially adverse to the Administrative
Agent and the Lenders taken as a whole (as determined in good faith by the
Borrower) and (b) any term or condition of any Junior Debt in any manner
materially adverse to the interests of the Administrative Agent and the Lenders
taken as a whole (as determined in good faith by the Borrower).

7.14    Accounting Changes. Make any change in (a) its accounting policies or
reporting practices, except as required or permitted by GAAP or (b) its fiscal
year unless to conform to the accounting policies or reporting practices or
fiscal year, as applicable, of the Borrower.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01    Events of Default. Any of the following shall constitute an “Event of
Default”:

(a)    Non-Payment. The Borrower or any other Loan Party fails to (i) pay when
and as required to be paid herein, any amount of principal of any Loan, or
(ii) pay within three days after the same becomes due, any interest on any Loan,
or any fee due hereunder, or (iii) pay within five days after the same becomes
due, any other amount payable hereunder or under any other Loan Document; or

 

-104-



--------------------------------------------------------------------------------

(b)    Specific Covenants. The Borrower or any Restricted Subsidiary fails to
perform or observe any term, covenant or agreement contained in any of
Section 6.03, Section 6.05 (solely as it relates to good standing in its
jurisdiction of organization) or Article VII; or

(c)    Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after the earlier of (i) a Responsible Officer of such
Loan Party becoming aware of such default or (ii) receipt by such Loan Party of
notice from the Administrative Agent or any Lender of such default; or

(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or

(e)    Cross-Default. Any Loan Party or any Restricted Subsidiary thereof
(A) fails to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Debt (other
than Debt hereunder) having an aggregate principal amount (including undrawn
committed or available amounts and including amounts owing to all creditors
under any combined or syndicated credit arrangement) of more than the Threshold
Amount, or (B) fails to observe or perform any other agreement or condition
relating to any such Debt or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event is to cause, or to permit the holder or holders
of such Debt or the beneficiary or beneficiaries of any Debt arising pursuant to
a Guarantee (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause (whether or not exercised), with the
giving of notice if required, such Debt to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Debt to be made, prior to
its Stated Maturity, or otherwise to become payable or cash collateral in
respect thereof to be demanded; provided that this clause (e) shall not apply to
secured Debt that becomes due (and is paid in full and otherwise discharged
within five Business Days of initially becoming due) as a result of the
voluntary sale or transfer of the property or assets securing such Debt, if such
sale or transfer is permitted hereunder and under the documents providing for
such Debt; provided, further, an “Event of Default” under the ABL Credit
Agreement shall not constitute an Event of Default hereunder unless and until
(x) the ABL Lenders have actually declared all obligations thereunder to be
immediately due and payable in accordance with the terms of the ABL Credit
Agreement and such declaration has not been rescinded by the ABL Lenders on or
before such date or (y) the Borrower has failed to make any payment beyond the
applicable grace period with respect thereto, if any (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise) in respect of
the ABL Facility; or

(f)    Insolvency Proceedings, Etc. Any Loan Party or any Restricted Subsidiary
(other than any Immaterial Subsidiary) thereof institutes or consents to the
institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the

 

-105-



--------------------------------------------------------------------------------

application or consent of such Person and the appointment is not timely
controverted or continues undischarged or unstayed for 60 calendar days; or any
proceeding under any Debtor Relief Law relating to any such Person or to all or
any material part of its property is instituted without the consent of such
Person and is not timely controverted or continues undismissed or unstayed for
60 calendar days, or an order for relief is entered in any such proceeding; or

(g)    Inability to Pay Debts; Attachment. (i) Any Loan Party or any Restricted
Subsidiary thereof becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within 30 days after its issue or levy or a stay of
enforcement thereof is not in effect; or

(h)    Judgments. There is entered against any Loan Party or any Restricted
Subsidiary thereof (i) one or more final judgments or orders for the payment of
money in an aggregate amount (as to all such judgments and orders) exceeding the
Threshold Amount (to the extent not covered by independent third-party insurance
as to which the insurer has been notified of the potential claim and does not
dispute or decline coverage), or (ii) any one or more final judgments other than
for the payment of money, that have, or would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of 30 consecutive days at any time after the
entry of any such judgment, order, or award during which the same is not
discharged, satisfied, vacated, or bonded pending appeal, or (C) a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or

(i)    ERISA. (i) Except as would not reasonably expected to result in a
Material Adverse Effect, an ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan which has resulted in liability of the Borrower in an
aggregate amount in excess of the Threshold Amount; or

(j)    Invalidity of Loan Documents. The validity or enforceability of any
material provision of any Loan Document, shall at any time for any reason (other
than the failure of the Administrative Agent to file UCC-1 financing statements
or fixture filings, file or record any Mortgage or maintain possession of stock
certificates or debt securities that have been delivered to it and other than as
a result of any transaction permitted by this Agreement or after the
satisfaction of the Obligations) cease to be in full force and effect or be
declared to be null and void, or any Loan Party or its Restricted Subsidiaries
purport to revoke, terminate or rescind any provision of any Loan Document, or a
proceeding shall be commenced by a Loan Party or its Restricted Subsidiaries, or
by any Governmental Authority having jurisdiction over a Loan Party or its
Restricted Subsidiaries, seeking to establish the invalidity or unenforceability
thereof, or a Loan Party or its Restricted Subsidiaries shall deny that such
Loan Party or its Restricted Subsidiaries has any liability or obligation
purported to be created under any Loan Document;

(k)    Change of Control. There occurs any Change of Control; or

(l)    Collateral and Other Documents. Any Collateral Document shall fail or
cease to create a valid and perfected and, except to the extent set forth in the
ABL Intercreditor Agreement,

 

-106-



--------------------------------------------------------------------------------

and to the extent Permitted Liens have priority, first priority Lien on the
Collateral purported to be covered thereby (except (x) as a result of a
transaction permitted by this Agreement, (y) with respect to Collateral with a
collective fair market value of less than the Threshold Amount or (z) as a
result of the failure of the Administrative Agent to file UCC-1 financing
statements or fixture filings, file or record any Mortgage or maintain
possession of stock certificates or debt securities that have been delivered to
it) or the subordination provisions contained in any agreement related to any
Subordinated Debt shall cease to be in full force and effect or to give the
Administrative Agent or Lenders the rights, powers and privileges purported to
be created thereby.

8.02    Remedies upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, (a) declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrower and
(b) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, in
each case without further act of the Administrative Agent or any Lender.

8.03    Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable as set forth in the proviso to Section 8.02), any amounts received on
account of the Obligations shall be applied by the Administrative Agent in the
following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders) arising under the Loan Documents and amounts payable under Article III,
ratably among them in proportion to the respective amounts described in this
clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations arising under the Loan
Documents, ratably among the Lenders in proportion to the respective amounts
described in this clause Third payable to them;

Fourth, to payment of (i) that portion of the Obligations constituting unpaid
principal of the Loans and (ii) the Secured Hedge Obligations and Bank Product
Obligations, in each case, ratably among the Secured Parties in proportion to
the respective amounts described in this clause Fourth held by them;

Fifth, to the payment of all other Obligations of the Loan Parties owing under
or in respect of the Loan Documents that are due and payable to the
Administrative Agent and the other Secured Parties on such date, ratably based
upon the respective aggregate amounts of all such Obligations owing to the
Administrative Agent and the other Secured Parties on such date; and

 

-107-



--------------------------------------------------------------------------------

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

ARTICLE IX

ADMINISTRATIVE AGENT

9.01    Appointment and Authority.

(a)    Each of the Lenders hereby irrevocably appoints Citi to act on its behalf
as the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent and the Lenders, and the Borrower shall not have rights
as a third party beneficiary of any of such provisions.

(b)    The Administrative Agent shall also act as the “collateral agent” under
the Loan Documents, and each of the Lenders hereby irrevocably appoints and
authorizes the Administrative Agent to act as the agent of such Lender for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Obligations, together
with such powers and discretion as are reasonably incidental thereto. In this
connection, the Administrative Agent, as “collateral agent” and any co-agents,
sub-agents and attorneys-in-fact appointed by the Administrative Agent pursuant
to Section 9.05 for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof) granted under the Collateral Documents, or for
exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Article IX and Article X (including Section 10.04(c), as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto.

9.02    Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

9.03    Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:

(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;

 

-108-



--------------------------------------------------------------------------------

(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

(d)    The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower or
a Lender.

(e)    The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

(f)    The Administrative Agent shall not be responsible or have any liability
for, or have any duty to ascertain, inquire into, monitor or enforce, compliance
with the provisions hereof relating to Disqualified Lenders and, without
limiting the generality of the foregoing, the Administrative Agent shall not
(x) be obligated to ascertain, monitor or inquire as to whether any Lender or
Participant or prospective Lender or Participant is a Disqualified Lender or
(y) have any liability with respect to or arising out of any assignment or
participation of Loans, or disclosure of confidential information, to any
Disqualified Lender.

9.04    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan that by its terms must be fulfilled to the satisfaction of
a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have

 

-109-



--------------------------------------------------------------------------------

received notice to the contrary from such prior to the making of such Loan. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

9.05    Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

9.06    Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders and the Borrower. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with the Borrower, to appoint a successor, which shall be
a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the Lenders
appoint a successor Administrative Agent meeting the qualifications set forth
above; provided that if the Administrative Agent shall notify the Borrower and
the Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (a) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders under any of the Loan Documents, the retiring Administrative Agent
shall continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (b) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time as the
Required Lenders appoint a successor Administrative Agent as provided for above
in this Section. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 10.04 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

9.07    Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

 

-110-



--------------------------------------------------------------------------------

9.08    No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Syndication Agent, Bookrunners or Lead Arrangers listed on the cover
page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender hereunder.

9.09    Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise

(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.07 and 10.04) allowed in such judicial
proceeding; and

(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.07 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender or in any such proceeding.

9.10    Collateral and Guaranty Matters. Each of the Lenders irrevocably
authorize the Administrative Agent, at its option and in its discretion,

(a)    to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than
contingent (x)(i) Bank Product Obligations and (ii) Secured Hedge Obligations
not yet due and payable, and (y) indemnification obligations), (ii) that is sold
or to be sold as part of or in connection with any sale to a person that is not
a Loan Party permitted hereunder or any sale or transfer that is not prohibited
hereunder or under any other Loan Document to a person that is not a Loan Party,
or (iii) if approved, authorized or ratified in writing in accordance with
Section 10.01;

 

-111-



--------------------------------------------------------------------------------

(b)    to release any Guarantor from its obligations under the Guaranty if such
Person becomes an Unrestricted Subsidiary or Excluded Subsidiary or ceases to be
a Subsidiary as a result of a transaction permitted hereunder; and

(c)    to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(m) or in connection with a Permitted
Encumbrance that is entered into in the ordinary course of business and is not
an Asset Sale.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10. In each case as specified in this Section 9.10, the Administrative
Agent will, upon the receipt of an Officer’s Certificate, at the Borrower’s
reasonable expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release of
such item of Collateral from the assignment and security interest granted under
the Collateral Documents or to subordinate its interest in such item, or to
release such Guarantor from its obligations under the Guaranty, in each case in
accordance with the terms of the Loan Documents and this Section 9.10.

9.11    Withholding Tax. To the extent required by applicable Law (including for
this purpose, pursuant to any agreements entered into with a Governmental
Authority), the Administrative Agent may withhold from any payment to any Lender
an amount equivalent to any applicable withholding Tax. If the Internal Revenue
Service or any other authority of the United States or other Governmental
Authority asserts a claim that the Administrative Agent did not properly
withhold Tax from amounts paid to or for the account of any Lender for any
reason (including, without limitation, because the appropriate form was not
delivered or not properly executed, or because such Lender failed to notify the
Administrative Agent of a change in circumstance that rendered the exemption
from, or reduction of, withholding Tax ineffective), such Lender shall indemnify
and hold harmless the Administrative Agent (to the extent that the
Administrative Agent has not already been reimbursed by the Loan Parties and
without limiting the obligation of the Loan Parties to do so) for all amounts
paid, directly or indirectly, by the Administrative Agent as Tax or otherwise,
including any interest, additions to Tax or penalties thereto, together with all
expenses incurred, including legal expenses and any other out-of-pocket
expenses, whether or not such Tax was correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by an Administrative Agent shall be
deemed presumptively correct absent manifest error. Each Lender hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender under this Agreement or any other Loan Document
against any amount due the Administrative Agent under this Section 9.11. The
agreements in this Section 9.11 shall survive the resignation and/or replacement
of the Administrative Agent, any assignment of rights by, or the replacement of,
a Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all other obligations. Unless required by applicable laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender any refund of Taxes withheld or deducted from funds
paid for the account of such Lender.

 

-112-



--------------------------------------------------------------------------------

ARTICLE X

MISCELLANEOUS

10.01    Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:

(a)    waive any condition set forth in Section 4.01, without the written
consent of each Lender;

(b)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;

(c)    postpone any date fixed by this Agreement or any other Loan Document for
any scheduled payment (excluding mandatory prepayments) of principal, interest,
fees or other amounts due to the Lenders (or any of them) hereunder or under
such other Loan Document without the written consent of each Lender entitled to
such scheduled payment;

(d)    reduce the principal of, or the rate of interest specified herein on, any
Loan or any fees or other amounts payable hereunder or under any other Loan
Document without the written consent of each Lender entitled to such amount;
provided, however, that only the consent of the Required Lenders shall be
necessary to amend the definition of “Default Rate” or to waive any obligation
of the Borrower to pay interest at the Default Rate;

(e)    change (i) Section 8.03 in a manner that would alter the pro rata sharing
of payments required thereby without the written consent of each Lender or
(ii) the order of application of any reduction in the Commitments or any
prepayment of Loans;

(f)    change any provision of this Section 10.01 or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder without the written
consent of each Lender;

(g)    release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender;

(h)    release all or substantially all of the value of the Guaranty, without
the written consent of each Lender, except to the extent the release of any
Subsidiary from the Guaranty is permitted pursuant to Section 9.10 (in which
case such release may be made by the Administrative Agent acting alone); or

(i)    impose any greater restriction on the ability of any Lender to assign any
of its rights or obligations hereunder without the written consent of the
Required Lenders;

and provided, further, that no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, (and any amendment,
waiver or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender more
adversely than other affected Lenders shall require the consent of such
Defaulting Lender.

 

-113-



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, (i) any provision of this Agreement or any other Loan Document may be
amended by an agreement in writing entered into by the Borrower and the
Administrative Agent to cure any ambiguity, omission, error, defect or
inconsistency so long as, in each case, the Lenders shall have received at least
five Business Days’ prior written notice thereof and the Administrative Agent
shall not have received, within five Business Days of the date of such notice to
the Lenders, a written notice from the Required Lenders stating that the
Required Lenders object to such amendment, (ii) the consent of the Lenders or
the Required Lenders, as the case may be, shall not be required to make any such
changes necessary to be made in connection with the provision of any Additional
Commitments or any borrowing of Additional Term Loans to effect the provisions
of Section 2.14 or any borrowing of Refinancing Term Loans to effect the
provisions of Section 2.15 or otherwise to effect the provisions of Section 2.14
or Section 2.15, or in connection with the entry into any intercreditor
agreement expressly contemplated hereunder and (iii) the Administrative Agent
and the Borrower may, without the consent of any Lender, enter into amendments
or modifications to this Agreement or any of the other Loan Documents or to
enter into additional Loan Documents as the Administrative Agent reasonably
deems appropriate in order to implement any Replacement Rate or otherwise
effectuate the terms of Section 3.03(b) in accordance with the terms of
Section 3.03(b).

10.02    Notices; Effectiveness; Electronic Communications.

(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i)    if to the Borrower or the Administrative Agent, to the address,
telecopier number, electronic mail address or telephone number specified for
such Person on Schedule 10.02; and

(ii)    if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

(b)    Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

 

-114-



--------------------------------------------------------------------------------

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to the Borrower, any Lender or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).

(d)    Change of Address, Etc. Each of the Borrower and the Administrative Agent
may change its address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Borrower and the Administrative
Agent. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities laws.

(e)    Reliance by Administrative Agent and Lenders. The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic Committed Loan Notices) purportedly given by or on behalf of the
Borrower even if (i) such notices were not

 

-115-



--------------------------------------------------------------------------------

made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Borrower shall indemnify the Administrative Agent, each Lender and the
Related Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrower. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

10.03    No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender
or the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Lender from exercising
setoff rights in accordance with Section 10.08 (subject to the terms of
Section 2.11), or (c) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and
(ii) in addition to the matters set forth in clauses (b) and (c) of the
preceding proviso and subject to Section 2.11, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

10.04    Expenses; Indemnity; Damage Waiver.

(a)    Costs and Expenses. The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent in each relevant jurisdiction,), in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), and (ii) all out-of-pocket expenses
incurred by the Administrative Agent, Syndication Agent, Bookrunners, Lead
Arrangers or any Lender (including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent and the Lenders), in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with Loans made hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans; provided that in the case of charges of
outside counsel, such payment shall be limited to the fees, disbursements and
other charges of (x) one transaction

 

-116-



--------------------------------------------------------------------------------

counsel, (y) if reasonably necessary (as determined by the Administrative
Agent), one local counsel in each relevant jurisdiction and (z) if reasonably
necessary (as determined by the Administrative Agent), regulatory and specialist
counsel (and, in each case, in the case of an actual or a potential conflict of
interest, (A) one additional counsel for each affected person (or group of
persons) and (B) if necessary, one local, regulatory and/or specialist counsel
for each affected person (or group of persons) in any relevant jurisdiction.

(b)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), Syndication Agent,
Bookrunners, Lead Arrangers each Lender and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the fees, charges and disbursements
of counsel for any Indemnitees), incurred by any Indemnitee or asserted against
any Indemnitee by any third party or by the Borrower or any other Loan Party
arising out of, in connection with, or as a result of (i) the execution,
enforcement or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents,
(ii) any Loan or the use or proposed use of the proceeds therefrom, (iii) any
actual or alleged presence or release of Hazardous Materials at, on, under or
from any property currently or formerly owned or operated by the Borrower or any
of its Subsidiaries requiring assessment, remediation or response action under
any Environmental Law, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party or any of the Borrower’s or
such Loan Party’s directors, shareholders or creditors, and regardless of
whether any Indemnitee is a party thereto, IN ALL CASES, WHETHER OR NOT CAUSED
BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence, bad faith or willful misconduct of such Indemnitee or such
Indemnitee’s Affiliates or any of its or their respective Related Parties,
(y) result from a claim brought by the Borrower or any other Loan Party against
an Indemnitee for material breach of such Indemnitee’s (or any of its Related
Parties’) obligations hereunder or under any other Loan Document, if the
Borrower or such Loan Party has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction or
(z) arise from any claim, actions, suits, inquiries, litigation, investigation
or proceeding that does not involve an act or omission of the Borrower or any of
its affiliates and that is brought by an Indemnitee against any other Indemnitee
(other than claims against an Indemnitee acting in its capacity as
Administrative Agent or Arranger hereunder unless such claims arise from the
gross negligence, bad faith or willful misconduct of such Indemnitee (as
determined by a court of competent jurisdiction in a final and non-appealable
judgment)); provided further that with respect to each claim (or related series
of claims), in the case of charges of outside counsel, such payment shall be
limited to the fees, disbursements and other charges of (x) one counsel, (y) if
reasonably necessary (as determined by the Administrative Agent), one local
counsel in each relevant jurisdiction and (z) if reasonably necessary (as
determined by the Administrative Agent), regulatory and specialist counsel (and,
in each case, in the case of an actual or a potential conflict of interest,
(A) one additional counsel for each affected person (or group of persons) and
(B) if necessary, one local,

 

-117-



--------------------------------------------------------------------------------

regulatory and/or specialist counsel for each affected person (or group of
persons) in any relevant jurisdiction. This Section 10.04(b) shall not apply
with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.

(c)    Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent), or such
Related Party, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent) in its capacity as such, or against any Related Party of any of
the foregoing acting for the Administrative Agent (or any such sub-agent) in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12.

(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.

(e)    Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.

(f)    Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.

10.05    Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect. The obligations of
the Lenders under clause (b) of the preceding sentence shall survive the payment
in full of the Obligations and the termination of this Agreement.

 

-118-



--------------------------------------------------------------------------------

10.06    Successors and Assigns.

(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
Section 10.06(b), (ii) by way of participation in accordance with the provisions
of Section 10.06(d), or (iii) by way of pledge or assignment of a security
interest subject to the restrictions of Section 10.06(f) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection
(d) of this Section and, to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative Agent and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.

(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment(s) and the Loans at the time owing
to it); provided that any such assignment shall be subject to the following
conditions:

(i)    Minimum Amounts.

(A)    in the case of an assignment (i) in connection with the initial
syndication of the Initial Loans held by Citibank, N.A., (ii) in connection with
initial syndication of any Additional Term B-1 Loans held by the Additional Term
B-1 Lender, (iii) of any Additional Term B-1 Loans by the Additional Term B-1
Lender to a Non-Exchanging Lender, (iv) in connection with initial syndication
of any Additional Term B-2 Loans held by the Additional Term B-2 Lender, (v) of
any Additional Term B-2 Loans by the Additional Term B-2 Lender to an Amendment
No. 3 Non-Exchanging Lender, (vi) in connection with initial syndication of any
Additional Term B-3 Loans held by the Additional Term B-3 Lender, (vii) of any
Additional Term B-3 Loans by the Additional Term B-3 Lender to an Amendment
No. 4 Non-Exchanging Lender, (viii) in connection with initial syndication of
any Additional Term B-4 Loans held by the Additional Term B-4 Lender, (ix) of
any Additional Term B-4 Loans by the Additional Term B-4 Lender to an Amendment
No. 5 Non-Exchanging Lender, (x) in connection with initial syndication of any
Additional Term B-5 Loans held by the Additional Term B-5 Lender, (xi) of any
Additional Term B-5 Loans by the Additional Term B-5 Lender to an Amendment
No. 6 Non-Exchanging Lender and (xii) of the entire remaining amount of the
assigning Lender’s Commitment under any Facility and the Loans at the time owing
to it under such Facility or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and

(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans

 

-119-



--------------------------------------------------------------------------------

outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $1,000,000, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met;

(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned;

(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:

(A)    except in the case of (u) an assignment in connection with the initial
syndication of the Initial Loans held by Citibank, N.A., (v) an initial
assignment of the Additional Term B-1 Loans held by the Additional Term B-1
Lender either to a Non-Exchanging Lender or in connection with the initial
syndication of such Additional Term B-1 Loans, (w) an initial assignment of the
Additional Term B-2 Loans held by the Additional Term B-2 Lender either to an
Amendment No. 3 Non-Exchanging Lender or in connection with the initial
syndication of such Additional Term B-2 Loans, (x) an initial assignment of the
Additional Term B-3 Loans held by the Additional Term B-3 Lender either to an
Amendment No. 4 Non-Exchanging Lender or in connection with the initial
syndication of such Additional Term B-3 Loans, (y) an initial assignment of the
Additional Term B-4 Loans held by the Additional Term B-4 Lender either to an
Amendment No. 5 Non-Exchanging Lender or in connection with the initial
syndication of such Additional Term B-4 Loans or (z) an initial assignment of
the Additional Term B-5 Loans held by the Additional Term B-5 Lender either to
an Amendment No. 6 Non-Exchanging Lender or in connection with the initial
syndication of such Additional Term B-5 Loans, the consent of the Borrower (such
consent not to be unreasonably withheld or delayed) shall be required unless
(1) an Event of Default has occurred and is continuing at the time of such
assignment or (2) such assignment is to a Lender, an Affiliate of a Lender or an
Approved Fund; provided that the Borrower shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof; and

(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of any Loan to a Person that is not a Lender, an Affiliate of a Lender or an
Approved Fund.

 

-120-



--------------------------------------------------------------------------------

(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.

(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), (C) to a natural person or (D) solely to the extent that the
list of Disqualified Lenders has been provided to the Administrative Agent and
posted to the Lenders, to a Disqualified Lender.

(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans in accordance with its
Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 10.06(d).

(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and related interest amounts) of the Loans owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent and

 

-121-



--------------------------------------------------------------------------------

the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. In addition, the
Administrative Agent shall maintain on the Register information regarding the
designation, and revocation of designation, of any Lender as a Defaulting
Lender. The Register shall be available for inspection by the Borrower and any
Lender (with respect to such Lender’s interest only), at any reasonable time and
from time to time upon reasonable prior notice.

(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, the Borrower, any of the Borrower’s
Affiliates or Subsidiaries or, solely to the extent that the list of
Disqualified Lenders has been provided to the Administrative Agent and posted to
the Lenders, to a Disqualified Lender) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans; provided that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrower, the Administrative
Agent and the Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 (subject to the requirements and
limitations of such Sections (it being understood that the documentation
required under Section 3.01(e) shall be delivered solely to the participating
Lender)) to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to Section 10.06(b). To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.08 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.11 as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as an agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and related interest amounts) of each Participant’s interest in the
Loans or other obligations under this Agreement or any other Loan Document (the
“Participant Register”); provided, that no Lender shall have any obligation to
disclose all or any portion of the Participant Register to any Person (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans or its other obligations under any Loan
Document) except to the extent that such disclosure is necessary to establish
that such Commitment, Loan or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and each
Lender shall treat each Person whose name is recorded in such Lender’s
Participant Register as the owner of such participation for all purposes of this
Agreement, including payments of interest and principal, notwithstanding any
notice to the contrary. The portion of the Participant Register relating to any
Participant requesting payment from the Borrower under the Loan Documents shall
be made available to the Borrower upon reasonable request. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(e)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been

 

-122-



--------------------------------------------------------------------------------

entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent, not to be unreasonably withheld.

(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

10.07    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates’ respective partners,
directors, officers, employees, agents, trustees, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent, any Lender or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrower.

For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by any Loan Party or any Subsidiary
thereof, provided that, in the case of information received from a Loan Party or
any such Subsidiary after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.

10.08    Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, after obtaining the prior written consent of the
Administrative Agent, to the fullest extent permitted by applicable law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by

 

-123-



--------------------------------------------------------------------------------

such Lender or any such Affiliate to or for the credit or the account of the
Borrower against any and all of the obligations of the Borrower now or hereafter
existing under this Agreement or any other Loan Document to such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement or any other Loan Document and although such obligations of the
Borrower may be contingent or unmatured or are owed to a branch or office of
such Lender different from the branch or office holding such deposit or
obligated on such indebtedness. The rights of each Lender and its Affiliates
under this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender and its Affiliates may have. Each Lender
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application, provided that the failure to give such notice shall
not affect the validity of such setoff and application.

10.09    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

10.10    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement.

10.11    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied.

10.12    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the

 

-124-



--------------------------------------------------------------------------------

foregoing provisions of this Section 10.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, then such provisions shall be deemed to be in effect
only to the extent not so limited.

10.13    Governing Law; Jurisdiction; Etc.

(a)    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b)    SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF
MANHATTAN IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF
THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT, ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION
OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, INCLUDING
WITH RESPECT TO COLLATERAL, AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS
OF ANY JURISDICTION.

(c)    WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW

10.14    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY

 

-125-



--------------------------------------------------------------------------------

ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.15    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent and the Lead Arrangers are
arm’s-length commercial transactions between the Borrower and its Affiliates, on
the one hand, and the Administrative Agent and the Lead Arrangers, on the other
hand, (B) the Borrower has consulted its own legal, accounting, regulatory and
tax advisors to the extent it has deemed appropriate, and (C) the Borrower is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent and the Lead Arrangers are and have
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Borrower or any of its Affiliates, or any
other Person and (B) neither the Administrative Agent nor the Lead Arrangers
have any obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent and
the Lead Arrangers and their respective Affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of the
Borrower and its Affiliates, and neither the Administrative Agent nor the Lead
Arrangers have any obligation to disclose any of such interests to the Borrower
or its Affiliates. To the fullest extent permitted by law, the Borrower hereby
waives and releases any claims that it may have against the Administrative Agent
and the Lead Arrangers with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

10.16    Electronic Execution of Assignments and Certain Other Documents. The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

10.17    USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
Patriot Act, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the Patriot Act. The Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” an
anti-money laundering rules and regulations, including the Patriot Act.

 

-126-



--------------------------------------------------------------------------------

10.18    Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of the Borrower
in respect of any such sum due from it to the Administrative Agent or any Lender
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent or such Lender, as the case may
be, of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent or such Lender, as the case may be, may in accordance with
normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from the Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
the Borrower (or to any other Person who may be entitled thereto under
applicable law).

10.19    Intercreditor Agreements and the Acknowledgment. Each Lender grants the
Administrative Agent the power to enter into the Intercreditor Agreements and to
bind such Lender to the provisions thereof. Notwithstanding anything herein to
the contrary, the Lien and security interest granted pursuant to this Agreement
and the exercise of any right or remedy hereunder are subject to the provisions
of the Intercreditor Agreement. In the event of any conflict between the terms
of any Intercreditor Agreement and this Agreement, the terms of such
Intercreditor Agreement shall govern and control except as expressly set forth
in such Intercreditor Agreement. Without limiting the generality of the
foregoing, and notwithstanding anything herein to the contrary, all rights and
remedies of the Administrative Agent (and the other Secured Parties) with
respect to the “Revolving Loan Priority Collateral” (as defined in the ABL
Intercreditor Agreement) shall be subject to the terms of the ABL Intercreditor
Agreement. Until the “Discharge of Revolving Loan Debt” (as defined in the ABL
Intercreditor Agreement), the delivery of any “Revolving Loan Priority
Collateral” (as defined in the ABL Intercreditor Agreement) to the “Revolving
Loan Agent” (as defined in the ABL Intercreditor Agreement) pursuant to the
“Revolving Loan Documents” (as defined in the ABL Intercreditor Agreement) shall
satisfy any delivery requirement hereunder or under any other Loan Document with
respect to such Revolving Loan Priority Collateral.

 

-127-



--------------------------------------------------------------------------------

10.20    Acknowledgment and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

10.21    ERISA Matters.

(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, each of the Administrative Agent, the Arrangers, the
Amendment No. 6 Arrangers and their respective Affiliates, and not, for the
avoidance of doubt, to or for the benefit of the Borrower or any other Loan
Party, that at least one of the following is and will be true:

(i)    such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans or the Commitments;

(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement;

(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement; or

 

-128-



--------------------------------------------------------------------------------

(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b)    In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further
(x) represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, each of the Administrative Agent, the Arrangers, the Amendment No. 6
Arrangers and their respective Affiliates, and not, for the avoidance of doubt,
to or for the benefit of the Borrower or any other Loan Party, that none of the
Administrative Agent, any Arranger, any Amendment No. 6 Arranger or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
involved in such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Loan Document or any documents related hereto or
thereto).

[Signature Pages Omitted.]

 

-129-